Exhibit 10.1

EXECUTION COPY

 

 

 

 

LOGO [g891705ex10_1logo.jpg]

ACTAVIS CASH BRIDGE LOAN CREDIT AND GUARANTY AGREEMENT

dated as of March 11, 2015,

among

ACTAVIS PLC,

as Ultimate Parent,

WARNER CHILCOTT LIMITED,

as Intermediate Parent,

ACTAVIS CAPITAL S.À R.L.,

as a Borrower,

ACTAVIS, INC.,

as a Borrower,

ACTAVIS FUNDING SCS,

as a Subsidiary Guarantor,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

MIZUHO BANK, LTD. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

J.P. MORGAN SECURITIES LLC, MIZUHO BANK, LTD. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

[CS&M Ref. No. 6702-156]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Other Interpretive Provisions

     25   

SECTION 1.03.

 

Accounting Terms

     26   

SECTION 1.04.

 

Rounding

     27   

SECTION 1.05.

 

Classification of Loans and Borrowings

     27   

SECTION 1.06.

 

Effectuation of Transactions

     27    ARTICLE II    THE COMMITMENTS AND BORROWINGS   

SECTION 2.01.

 

Loans

     27   

SECTION 2.02.

 

Borrowings, Conversions and Continuations of Loans

     28   

SECTION 2.03.

 

[Reserved]

     31   

SECTION 2.04.

 

[Reserved]

     31   

SECTION 2.05.

 

[Reserved]

     31   

SECTION 2.06.

 

Prepayments

     31   

SECTION 2.07.

 

Termination or Reduction of Commitments

     31   

SECTION 2.08.

 

Repayment of Loans

     32   

SECTION 2.09.

 

Interest

     32   

SECTION 2.10.

 

Fees

     32   

SECTION 2.11.

 

Computation of Interest and Fees

     33   

SECTION 2.12.

 

Evidence of Debt

     33   

SECTION 2.13.

 

Payments Generally; Administrative Agent’s Clawback

     33   

SECTION 2.14.

 

Sharing of Payments by Lenders

     35   

SECTION 2.15.

 

Defaulting Lenders

     36    ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY   

SECTION 3.01.

 

Taxes

     36   

SECTION 3.02.

 

Illegality

     42   

SECTION 3.03.

 

Inability to Determine Rates

     43   

SECTION 3.04.

 

Increased Costs; Additional Reserve Requirements

     43   

SECTION 3.05.

 

Compensation for Losses

     45   

SECTION 3.06.

 

Mitigation Obligations

     45   

SECTION 3.07.

 

Survival

     45    ARTICLE IV    CONDITIONS PRECEDENT   

SECTION 4.01.

 

Conditions to Effectiveness

     45   

SECTION 4.02.

 

Conditions to Borrowing

     46   

 

i



--------------------------------------------------------------------------------

ARTICLE V    REPRESENTATIONS AND WARRANTIES   

SECTION 5.01.

Existence, Qualification and Power

  48   

SECTION 5.02.

Authorization; No Contravention

  48   

SECTION 5.03.

Material Governmental Authorization

  49   

SECTION 5.04.

Binding Effect

  49   

SECTION 5.05.

Financial Statements; No Material Adverse Effect

  49   

SECTION 5.06.

Litigation

  50   

SECTION 5.07.

No Default

  50   

SECTION 5.08.

Ownership of Property

  50   

SECTION 5.09.

Environmental Matters

  50   

SECTION 5.10.

Solvency

  50   

SECTION 5.11.

Insurance

  50   

SECTION 5.12.

Taxes

  50   

SECTION 5.13.

ERISA

  50   

SECTION 5.14.

OFAC

  51   

SECTION 5.15.

Subsidiaries; Equity Interests

  51   

SECTION 5.16.

Margin Regulations; Investment Company Act

  51   

SECTION 5.17.

Disclosure

  52   

SECTION 5.18.

Compliance with Laws

  52   

SECTION 5.19.

Intellectual Property; Licenses, Etc

  52   

SECTION 5.20.

Existing Third Party Indebtedness

  52   

SECTION 5.21.

Choice of Law Provisions

  53   

SECTION 5.22.

No Immunity

  53   

SECTION 5.23.

Proper Form; No Recordation

  53    ARTICLE VI    AFFIRMATIVE COVENANTS   

SECTION 6.01.

Financial Statements

  54   

SECTION 6.02.

Certificates; Other Information

  55   

SECTION 6.03.

Notices

  56   

SECTION 6.04.

Payment of Taxes

  56   

SECTION 6.05.

Preservation of Existence, Etc

  56   

SECTION 6.06.

Maintenance of Properties

  56   

SECTION 6.07.

Maintenance of Insurance

  57   

SECTION 6.08.

Compliance with Laws

  57   

SECTION 6.09.

Books and Records

  57   

SECTION 6.10.

Inspection Rights

  57   

SECTION 6.11.

Use of Proceeds

  57   

SECTION 6.12.

Covenant to Guarantee Obligations

  57    ARTICLE VII    NEGATIVE COVENANTS   

SECTION 7.01.

Liens

  58   

SECTION 7.02.

Subsidiary Indebtedness

  60   

SECTION 7.03.

Fundamental Changes

  61   

SECTION 7.04.

Change in Nature of Business

  62   

 

ii



--------------------------------------------------------------------------------

SECTION 7.05.

Transactions with Affiliates

  62   

SECTION 7.06.

Investments

  62   

SECTION 7.07.

Restricted Payments

  63   

SECTION 7.08.

Consolidated Leverage Ratio

  63   

SECTION 7.09.

Passive Holding Companies; Activities of Actavis SCS

  63    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

SECTION 8.01.

Events of Default

  64   

SECTION 8.02.

Remedies Upon Event of Default

  66   

SECTION 8.03.

Application of Funds

  66   

SECTION 8.04.

Cleanup Period

  67    ARTICLE IX    GUARANTEE   

SECTION 9.01.

Guarantee of Obligations

  67   

SECTION 9.02.

Limitation on Obligations Guaranteed

  68   

SECTION 9.03.

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses

  69   

SECTION 9.04.

Rights of Reimbursement, Contribution and Subrogation

  70   

SECTION 9.05.

Payments

  71   

SECTION 9.06.

Subordination of Other Obligations

  71   

SECTION 9.07.

Financial Condition of Borrowers and other Guarantors

  72   

SECTION 9.08.

Bankruptcy, Etc

  72   

SECTION 9.09.

Duration of Guarantee

  72   

SECTION 9.10.

Reinstatement

  72    ARTICLE X    ADMINISTRATIVE AGENT   

SECTION 10.01.

Appointment and Authority

  73   

SECTION 10.02.

Rights as a Lender

  73   

SECTION 10.03.

Exculpatory Provisions

  73   

SECTION 10.04.

Reliance by Administrative Agent

  74   

SECTION 10.05.

Delegation of Duties

  74   

SECTION 10.06.

Resignation of Administrative Agent

  74   

SECTION 10.07.

Non-Reliance on Administrative Agent, Arrangers and Other Lenders

  75   

SECTION 10.08.

No Other Duties, Etc

  75   

SECTION 10.09.

Administrative Agent May File Proofs of Claim

  75   

SECTION 10.10.

Guarantee Matters

  76    ARTICLE XI    MISCELLANEOUS   

SECTION 11.01.

Amendments, Etc

  76   

SECTION 11.02.

Notices; Effectiveness; Electronic Communication

  78   

SECTION 11.03.

No Waiver; Cumulative Remedies; Enforcement

  79   

SECTION 11.04.

Expenses; Indemnity; Damage Waiver

  80   

SECTION 11.05.

Payments Set Aside

  82   

 

iii



--------------------------------------------------------------------------------

SECTION 11.06.

Successors and Assigns

  82   

SECTION 11.07.

Treatment of Certain Information; Confidentiality

  86   

SECTION 11.08.

Right of Setoff

  87   

SECTION 11.09.

Interest Rate Limitation

  88   

SECTION 11.10.

Counterparts; Integration; Effectiveness

  88   

SECTION 11.11.

Survival of Representations and Warranties

  88   

SECTION 11.12.

Severability

  88   

SECTION 11.13.

Replacement of Lenders

  89   

SECTION 11.14.

Governing Law; Jurisdiction; Etc

  89   

SECTION 11.15.

WAIVER OF JURY TRIAL

  91   

SECTION 11.16.

USA PATRIOT Act

  91   

SECTION 11.17.

Judgment Currency

  91   

SECTION 11.18.

No Advisory or Fiduciary Responsibility

  91   

SECTION 11.19.

Electronic Execution of Assignments

  92   

SECTION 11.20.

Appointment of Agent for Service of Process; Waiver of Immunity

  92   

 

iv



--------------------------------------------------------------------------------

SCHEDULES 2.01 Commitments 5.06 Litigation 5.15 Subsidiaries 5.20 Existing Third
Party Indebtedness 7.01 Existing Liens 7.02 Existing Indebtedness 11.02 Certain
Addresses for Notices EXHIBITS Form of A Assignment and Assumption B Compliance
Certificate C Loan Notice D Note E Subsidiary Guarantor Counterpart Agreement
F-1 U.S. Tax Compliance Certificate (For Foreign Lenders that are not
Partnerships) F-2 U.S. Tax Compliance Certificate (For Foreign Participants that
are not Partnerships) F-3 U.S. Tax Compliance Certificate (For Foreign
Participants that are Partnerships) F-4 U.S. Tax Compliance Certificate (For
Foreign Lenders that are Partnerships) G Officer’s Certificate H Solvency
Certificate

 

v



--------------------------------------------------------------------------------

ACTAVIS CASH BRIDGE LOAN CREDIT AND GUARANTY AGREEMENT

This ACTAVIS CASH BRIDGE LOAN CREDIT AND GUARANTY AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of March 11, 2015, among ACTAVIS PLC, a public
limited company incorporated under the laws of Ireland, WARNER CHILCOTT LIMITED,
a Bermuda exempted company, ACTAVIS CAPITAL S.À R.L., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand-Duchy of Luxembourg having its registered office at 6, rue Jean
Monnet, L-2180 Luxembourg, registered with the Luxembourg Register of Commerce
and Companies under number B 178.410 with a share capital of $367,384, ACTAVIS,
INC., a Nevada corporation, ACTAVIS FUNDING SCS, a limited partnership (société
en commandite simple) organized under the laws of the Grand-Duchy of Luxembourg
having its registered office at 46A, avenue J.F. Kennedy, L-1855 Luxembourg,
registered with the Luxembourg Register of Commerce and Companies under number B
187.310 with a share capital of $20,000, the LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

WHEREAS, on November 16, 2014, Ultimate Parent entered into that certain
Agreement and Plan of Merger (as amended in accordance with the terms thereof
and in effect from time to time, including all schedules and exhibits thereto,
the “Allergan Merger Agreement”) by and among Ultimate Parent, Avocado
Acquisition Inc., a Delaware corporation and an indirect Wholly Owned Subsidiary
of Ultimate Parent (“Allergan Merger Sub”), and Allergan, Inc., a Delaware
corporation (the “Allergan Acquired Business”). Under the terms of the Allergan
Merger Agreement, Allergan Merger Sub will merge with and into the Allergan
Acquired Business, with the Allergan Acquired Business surviving such merger and
immediately following such merger becoming an indirect Wholly Owned Subsidiary
of Ultimate Parent (the “Allergan Acquisition”); and

WHEREAS, in connection with the Allergan Acquisition, Ultimate Parent,
Intermediate Parent, the Borrowers and Actavis SCS desire to obtain the credit
facility provided for herein, and the Lenders are willing to make available to
the Borrowers such credit facility on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms will
have the meanings set forth below:

“Actavis Revolving Credit Agreement” means that certain Revolving Credit and
Guaranty Agreement, dated as of December 17, 2014, among Ultimate Parent,
Intermediate Parent, the Borrowers, Actavis SCS, the several lenders and other
parties from time to time party thereto, JPMCB, as administrative agent
thereunder and J.P. Morgan Europe Limited, as London agent thereunder, as
amended, restated, supplemented, modified, extended, renewed, refinanced or
replaced from time to time, whether or not with the same lenders or agents, and
including any increases in commitments thereunder or under any such amendment,
restatement, supplement, modification, extension, renewal, refinancing or
replacement.



--------------------------------------------------------------------------------

“Actavis SCS” means Actavis Funding SCS, a limited partnership (société en
commandite simple) organized under the laws of the Grand-Duchy of Luxembourg
having its registered office at 46A, avenue J.F. Kennedy, L-1855 Luxembourg,
registered with the Luxembourg Register of Commerce and Companies under number B
187.310 with a share capital of $20,000, and its successors permitted hereunder;
provided that any successor shall expressly assume all of its rights and
obligations under this Agreement and the other Loan Documents in accordance with
Section 7.03 and pursuant to documentation reasonably satisfactory to the
Administrative Agent and Ultimate Parent.

“Actavis SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the US Borrower or Ultimate Parent with the SEC or
furnished by the US Borrower or Ultimate Parent to the SEC pursuant to the
Securities Exchange Act.

“Administrative Agent” means JPMCB, in its capacity as administrative agent
under the Loan Documents, or any successor administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a
customary form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Fee Letter” means that certain administrative agent fee letter, dated
November 16, 2014, among Ultimate Parent, JPMCB and J.P. Morgan Securities LLC.

“Aggregate Commitments” means the sum of the aggregate amount of Commitments of
all the Lenders. As of the Effective Date, the Aggregate Commitments are
$4,698,000,000.

“Agreement” has the meaning specified in the preamble hereto.

“Agreement Currency” has the meaning specified in Section 11.17.

“Allergan Acquired Business” has the meaning specified in the recitals hereto.

“Allergan Acquisition” has the meaning specified in the recitals hereto.

“Allergan Acquisition Indebtedness” means any Indebtedness of Ultimate Parent or
any of its Subsidiaries incurred for the purpose of financing, in part, the
Allergan Acquisition and any related transactions (including for the purpose of
refinancing or replacing all or a portion of the Allergan Bridge Facility).

“Allergan Acquisition Term Facilities” means senior unsecured term loan
facilities in an aggregate principal amount not to exceed $5,500,000,000, the
proceeds of which will be used to finance the Allergan Acquisition and the
related transactions.

“Allergan Bridge Facility” means a senior unsecured bridge facility in an
aggregate principal amount not to exceed $30,900,000,000, the proceeds of which
will be used to finance the Allergan Acquisition and the related transactions.

“Allergan Merger Agreement” has the meaning specified in the recitals hereto.

 

2



--------------------------------------------------------------------------------

“Allergan Merger Sub” has the meaning specified in the recitals hereto.

“Allergan SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Allergan Acquired Business with the SEC or
furnished by the Allergan Acquired Business to the SEC pursuant to the
Securities Exchange Act.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (a) prior to the Closing
Date, the Aggregate Commitments represented by such Lender’s Commitment at such
time and (b) thereafter, the aggregate principal amount of all Loans outstanding
at such time represented by such Lender’s outstanding Loans at such time. If the
Aggregate Commitments have terminated and the Loans have been repaid in full,
then the Applicable Percentage of each Lender will be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.

“Applicable Rate” means, for any day with respect to any Loan, the percentages
per annum specified below for the applicable Type of Loans, based upon the Debt
Rating applicable on such day:

(a) with respect to Eurodollar Rate Loans:

 

Pricing Level

   Debt Ratings
S&P/Moody’s    Eurodollar Rate Loans  

I

   ³ A-/A3      1.000 % 

II

   BBB+/Baa1      1.125 % 

III

   BBB/Baa2      1.250 % 

IV

   BBB-/Baa3      1.500 % 

V

   BB+/Ba1      1.750 % 

VI

   £ BB/Ba2      2.000 % 

(b) with respect to Base Rate Loans:

 

Pricing Level

   Debt Ratings
S&P/Moody’s      Base Rate Loans  

I

   ³ A-/A3        0.000 % 

II

   BBB+/Baa1        0.125 % 

III

   BBB/Baa2        0.250 % 

IV

   BBB-/Baa3        0.500 % 

V

   BB+/Ba1        0.750 % 

VI

   £ BB/Ba2        1.000 % 

For purposes hereof, “Debt Rating” means, as of any date of determination, the
ratings by S&P or Moody’s of Ultimate Parent’s senior unsecured,
non-credit-enhanced, long-term debt (or if such debt is not so rated by such
rating agency, the issuer rating or corporate credit rating of Ultimate Parent
by such rating agency).

For purposes of determining the Applicable Rate, (a) if either Moody’s or S&P
does not have in effect a Debt Rating, then the Debt Rating assigned by the
other rating agency shall be used; (b) if neither Moody’s nor S&P has in effect
a Debt Rating, Pricing Level VI shall apply; and (c) if the relevant Debt
Ratings assigned by Moody’s and S&P fall within different Pricing Levels, the
Applicable Rate shall be based on the higher of the two Debt Ratings (with
Pricing Level I being the highest and Pricing Level VI being the lowest), unless
one of the two Debt Ratings is two or more Pricing Levels lower than

 

3



--------------------------------------------------------------------------------

the other, in which case the Applicable Rate shall be based on the Pricing Level
corresponding to the Debt Rating that is the midpoint between the two Debt
Ratings or, if there is no such midpoint, the Pricing Level that is one level
lower than the Pricing Level corresponding to the higher Debt Rating.

If the relevant Debt Rating assigned by Moody’s or S&P shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, Ultimate
Parent and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system (including, in such case, an amendment to
replace Moody’s or S&P, as applicable, with another rating agency) or the
unavailability of ratings from such rating agency, and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Mizuho Bank, Ltd. and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners for the credit facility provided for herein.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
Ultimate Parent and its Subsidiaries as of December 31, 2013 and December 31,
2014, and the related consolidated statements of operations, comprehensive
income, shareholders’ equity and cash flows for the fiscal years of Ultimate
Parent and its Subsidiaries then ended, including the notes thereto.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus  1⁄2 of 1% per annum and (c) the Eurodollar Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in US Dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Eurodollar Rate on any day shall be based on
the rate per annum appearing on the applicable Reuters screen page (currently
page LIBOR01) displaying interest rates for US Dollar deposits in the London
interbank market (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) at approximately 11:00 a.m., London time,
on such day for deposits in US Dollars with a maturity of one month; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate, respectively.

 

4



--------------------------------------------------------------------------------

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest by reference to the Base Rate.

“Borrower” means the Luxembourg Borrower or the US Borrower, as the context may
require, and “Borrowers” means, collectively, the Luxembourg Borrower and the US
Borrower.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to remain closed under the Laws of, or are in
fact closed in, New York City or Luxembourg; provided that, when used in
connection with a Eurodollar Rate Loan, the term “Business Day” shall also
exclude any day on which dealings in deposits in US Dollars are not conducted by
and between banks in the London interbank eurodollar market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of
Ultimate Parent or its Subsidiaries, and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 35% of the total voting power of the Equity Interests in Ultimate
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) for purposes of Section 7.03 only, during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Ultimate Parent cease to be composed of individuals (i) who
were

 

5



--------------------------------------------------------------------------------

members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of clauses (ii) and (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors);

(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of Ultimate
Parent and its Subsidiaries taken as a whole to any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act) other
than to any Wholly Owned Subsidiary of Ultimate Parent;

(d) (i) any Borrower shall cease to be an indirect Wholly Owned Subsidiary of
Ultimate Parent or (ii) any Borrower shall cease to be an indirect Wholly Owned
Subsidiary of Intermediate Parent; or

(e) Intermediate Parent shall cease to be an indirect Wholly Owned Subsidiary of
Ultimate Parent.

“Closing Date” means the first date on which all of the conditions precedent set
forth in Section 4.02 are satisfied (or waived in accordance with
Section 11.01), provided that such date is on or after the Effective Date and on
or prior to the Outside Date.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrowers pursuant to Section 2.01 in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

“Commitment Letter” means that certain commitment letter, dated November 16,
2014, among Ultimate Parent, JPMCB, J.P. Morgan Securities LLC, Mizuho Bank,
Ltd., Wells Fargo Bank, National Association and Wells Fargo Securities, LLC, as
amended and supplemented by that certain joinder letter, dated November 26,
2014, among the foregoing and the “Additional Lenders” specified therein and
that certain joinder letter, dated November 28, 2014, among the foregoing and
the “Additional Lender” specified therein.

“Company Materials” has the meaning specified in Section 6.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, for Ultimate Parent and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, without duplication and only to the extent such amount
represents a charge or expense determined in accordance with GAAP and reflected
in the consolidated earnings of Ultimate Parent and regardless of classification
within Ultimate Parent’s statement of income, the sum of (i) interest expense,
(ii) income tax expense, (iii) depreciation and amortization expense,
(iv) losses attributable to non-controlling interest, (v) stock compensation
expense, (vi) asset impairment charges or other charges associated with the
revaluation of assets or liabilities, (vii) charges associated with the
revaluation of acquisition related contingent liabilities that are based in
whole or in part on future estimated cash flows, (viii) business restructuring
charges associated with the US Borrower’s Global Supply Chain and Operational
Excellence initiatives or other restructurings of a similar nature, (ix) costs
and charges associated with the acquisition of businesses and assets, including,
but not limited to, Milestone Payments and integration charges (including any of
the foregoing associated with the Allergan Acquisition), (x) litigation charges
and settlements, (xi) losses and expenses associated with the sale of assets and
(xii) other unusual charges or expenses, minus, to the extent included in
calculating such Consolidated Net Income, the sum of (1) interest income and
(2) gains or income of a nature similar to items (i) through (xii) above. For
the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period Ultimate Parent or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period Ultimate Parent or any Subsidiary shall have made a
Material Acquisition (including the Allergan Acquisition), Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.03(c) as if such Material Acquisition
occurred on the first day of such Reference Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters of Ultimate Parent then most recently
ended.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Ultimate Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Assets” means, at any time, the total assets of Ultimate
Parent and its Subsidiaries at such time that would be reflected on a
consolidated balance sheet of Ultimate Parent and its Subsidiaries prepared in
accordance with GAAP.

“Consolidated Total Debt” means, at any time, for Ultimate Parent and its
Subsidiaries on a consolidated basis, the aggregate amount of (a) all
Indebtedness for borrowed money and all Indebtedness constituting obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all Receivables Facility Attributable Indebtedness and (c) all
Capital Lease Obligations and Synthetic Lease Obligations.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agents” means Mizuho Bank, Ltd. and Wells Fargo Bank, National
Association, in their capacities as co-syndication agents for the credit
facilities provided for herein.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, court protection,
insolvency, reorganization, examinership or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally, including the Luxembourg Insolvency
Procedure.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date required to be funded by it hereunder unless such Lender notifies
the Administrative Agent, the Borrowers and Ultimate Parent in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified and supported by
reasonable background information provided by such Lender in such writing) has
not been satisfied, or (ii) pay to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, (b) has notified the Borrowers, Ultimate Parent or
the Administrative Agent in writing, or has made a public statement to the
effect, that it does not intend to comply with its funding obligations hereunder
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable Default, shall be specifically
identified and supported by reasonable background information provided by such
Lender in such writing or public statement) cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after written request by the Administrative
Agent, the Borrowers or Ultimate Parent, to confirm in writing to the
Administrative Agent, the Borrowers and Ultimate Parent that it will comply with
its prospective funding obligations hereunder, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent, the Borrowers and Ultimate Parent of such written
confirmation in form and substance satisfactory to the Administrative Agent, the
Borrowers and Ultimate Parent, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, examiner, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in such Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent, the Borrowers or Ultimate
Parent, as applicable, that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) upon delivery of

 

8



--------------------------------------------------------------------------------

written notice of such determination to the Administrative Agent, the Borrowers,
Ultimate Parent and such Lender.

“Discharge of the Obligations” means (and shall have occurred when) (a) all
Obligations (other than contingent obligations as to which no claim has been
asserted) shall have been paid in full in cash and (b) all Commitments shall
have terminated or expired.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person, including any sale and leaseback
transaction and any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 have been satisfied, which date is March 11, 2015.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and 11.06(b)(v), subject to such consents,
if any, as may be required under Section 11.06(b)(iii).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Indebtedness that is convertible into any Equity Interests shall
not constitute Equity Interests prior to the conversion thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Ultimate Parent within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

9



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan, (b) a withdrawal by Ultimate Parent or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, (c) a complete or partial withdrawal by Ultimate
Parent or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization, (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan,
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan, (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Ultimate Parent or any ERISA Affiliate, or (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Loan that bears interest by reference to the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties or Ultimate Parent hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by its net income (however
denominated), branch profits Taxes and franchise Taxes imposed on it, by the
United States (or any political subdivision or taxing authority thereof or
therein), or by the jurisdiction (or any political subdivision or taxing
authority thereof or therein) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or by any
jurisdiction with which such recipient has a present or former connection (other
than solely on account of the execution, delivery, performance, filing,
recording and enforcement of, and the other activities contemplated in, this
Agreement), (b) any withholding Tax that is imposed by Luxembourg or the United
States on amounts payable to a recipient with respect to an applicable interest
in the Loan or Commitment pursuant to any Law in effect at the time such
recipient acquires such interest in the Loan or Commitment (other than pursuant
to an assignment request by a Borrower or Ultimate Parent under Section 11.13)
or designates a new Lending Office, except to the extent that such recipient (or
its assignor, in the case of an assignment) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Loan Parties with respect to such withholding Tax pursuant to
Section 3.01(a), (c) any withholding Tax that is attributable to a recipient’s
failure to comply with Section 3.01(e) or 3.01(g) and (d) any Taxes imposed
pursuant to FATCA.

“Existing Actavis Term Loan Credit Agreement” means that certain Third Amended
and Restated Actavis Term Loan Credit and Guaranty Agreement, dated as of
December 17, 2014, among Ultimate Parent, Intermediate Parent, the Borrowers,
Actavis SCS, each lender from time to time party thereto and Bank of America,
N.A., as administrative agent thereunder, as amended, restated,

 

10



--------------------------------------------------------------------------------

supplemented, modified, extended, renewed, refinanced or replaced from time to
time, whether or not with the same lenders or agents.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the Effective Date
(or any amendment or successor provisions that are substantively similar and not
materially more onerous to comply with), and any present or future regulations
promulgated with respect thereto or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates per annum on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for per annum rates for such day for
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. Notwithstanding the foregoing, if
the Federal Funds Rate, determined as provided above, would otherwise be less
than zero, then the Federal Funds Rate shall be deemed to be zero for all
purposes.

“Fee Letters” means the Agent Fee Letter and the Joint Fee Letter.

“Fiscal Year” means the fiscal year of Ultimate Parent ending on December 31st
of each calendar year.

“Foreign Lender” means any Lender that is not a US Person.

“Foreign Subsidiary” means a Subsidiary that is not formed under the Laws of the
United States, any state thereof or the District of Columbia.

“Forest Laboratories” means Forest Laboratories, Inc., a Delaware corporation,
and its permitted successors and assigns.

“Forest SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Forest Laboratories with the SEC or furnished by
Forest Laboratories to the SEC pursuant to the Securities Exchange Act.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States,
applied in accordance with the consistency requirements thereof.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority,

 

11



--------------------------------------------------------------------------------

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee will be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Parties” means, collectively, the Administrative Agent, the
Arrangers, the Co-Syndication Agents, the Lenders and each Indemnitee.

“Guarantors” means Intermediate Parent and each Subsidiary Guarantor and, solely
for the purposes of Article IX hereof (but other than with respect to the
Obligations of such Borrower), each Borrower.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances or wastes and other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at any time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guarantees, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

 

12



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness will have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations;

(g) Synthetic Lease Obligations;

(h) Receivables Facility Attributable Indebtedness; and

(i) all Guarantees of such Person in respect of any of the foregoing of any
other Person; provided that Indebtedness shall not include any performance
guarantee or any other Guarantee that is not a Guarantee of other Indebtedness.

For all purposes hereof, the Indebtedness of any Person will include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date will be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party or Ultimate Parent under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date and (b) as
to any Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the numerically corresponding day that
is one month thereafter (or, if agreed to by all Lenders, a period of shorter
than one month), as selected by the applicable Borrower in the applicable Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day, unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar

 

13



--------------------------------------------------------------------------------

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period will extend beyond the Maturity Date.

“Intermediate Parent” means Warner Chilcott Limited, a Bermuda exempted company,
and its successors permitted hereunder; provided that any successor shall
expressly assume all of the prior Intermediate Parent’s rights and obligations
under this Agreement and the other Loan Documents in accordance with
Section 7.03 and pursuant to documentation reasonably satisfactory to the
Administrative Agent and Ultimate Parent.

“Interpolated Screen Rate” means, with respect to any Eurodollar Rate Borrowing
for any Interest Period, a rate per annum that results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance (other than prepaid expenses, extension of trade credit and
advances to customers and suppliers, advances to employees and similar items to
the extent made in the ordinary course of business) or capital contribution to,
Guarantee or assumption of Indebtedness of, or purchase or other acquisition of
any other Indebtedness of, another Person or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“Joint Fee Letter” means that certain lead arranger fee letter, dated
November 16, 2014, among Ultimate Parent, JPMCB, J.P. Morgan Securities LLC,
Mizuho Bank, Ltd., Wells Fargo Bank, National Association and Wells Fargo
Securities, LLC.

“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.

“Judgment Currency” has the meaning specified in Section 11.17.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

14



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Lending Office” means, as to any Lender, the office, offices, branch, branches,
Subsidiary, Subsidiaries, Affiliate or Affiliates of such Lender described as
such in such Lender’s Administrative Questionnaire, or such other office,
offices, branch, branches, Subsidiary, Subsidiaries, Affiliate or Affiliates as
such Lender may from time to time notify to the Borrowers, Ultimate Parent and
the Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Rate Borrowing for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in US Dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (such applicable rate being called the
“LIBO Screen Rate”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period. If no LIBO Screen Rate
shall be available for a particular Interest Period but LIBO Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
then the LIBO Rate for such Interest Period shall be the Interpolated Screen
Rate. Notwithstanding the foregoing, if the LIBO Rate, determined as provided
above, would otherwise be less than zero, then the LIBO Rate shall be deemed to
be zero for all purposes.

“LIBO Screen Rate” has the meaning specified in the definition of the term “LIBO
Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note and each Subsidiary Guarantor
Counterpart.

“Loan Notice” means a notice of (a) a borrowing of Loans, (b) a conversion of
any Borrowing from one Type to the other or (c) a continuation of any Eurodollar
Rate Borrowing, in each case pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit C.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Borrower” means Actavis Capital S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand-Duchy of Luxembourg having its registered office at 6, rue Jean
Monnet, L-2180 Luxembourg, registered with the Luxembourg Register of Commerce
and Companies under number B 178.410 with a share capital of

 

15



--------------------------------------------------------------------------------

$367,384, and its successors permitted hereunder; provided that any successor
shall expressly assume all of the prior Luxembourg Borrower’s rights and
obligations under this Agreement and the other Loan Documents in accordance with
Section 7.03 and pursuant to documentation reasonably satisfactory to the
Administrative Agent and Ultimate Parent.

“Luxembourg Insolvency Procedure” means, in relation to any Loan Party organized
under the Laws of Luxembourg or any of its assets, the opening of any of the
following procedures: (a) a bankruptcy (faillite) within the meaning of Articles
437 ff. of the Luxembourg Commercial Code; (b) a controlled management (gestion
controlee) within the meaning of the Luxembourg grand ducal regulation of 24 May
1935 on controlled management; (c) a voluntary arrangement with creditors
(concordat préventif de faillite) within the meaning of the Luxembourg law of
13 April 1886 on arrangements to prevent insolvency, as amended; (d) a
suspension of payments (sursis de paiement) within the meaning of Articles 593
ff. of the Luxembourg Commercial Code; or (e) a voluntary or compulsory
winding-up pursuant to the Luxembourg Companies Act, or any other insolvency
proceedings pursuant to Luxembourg law or the Council Regulation (EC)
No.1346/2000 of May 29, 2000 on insolvency proceedings.

“Major Default” means a Default that has occurred and is continuing under
Section 8.01(a), (b), (e), (f), (g), (j) (solely with respect to this Agreement,
including Article IX) or (k).

“Material Acquisition” means any acquisition (in a single acquisition or series
of related acquisitions) of (a) assets comprising all or substantially all or
any significant portion of a business or operating unit of a business, division,
product line (including rights in respect of any drug or other pharmaceutical
product) or line of business or (b) Equity Interests of a Person if, as a result
thereof, such Person becomes a Subsidiary; provided that such acquisition (or
series of related acquisitions) involves the payment of consideration (including
the aggregate principal amount of any Indebtedness that is assumed by Ultimate
Parent or any Subsidiary following such acquisition) by Ultimate Parent and its
Subsidiaries in excess of $500,000,000 (including the value of any Equity
Interests of Ultimate Parent or any of its Subsidiaries used as consideration in
any such transaction).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, results of operations or financial condition
of Ultimate Parent and its Subsidiaries taken as a whole, (b) a material adverse
effect on the ability of any Loan Party to perform its payment Obligations under
any Loan Document to which it is a party, or (c) a material adverse effect on
the legality, validity, binding effect or enforceability against Ultimate Parent
or any Loan Party of any Loan Document to which it is a party.

“Material Disposition” means any Disposition of property or series of
Dispositions of property (other than any sale and leaseback transaction or any
Permitted Receivables Transfer, in each case to the extent the Indebtedness or
Liens arising in connection therewith are permitted under Sections 7.01 and
7.02) that yield gross proceeds (including the aggregate principal amount of any
Indebtedness of Ultimate Parent or any Subsidiary that is assumed by another
Person following such Disposition) to Ultimate Parent or any of its Subsidiaries
in excess of $500,000,000.

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of Ultimate Parent and its Subsidiaries in an aggregate principal
amount exceeding $300,000,000.

“Material Subsidiary” means (a) each Borrower and each Subsidiary that is, or is
required to be, a Guarantor and (b) each other Subsidiary of Ultimate Parent
(i) the total assets of which (determined on a consolidated basis for such
Subsidiary and its Subsidiaries) equal or exceed 5% of the Consolidated Total
Assets or (ii) the revenues of which (determined on a consolidated basis for
such

 

16



--------------------------------------------------------------------------------

Subsidiary and its Subsidiaries) equal or exceed 5% of the consolidated total
revenues of Ultimate Parent and its Subsidiaries on a consolidated basis, in
each case as of the last day of or for the most recently ended period of four
consecutive fiscal quarters of Ultimate Parent; provided that if, as of the last
day of or for any such period, the combined total assets or combined revenues of
all Subsidiaries that under clauses (i) and (ii) above would not constitute
Material Subsidiaries shall have exceeded 10% of the Consolidated Total Assets
or 10% of the consolidated total revenues of Ultimate Parent and its
Subsidiaries on a consolidated basis, then one or more of such excluded
Subsidiaries shall for all purposes of the Loan Documents be deemed to be
Material Subsidiaries in descending order based on the amounts (determined on a
consolidated basis for such Subsidiary and its Subsidiaries) of their total
assets or revenues, as the case may be, until such excess shall have been
eliminated. For purposes of making calculations under this definition,
commencing after the consummation of the Transactions on the Closing Date, the
Consolidated Total Assets and the consolidated total revenues of Ultimate Parent
and its Subsidiaries on a consolidated basis as of any date prior to, or for any
period that commenced prior to, the Closing Date shall be determined on a pro
forma basis to give effect to the Allergan Acquisition and the other
transactions to occur on the Closing Date.

“Maturity Date” means the day that is 60 days after the Closing Date; provided,
however, that, if such date is not a Business Day, the Maturity Date shall be
the immediately succeeding Business Day.

“Merger Agreement Representations” means the representations and warranties
referred to in the first sentence of Section 4.02(d).

“Milestone Payments” means payments made under contractual arrangements arising
in connection with any acquisition (or licensing) of assets or Equity Interests
by Ultimate Parent or any Subsidiary to the sellers (or licensors) of the assets
or Equity Interests acquired (or licensed) under such contractual arrangements
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“MNPI” means material non-public information (within the meaning of the United
States federal or state securities Laws or the securities Laws of other
applicable jurisdictions) with respect to Ultimate Parent or its Subsidiaries,
or the respective securities of any of the foregoing.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Ultimate Parent or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Worth” means, as at any time, (a) the Consolidated Total Assets at such
time less (b) all liabilities of Ultimate Parent and its Subsidiaries at such
time, calculated in accordance with GAAP on a consolidated basis.

“Non-Qualifying Lender” means a Lender that is not (a) a U.S. citizen, (b) a
“resident of a member State of the European Union” or (c) a “resident of a state
that is party to NAFTA”, in each case for purposes of the Convention between the
government of the United States and the government of Luxembourg For the
Avoidance of Double Taxation, as the same may be amended from time to time. For
the avoidance of doubt, any Lender that is a U.S. corporation that is publicly
traded, or is a Subsidiary of a publicly traded U.S. corporation, shall not be
treated as a Non-Qualifying Lender.

 

17



--------------------------------------------------------------------------------

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

“Obligations” means (a) the due and punctual payment by any Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any proceeding under any Debtor Relief Laws, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of any Borrower under this
Agreement and each of the other Loan Documents, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
(including monetary obligations incurred during the pendency of any proceeding
under any Debtor Relief Laws, regardless of whether allowed or allowable in such
proceeding) and (b) all other debts, liabilities, obligations, covenants and
duties of Ultimate Parent or any Loan Party arising under this Agreement or any
other Loan Document, whether primary, secondary, direct, indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising (including all such debts, liabilities,
obligations, covenants and duties incurred during the pendency of any proceeding
under any Debtor Relief Laws, regardless of whether allowed or allowable in such
proceeding).

“Obligations Guarantee” means the Guarantee of the Guarantors contained in
Article IX.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate or articles of formation, association
or organization and operating agreement, and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Originators” means Ultimate Parent and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outside Date” means 5:00 p.m. (Eastern Time) on September 30, 2015; provided
that if the “Outside Date” (as defined in the Allergan Merger Agreement (as in
effect on November 16, 2014) shall have been extended as provided in
Section 8.1(c) of the Allergan Merger Agreement (as in effect on November 16,
2014), then the Outside Date as used in this Agreement shall mean 5:00 p.m.
(Eastern Time) on November 16, 2015.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

18



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.06(e).

“Participant Register” has the meaning specified in Section 11.06(e).

“Passive Holding Companies” has the meaning specified in Section 7.09(a).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Ultimate Parent
or any ERISA Affiliate or to which Ultimate Parent or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Receivables Transfer” means (a) a sale or other transfer by an
Originator to an SPV or any other Person of Receivables and Related Security for
fair market value and without recourse (except for limited recourse typical of
such structured finance transactions), and/or (b) a sale or other transfer by an
Originator or an SPV to (i) purchasers of or other investors in such Receivables
and Related Security or (ii) any other Person (including an SPV) in a
transaction in which purchasers or other investors purchase or are otherwise
transferred such Receivables and Related Security, in each case pursuant to and
in accordance with the terms of the applicable Receivables Purchase Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Ultimate Parent or
any ERISA Affiliate or any such Plan to which Ultimate Parent or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Post-Closing Restructuring” means, collectively, all intercompany transactions
between Ultimate Parent and one or more of its Subsidiaries or among two or more
Subsidiaries that, in each case, do not result in a change of jurisdiction of
organization of any Borrower or involve the release of Ultimate Parent,
Intermediate Parent, any Borrower or Actavis SCS as a Guarantor under this
Agreement.

“Pre-Advanced Funds” has the meaning specified in Section 2.02(c).

“Pre-Funding Compensation Amount” has the meaning specified in
Section 2.02(c)(iii).

“Pre-Funding Date” has the meaning specified in Section 2.02(c).

 

19



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Public Lender” has the meaning specified in Section 6.02.

“Receivables” means, with respect to any Originator or SPV, such Originator’s or
SPV’s presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

“Receivables Facility Attributable Indebtedness” means the amount of obligations
outstanding under a Receivables Purchase Facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which one or more Originators sell
or transfer to one or more SPVs all of their respective rights, title and
interests in and to certain Receivables and Related Security for further sale or
transfer to other purchasers of or investors in such assets (and the other
documents, instruments and agreements executed in connection therewith), as any
such agreements may be amended, restated, supplemented, refinanced, replaced or
otherwise modified from time to time.

“Receivables Purchase Facility” means the securitization facility made available
to Ultimate Parent and its Subsidiaries, pursuant to which the Receivables and
Related Security of the Originators are transferred to one or more SPVs, and
thereafter to certain investors, pursuant to the terms and conditions of the
Receivables Purchase Documents.

“Refinancing” means (a) the termination of that certain Amended and Restated
Credit Agreement, dated as of October 28, 2011, among the Allergan Acquired
Business, the eligible subsidiaries referred to therein, the lenders party
thereto, JPMCB, as administrative agent, Citibank, N.A., as syndication agent,
and Bank of America, N.A., as documentation agent, and any Guarantees related
thereto, (b) the payment in full of any Indebtedness and other obligations
(other than contingent indemnification obligations) outstanding thereunder and
(c) the termination of all commitments to extend credit thereunder.

“Register” has the meaning specified in Section 11.06(d).

“Related Indemnified Parties” means, with respect to any Indemnitee, (a) any
controlling Person or controlled Affiliate of such Indemnitee, (b) the
respective directors, officers or employees of such Indemnitee or any of its
controlling Persons or controlled Affiliates and (c) the respective agents of
such Indemnitee or any of its controlling Persons or controlled Affiliates, in
the case of this clause (c), acting at the instructions of such Indemnitee,
controlling Person or such controlled Affiliate; provided that

 

20



--------------------------------------------------------------------------------

each reference to a controlled Affiliate or controlling Person in this
definition pertains to a controlled Affiliate or controlling Person involved in
the negotiation of the Commitment Letter, the Fee Letters, this Agreement or any
other Loan Document.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, advisors and other
representatives of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived
under current law.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the sum of the Aggregate Commitments and the
aggregate principal amount of the Loans then outstanding; provided that the
Commitment and Loans of any Defaulting Lender will be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, a manager (gérant), a director, the chief financial officer, the
treasurer, the chief legal officer, the chief accounting officer or any vice
president of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of Ultimate Parent or any Loan Party will be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Person, and such Responsible Officer will be
conclusively presumed to have acted on behalf of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Ultimate Parent, any Borrower or any Material Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to Ultimate Parent’s
shareholders, partners or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor to its rating agency business.

“Same Day Funds” means immediately available funds.

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions that broadly prohibit dealings with that
country or territory (at the time of this Agreement, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person whose name appears on the
list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control of the U.S. Department of Treasury, (b) any
Person listed in any Sanctions-related list of designated Persons maintained by
the European Union or any EU member state, (c) any Person located, organized or
resident in a Sanctioned Country or (d) any Person owned or controlled by any
such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

 

21



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Documents” means the Actavis SEC Documents, the WC SEC Documents, the
Forest SEC Documents and the Allergan SEC Documents.

“Securities Act” means the Securities Act of 1933.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person (including,
for the avoidance of doubt, property consisting of the residual equity value of
such Person’s Subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person (including, for the avoidance of doubt,
property consisting of the residual equity value of such Person’s Subsidiaries)
is greater than the amount that will be required to pay the probable liability
of such Person on the sum of its debts and other liabilities, including
contingent liabilities, (c) such Person has not, does not intend to, and does
not believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise), (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date, (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, and (f) such Person is “solvent” within the meaning
given to that term and similar terms under the Bankruptcy Code of the United
States and applicable Laws relating to fraudulent transfers and conveyances. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Representations” means the representations and warranties contained
in Sections 5.01(a) (solely as it relates to Ultimate Parent and the Loan
Parties), 5.01(b)(ii) (solely as it relates to requisite power and authority of
Ultimate Parent and the Loan Parties), 5.02(a), 5.02(b)(i), 5.04, 5.10, 5.14(b)
and 5.16.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors of the Federal Reserve System of the
United States to which the Administrative Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

22



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity (a) of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or (b) that is, at the time any
determination is made, otherwise Controlled, by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” will refer to a Subsidiary or Subsidiaries of Ultimate
Parent.

“Subsidiary Guarantor” means (a) Actavis SCS and (b) each other Subsidiary of
Ultimate Parent that, after the Effective Date, becomes a party to this
Agreement as a “Guarantor”, either at the election of Intermediate Parent or as
required by Section 6.12, by executing and delivering to the Administrative
Agent a Subsidiary Guarantor Counterpart. As of the Effective Date, Actavis SCS
is the only Subsidiary Guarantor.

“Subsidiary Guarantor Counterpart” means the Subsidiary Guarantor Counterpart
Agreement to be entered into by any Subsidiary Guarantor in favor of the
Administrative Agent, substantially in the form of Exhibit E, with such
modifications thereto as may be reasonably agreed by the Administrative Agent
and Ultimate Parent in accordance with Section 10.10(b).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a) of this definition, the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) or any third party in the business of determining such values acceptable
to the Administrative Agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and the amount of such
obligation shall be the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of

 

23



--------------------------------------------------------------------------------

such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as capital lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Ticking Fees” has the meaning specified in Section 2.10(a).

“Ticking Fees End Date” has the meaning specified in Section 2.10(a).

“Transactions” means, collectively, (a) the consummation of the Allergan
Acquisition, (b) the Refinancing, (c) the execution and delivery of this
Agreement and the borrowing of the Loans hereunder, (d) the execution and
delivery of the Actavis Revolving Credit Agreement, (e) the execution and
delivery of the Existing Actavis Term Loan Credit Agreement, (f) the execution
and delivery of the WC Term Loan Credit Agreement, (g) the execution and
delivery of the definitive documentation for the Allergan Acquisition Term
Facilities and any borrowing of loans thereunder, (h) the execution and delivery
of the definitive documentation for the Allergan Bridge Facility and any
borrowing of loans thereunder, (i) the incurrence by Ultimate Parent or any of
its Subsidiaries of any Allergan Acquisition Indebtedness and (j) the issuance
and sale by Ultimate Parent of its common or mandatorily convertible preferred
Equity Interests for the purpose of financing the Allergan Acquisition and the
related transactions.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Ultimate Parent” means Actavis plc, a public limited company incorporated under
the laws of Ireland, and its successors permitted hereunder; provided that any
successor shall expressly assume all of the prior Ultimate Parent’s rights and
obligations under this Agreement and the other Loan Documents in accordance with
Section 7.03 and pursuant to documentation reasonably satisfactory to the
Administrative Agent and such successor.

“United States” and “U.S.” mean the United States of America.

“US Borrower” means Actavis, Inc., a Nevada corporation, and its successors
permitted hereunder; provided that any successor shall expressly assume all of
the prior US Borrower’s rights and obligations under this Agreement and the
other Loan Documents in accordance with Section 7.03 and pursuant to
documentation reasonably satisfactory to the Administrative Agent and Ultimate
Parent.

“US Borrower Sublimit” means $1,800,000,000.

“US Dollar” and “$” mean lawful money of the United States.

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“VAT” means (a) any Tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition, or imposed elsewhere.

 

24



--------------------------------------------------------------------------------

“VAT Supplier” has the meaning specified in Section 3.01(i).

“VAT Recipient” has the meaning specified in Section 3.01(i).

“VAT Relevant Party” has the meaning specified in Section 3.01(i).

“Voidable Transfer” has the meaning specified in Section 9.10.

“Warner Chilcott” means Warner Chilcott plc, a public limited company
incorporated under the laws of Ireland.

“Warner Chilcott Company” means Warner Chilcott Company, LLC, a limited
liability company organized under the Laws of Puerto Rico.

“Warner Chilcott Finance” means Warner Chilcott Finance, LLC, a Delaware limited
liability company.

“WC SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Warner Chilcott with the SEC or furnished by Warner
Chilcott to the SEC pursuant to the Securities Exchange Act.

“WC Term Loan Credit Agreement” means that certain Second Amended and Restated
WC Term Loan Credit and Guaranty Agreement, dated as of December 17, 2014, among
Ultimate Parent, Intermediate Parent, Warner Chilcott Finance, Warner Chilcott
Corporation, a Delaware corporation, Actavis WC 2 S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand-Duchy of Luxembourg, and Warner Chilcott Company, as borrowers,
each lender from time to time party thereto and Bank of America, N.A., as
administrative agent thereunder, as amended, restated, supplemented, modified,
extended, renewed, refinanced or replaced from time to time, whether or not with
the same lenders or agents.

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all the Equity Interests of which (except for directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable Law) are, at the time any determination
is being made, owned, Controlled or held by such Person and/or one or more
Wholly Owned Subsidiaries of such Person.

“Withholding Agents” means any Loan Party, Ultimate Parent and the
Administrative Agent.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein will apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” will be deemed to be followed by the
phrase “without limitation”. The word “will” will be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

25



--------------------------------------------------------------------------------

modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person will be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, will be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules will be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation will, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” will
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and will not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, subject to the last sentence of
Section 1.03(b). Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Ultimate Parent and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Ultimate Parent or the Required Lenders shall so request,
the Administrative Agent, the Lenders and Ultimate Parent shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Ultimate Parent shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding anything in this Agreement or any other
Loan Document to the contrary, leases will be accounted for, and all
calculations, ratios and computations with respect to leases contained in this
Agreement will be computed with respect to each lease, without giving effect to
any change to GAAP occurring after the date hereof as a result of the adoption
of any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease as a capital lease where such lease would not have been required to be so
treated under GAAP as in effect on the date hereof.

 

26



--------------------------------------------------------------------------------

(c) Pro Forma Calculations. All pro forma computations required to be made
hereunder giving effect to any Material Acquisition or Material Disposition
shall be calculated after giving pro forma effect thereto (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction had occurred on the first day of the period of four
consecutive fiscal quarters ending with the most recent fiscal quarter of
Ultimate Parent for which financial statements shall have been delivered
pursuant to Section 6.01(a) or 6.01(b) (or, prior to the first such delivery,
ending with the most recent fiscal quarter referred to in Section 5.05(a)), and,
to the extent applicable, the historical earnings and cash flows associated with
the assets acquired or disposed of, any related incurrence or reduction of
Indebtedness and any related cost savings, operating expense reductions and
synergies which, in the case of reductions in cost, (i) are calculated on a
basis that is consistent with Article 11 of Regulation S-X under the Securities
Act or (ii) are implemented, committed to be implemented, the commencement of
implementation of which has begun or is reasonably expected to be implemented in
good faith by the business that was the subject of any such asset acquisition or
disposition within twelve (12) months of the date of such asset acquisition or
disposition and that are factually supportable and quantifiable and expected to
have a continuing impact, as if, in the case of each of clauses (i) and (ii),
all such reductions in costs had been effected as of the beginning of such
period, decreased by any non-one-time incremental expenses incurred or to be
incurred during such period in order to achieve such reduction in costs. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Contract applicable to such Indebtedness).

SECTION 1.04. Rounding. Any financial ratios required to be maintained by
Ultimate Parent pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Rate Loan” or “Eurodollar Rate Borrowing”).

SECTION 1.06. Effectuation of Transactions. All references herein to Ultimate
Parent and its Subsidiaries on the Closing Date shall be deemed to be references
to such Persons, and all the representations and warranties of Ultimate Parent
and the Loan Parties contained in this Agreement and the other Loan Documents
shall be deemed made on the Closing Date, in each case, after giving effect to
the Allergan Acquisition and the other Transactions to occur on the Closing
Date, unless the context expressly requires otherwise.

ARTICLE II

THE COMMITMENTS AND BORROWINGS

SECTION 2.01. Loans. Subject to the terms and conditions set forth herein, each
Lender agrees to make one or more loans (each such loan, a “Loan”) to, at the
option of Ultimate Parent, the Luxembourg Borrower and/or the US Borrower in US
Dollars on the Closing Date in an aggregate principal amount not to exceed its
Commitment; provided that the aggregate principal amount of all Loans made to
the US Borrower shall not exceed the US Borrower Sublimit. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed. Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

27



--------------------------------------------------------------------------------

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of any Borrowing from one Type to the other, and each
continuation of any Eurodollar Rate Borrowing will be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 12:00 noon, New York City time, three (3) Business Days prior to
the requested date of any Borrowing of, or conversion to or continuation of,
Eurodollar Rate Loans and (ii) 10:00 a.m., New York City time, on the requested
date of any Borrowing of, or conversion to, Base Rate Loans; provided that if
the applicable Borrower specifies a Pre-Funding Date in any Loan Notice, then
such Loan Notice must be received by the Administrative Agent not later than
10:00 a.m., New York City time, on the Pre-Funding Date; provided further that
if the applicable Borrower wishes to request a Eurodollar Rate Borrowing having
an Interest Period other than one month in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 12:00 noon, New York City time, four
(4) Business Days prior to the requested date of such Borrowing, whereupon the
Administrative Agent will give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 12:00 noon, New York City time, three (3) Business Days before
the requested date of such Borrowing, the Administrative Agent will notify the
applicable Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the applicable Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by hand delivery, fax or e-mail to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

Each Loan shall be made as part of a Borrowing consisting of Loans of the same
Type made by the Lenders ratably in accordance with their respective
Commitments. Each Borrowing initially shall be of the Type specified in the
applicable Loan Notice and, in the case of a Eurodollar Rate Borrowing, each
Borrowing shall have an initial Interest Period as specified in such applicable
Loan Notice. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurodollar Rate Borrowing, may elect Interest Periods therefor,
all as provided in this Section 2.02(a). A Borrower may elect different
conversion or continuation options with respect to different portions of the
affected Borrowing (and all references herein to conversion or continuation of a
Borrowing shall be understood to include any such election of different options
with respect thereto), in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

At the commencement of each Interest Period for any Eurodollar Rate Borrowing,
such Borrowing shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. At the Closing Date, each Base Rate Borrowing
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof.

Each Loan Notice (whether telephonic or written) will specify (i) whether the
applicable Borrower is requesting a Borrowing, a conversion of any Borrowing
from one Type to the other, or a continuation of any Eurodollar Rate Borrowing,
(ii) the requested date of such Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), and if applicable, the anticipated
Closing Date and the requested Pre-Funding Date, (iii) the aggregate principal
amount of Loans to be borrowed or the existing Borrowing that is to be converted
or continued (and, if different conversion or continuation options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing), (iv) the Type of each requested
resulting Borrowing, provided that if any Loan Notice specifies a Pre-Funding
Date, then the requested Borrowing shall initially be a Base Rate Borrowing,
(v) the duration of the Interest Period with respect to each requested resulting
Eurodollar Rate Borrowing and (vi) if applicable, the location and number of the
account to which funds are to be

 

28



--------------------------------------------------------------------------------

disbursed, which account shall be located in New York City, Switzerland or
another jurisdiction acceptable to the Administrative Agent. If the applicable
Borrower fails to specify a Type of the requested Loans in a Loan Notice, then
the applicable Loans will be made as Base Rate Loans. If the applicable Borrower
fails to give timely notice requesting a conversion or continuation of any
Eurodollar Rate Borrowing, such Eurodollar Rate Borrowing will be continued with
an Interest Period of one month. If the applicable Borrower requests a Borrowing
of, or conversion to or continuation of, Eurodollar Rate Loans in any Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent will promptly
notify each Lender of the details thereof and of the amount of its Applicable
Percentage of each resulting Borrowing. Subject to Section 2.02(c), in the case
of a Loan Notice requesting the making of a Borrowing, each Lender will make the
amount of its Loan to be made as part of such Borrowing available to the
Administrative Agent, in Same Day Funds by wire transfer to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, not later than 1:00 p.m., New York City time, on the date of
such Borrowing specified in the applicable Loan Notice. Subject to
Section 2.02(c), upon satisfaction (or waiver in accordance with Section 11.01)
of the conditions set forth in Section 4.02, the Administrative Agent will make
such Loans available to the applicable Borrower by promptly remitting the
amounts so received in Same Day Funds by wire transfer to the account specified
in the applicable Loan Notice.

(c) (i) A Borrower may specify in its Loan Notice requesting the making of Loans
the date (such date being referred to as the “Pre-Funding Date”), which shall be
a Business Day occurring after the Effective Date and prior to the Closing Date,
and shall not be earlier than three (3) Business Days prior to the anticipated
Closing Date set forth in such Loan Notice, on which each Lender shall be
required to pre-fund to the Administrative Agent the amount of its Loan
requested to be made in such Loan Notice. If a Pre-Funding Date has been
specified in a Loan Notice, each Lender shall remit to the Administrative Agent
an amount equal to its Applicable Percentage of the Loans requested in such Loan
Notice to be made on the Closing Date, in Same Day Funds by wire transfer to the
account of the Administrative Agent designated by it for such purpose by notice
to the Lenders (the funds so remitted by any Lender to the Administrative Agent
being referred to as the “Pre-Advanced Funds” of such Lender). Each Lender
hereby irrevocably authorizes and directs the Administrative Agent to make its
Pre-Advanced Funds available to the applicable Borrower in accordance with
Section 2.02(c)(ii). Prior to the release thereof in accordance with
Section 2.02(c)(ii), the Administrative Agent shall hold the Pre-Advanced Funds
of any Lender, solely for the benefit of such Lender, in a non-interest bearing
deposit account with JPMCB (and the Administrative Agent may deposit the
Pre-Advanced Funds with JPMCB pursuant to an escrow arrangement reasonably
satisfactory to the Administrative Agent and JPMCB, in its capacity as the
escrow agent, with the Borrowers hereby agreeing that, prior to the Pre-Funding
Date, if requested by the Administrative Agent and/or JPMCB, they shall enter
into an escrow agreement with respect thereto in form and substance reasonably
satisfactory to the Administrative Agent and JPMCB, in its capacity as the
escrow agent). It is understood and agreed that, without limiting the
obligations of the Lenders or the Administrative Agent hereunder, the Borrowers
shall have no right, title or interest in any Pre-Advanced Funds, and shall have
no right to give directions or instructions to the Administrative Agent with
regard to investment, application, withdrawal or remittance of any Pre-Advanced
Funds or otherwise with respect to any Pre-Advanced Funds.

(ii) The Administrative Agent shall withdraw and remit the Pre-Advanced Funds of
any Lender only as follows: (A) the Administrative Agent shall make the
Pre-Advanced Funds of each Lender available to the applicable Borrower by
remitting the entire amount thereof, in Same Day Funds by wire transfer to an
account specified in the applicable Loan Notice, such remittance to be made not
later than 9:00 a.m., New York

 

29



--------------------------------------------------------------------------------

City time, on the anticipated Closing Date (or, subject to clause (B) below,
such later time and date as the applicable Borrower and the Administrative Agent
shall agree), subject to the Administrative Agent having received evidence
satisfactory to it that the conditions set forth in Section 4.02 have been, or
substantially concurrently therewith will be, satisfied (or waived in accordance
with Section 11.01), it being understood and agreed that the obligation of each
Lender to make available to the Administrative Agent the amount of its Loan
pursuant to Section 2.02(b) shall be satisfied to the extent of its Pre-Advanced
Funds so remitted by the Administrative Agent to the applicable Borrower, or
(B) if for any reason the Closing Date does not occur on or before 11:59 p.m.,
New York City time, on the date that is two (2) Business Days after the
anticipated Closing Date specified in the Loan Notice, or in the event the
Aggregate Commitments shall terminate or be reduced to zero as set forth in
Section 2.07, the Administrative Agent shall promptly return to each Lender such
Lender’s Pre-Advanced Funds. Without limiting the provisions of Section 10.04,
each Lender expressly acknowledges and agrees that in releasing any Pre-Advanced
Funds pursuant to clause (A) above, the Administrative Agent shall be entitled
to rely, and shall not incur any liability for relying, upon the certificate of
a Responsible Officer of Ultimate Parent delivered pursuant to
Section 4.02(a)(i).

(iii) Whether or not the Closing Date occurs and whether or not Loans are made
on the Closing Date, the applicable Borrower agrees to pay to each Lender an
amount (the “Pre-Funding Compensation Amount”) that is equal to the amount of
interest that would have accrued hereunder on its Pre-Advanced Funds if such
Pre-Advanced Funds had been used to fund Base Rate Loans on the Pre-Funding Date
(or, if later, the date such Pre-Advanced Funds were delivered to the
Administrative Agent pursuant to Section 2.02(c)(i)) and as if such Loans were
outstanding for the period of time that such Pre-Advanced Funds are held by the
Administrative Agent in accordance with this Section 2.02(c). To the extent that
the Pre-Advanced Funds of any Lender are used to fund its Applicable Percentage
of the Loans made on the Closing Date, the Pre-Funding Compensation Amount due
to such Lender shall be payable by the applicable Borrower to such Lender on the
first Interest Payment Date for such Loans following the Closing Date. To the
extent that all or any part of the Pre-Advanced Funds of any Lender are returned
by the Administrative Agent to such Lender for any reason and are not used to
fund Loans, the Pre-Funding Compensation Amount due to such Lender shall be
payable by the applicable Borrower to such Lender within one (1) Business Day
after demand.

(d) Notwithstanding anything in this Agreement to the contrary, during the
existence of an Event of Default, no Borrowing may be converted to or continued
as Eurodollar Rate Borrowing without the consent of the Required Lenders.

(e) The applicable Base Rate or Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. The Administrative Agent will notify the applicable Borrower and the
Lenders of the Eurodollar Rate applicable to any Eurodollar Rate Borrowing for
any Interest Period promptly upon determination thereof. At any time that Base
Rate Loans are outstanding, the Administrative Agent will notify the applicable
Borrower and the Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the public announcement of such change.

(f) Notwithstanding anything in this Agreement to the contrary, after giving
effect to all Borrowings, all conversions of Borrowings from one Type to the
other, and all continuations of

 

30



--------------------------------------------------------------------------------

Eurodollar Rate Borrowings, there will not be more than ten (10) Interest
Periods in effect with respect to Eurodollar Rate Loans.

SECTION 2.03. [Reserved].

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. Prepayments. (a) Each Borrower may, upon notice to the
Administrative Agent in accordance with Section 2.06(b), at any time or from
time to time voluntarily prepay any Borrowing made to it in whole or in part,
without premium or penalty, provided that any such prepayment shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount of Loans then outstanding.

(b) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery, fax or e-mail) of any optional prepayment hereunder
(i) in the case of prepayment of a Eurodollar Rate Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of
prepayment and (ii) in the case of prepayment of a Base Rate Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment. Each such
notice shall specify the prepayment date, the Borrowing or Borrowings to be
prepaid and the principal amount of each Borrowing or portion thereof to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment of any Borrowing. If such notice is given by a
Borrower, the payment amount specified in such notice will be due and payable on
the date specified therein and it will make such prepayment; provided that,
subject to Section 3.05, such notice may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by such Borrower (by notice to the Administrative Agent on
or prior to the specified date of prepayment) if such condition is not satisfied
and, in the case of such revocation, such Borrower shall not be required to make
such prepayment and such prepayment amount shall cease to be due and payable.
Any prepayment of a Loan shall be accompanied by all accrued interest on the
amount prepaid and, in the case of any prepayment of Eurodollar Rate Loans on
any day other than the last day of the Interest Period applicable thereto, shall
be subject to Section 3.05. Each prepayment of a Borrowing shall be applied
ratably to the Loans comprising the prepaid Borrowing.

SECTION 2.07. Termination or Reduction of Commitments. (a) The Borrowers may,
upon notice to the Administrative Agent, terminate or permanently reduce the
Commitments; provided that (i) any such notice must be received by the
Administrative Agent not later than 11:00 a.m., New York City time, three
(3) Business Days prior to the date of termination or reduction and (ii) any
such partial reduction will be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. Each notice delivered by the Borrowers
pursuant to this Section 2.07(a) shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrowers (by notice to
the Administrative Agent on or prior to the specified date of termination) if
such condition is not satisfied.

(b) Each Lender’s Commitment shall be automatically reduced by the amount of
each Loan made by such Lender, such reduction to be effective immediately
following the making of such Loan by such Lender. Unless previously terminated,
the Aggregate Commitments shall terminate automatically on the earliest of
(i) the Outside Date, (ii) the consummation of the Allergan Acquisition without
the borrowing by any Borrower of any Loans hereunder, (iii) the termination of
the Allergan

 

31



--------------------------------------------------------------------------------

Merger Agreement in accordance with its terms and (iv) 11:59 p.m., New York City
time, on the Closing Date.

(c) Promptly following receipt of any notice pursuant to Section 2.07(a), the
Administrative Agent will notify the Lenders of the details thereof. Any partial
reduction of the Aggregate Commitments will be applied to the Commitments of the
Lenders according to their respective Applicable Percentages. Any termination or
reduction of the Commitments shall be permanent. All Ticking Fees accrued
through the date of any termination or reduction of the Commitments (in the case
of any reduction, in respect of the aggregate amount of the Commitments subject
to such reduction) shall be payable on the date of such termination or
reduction.

SECTION 2.08. Repayment of Loans. The applicable Borrower will repay the full
outstanding principal amount of the Loans made to it on the Maturity Date.

SECTION 2.09. Interest. (a) Subject to the provisions of Section 2.09(b),
(i) each Eurodollar Rate Loan will bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for Eurodollar
Rate Loans; and (ii) each Base Rate Loan will bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in Section 2.09(a)
or (ii) in the case of any other amount, 2.00% per annum plus the rate
applicable to Base Rate Loans as provided in Section 2.09(a).

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan will be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein; provided that (i) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (ii) in the event of any
conversion of any Eurodollar Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Interest hereunder will be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

SECTION 2.10. Fees. (a) The Borrowers shall pay to the Administrative Agent, for
the account of each Lender (subject to Section 2.15 in the case of any
Defaulting Lender), a ticking fee in US Dollars (collectively, the “Ticking
Fees”), which shall accrue at the rate of 0.175% per annum times the daily
amount of the Commitment of such Lender during the period from and including the
Effective Date until the earlier of (i) the Closing Date and (ii) the
termination or expiration of the Commitments of such Lender (such earlier date,
the “Ticking Fee End Date”). Accrued Ticking Fees shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December on the Ticking Fee End Date and at such other times as may be specified
herein.

(b) The Borrowers will pay to the Arrangers and the Administrative Agent, for
their own respective accounts or for the account of each Lender, as applicable,
in US Dollars, fees in the amounts and at the times specified in the Fee
Letters.

 

32



--------------------------------------------------------------------------------

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Arrangers, in the case
of fees payable to them) for distribution, in the case of Ticking Fees, to the
Lenders entitled thereto. All fees will be fully earned when paid and will not
be refundable for any reason whatsoever.

SECTION 2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by reference to the Prime Rate
will be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest will be made on
the basis of a 360-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest will accrue on each Loan for the day on which the Loan
is made, and will not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made will, subject to Section 2.13(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder will be conclusive and binding for all purposes, absent
manifest error.

SECTION 2.12. Evidence of Debt. The Loans made by each Lender will be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender will be conclusive absent
manifest error of the amount of the Loans made by the Lenders to the applicable
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so will not, however, limit or otherwise affect the obligation of
the applicable Borrower hereunder to pay any amount owing with respect to the
Obligations. The Administrative Agent will provide to the Borrowers or Ultimate
Parent, upon their request, a statement of Loans, payments and other
transactions pursuant to this Agreement. Such statement will be deemed correct,
accurate, and binding on the Borrowers (except for corrections and errors
discovered by the Administrative Agent), unless a Borrower or Ultimate Parent
notifies the Administrative Agent in writing to the contrary within thirty
(30) days after such statement is rendered. In the event a timely written notice
of objection is given by a Borrower or Ultimate Parent, only the items to which
exception is expressly made will be considered to be disputed by the Borrowers.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent will control
in the absence of manifest error. Upon the request of any Lender to any Borrower
made through the Administrative Agent, such Borrower will execute and deliver to
such Lender (through the Administrative Agent) a Note, which will evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

SECTION 2.13. Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrowers will be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
will be made to the Administrative Agent, for the account of the Lenders to
which such payments are due (except that payments pursuant to Sections 3.01,
3.04, 3.05 and 11.04 shall be made directly to the Persons entitled thereto), in
each case in US Dollars and in Same Day Funds not later than 1:00 p.m., New York
City time, on the date specified herein. All such payments to the Administrative
Agent shall be made to such account as may be specified by the Administrative
Agent. The Administrative Agent shall distribute any such payment received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. All payments received by the Administrative Agent
after 1:00 p.m., New York City time, on any day will be deemed received on the
next succeeding Business Day and any applicable interest or fee will continue to
accrue. If any payment to be made by any Borrower will come due on a day that is
not a Business Day, payment will be made on

 

33



--------------------------------------------------------------------------------

the next following Business Day, except as otherwise set forth in the definition
of “Interest Period” or “Maturity Date”, and such extension of time will be
reflected in computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent will have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by any Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent will promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid will constitute
such Lender’s Loan included in such Borrowing. Any payment by a Borrower will be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent will have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.13(b) will be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. In the event that:

(i) any Lender made available to the Administrative Agent its Pre-Advanced Funds
and, subsequent thereto, such Lender shall have delivered to the Administrative
Agent a written notice prior to 7:00 a.m., New York City time, on the
anticipated Closing Date (as such date is specified in the applicable Loan
Notice or, in the case of any extension thereof as contemplated by
Section 2.02(c)(ii), as such date is agreed to be extended to by the applicable
Borrower and the Administrative Agent) that any one or more of the conditions
set forth in Section 4.02 is not capable of being satisfied as and when required
by Section 4.02 with respect to such anticipated Closing Date, specifying any
such condition and an explanation for its assertion that such condition is not
capable

 

34



--------------------------------------------------------------------------------

of being so satisfied, then, notwithstanding anything to the contrary in
Section 2.02(c)(ii), the Administrative Agent shall not, and shall not be
required to, make available to the applicable Borrower in accordance with such
Section such Lender’s Pre-Advanced Funds (but, for the avoidance of doubt, may
make available in accordance with such Section the Pre-Advanced Funds of any
other Lender) and shall instead return such funds (in like funds as received
from such Lender) to such Lender, without interest (it being understood and
agreed that delivery of any such notice by any Lender shall be without prejudice
to any claim such Borrower may have against such Lender for its failure to make
any Loan required to be made by it hereunder); or

(ii) any Lender made available to the Administrative Agent funds for any Loan to
be made by such Lender to a Borrower as provided in Section 2.02(b), and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions set forth in Section 4.02 are not satisfied (or waived in
accordance with Section 11.01), the Administrative Agent shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.

Without limiting the provisions of Section 10.04, each Lender expressly
acknowledges and agrees that in releasing to a Borrower any funds made available
to the Administrative Agent by any Lender, (A) the Administrative Agent shall be
entitled to rely, and shall not incur any liability for relying, upon the
certificate of a Responsible Officer of Ultimate Parent delivered pursuant to
Section 4.02(a)(i) and (B) any good faith determination by the Administrative
Agent that any condition set forth in Section 4.02 has been satisfied shall,
subject to clauses (i) and (ii) above, be binding on each Lender.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to deliver its Pre-Advanced Funds, to make any
Loan or to make any payment under Section 11.04(c) on any date required
hereunder will not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender will be responsible for the failure of any
other Lender so to deliver its Pre-Advanced Funds, to make its Loan or to make
its payment under Section 11.04(c).

(e) Funding Source. Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.14. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion will (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as will be equitable, so that the benefit of all such payments will be shared by
the Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their respective Loans, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations will be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.14 will not be construed to apply to
(A) any payment made by any Borrower pursuant to and in accordance with the
express

 

35



--------------------------------------------------------------------------------

terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

SECTION 2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply until such time as such Lender is no longer a Defaulting
Lender:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 11.01.

(ii) Ticking Fees. Ticking Fees shall cease to accrue on the amount of the
Commitment of such Lender pursuant to Section 2.10(a), and the Borrowers shall
not be required to pay any Ticking Fees that otherwise would have been required
to have been paid to such Defaulting Lender for any period during which such
Lender is a Defaulting Lender.

(b) Defaulting Lender Cure. If Ultimate Parent and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the date such confirmation is so
received or the effective date specified in such notice (and subject to any
conditions set forth therein), as applicable, such Lender will, to the extent
applicable, take such actions as the Administrative Agent may determine to be
appropriate in connection with such Lender ceasing to be a Defaulting Lender,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party or
Ultimate Parent hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or

 

36



--------------------------------------------------------------------------------

withholding for any Taxes. If, however, applicable Laws require any Withholding
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by such Withholding Agent, as the case
may be, including upon the basis of the information and documentation to be
delivered pursuant to Section 3.01(e).

(ii) If any Withholding Agent shall be required by applicable Law to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding Taxes, from any payment, then (A) the Withholding Agent shall
withhold or make such deductions as are determined by the Withholding Agent to
be required, including based upon the information and documentation it has
received pursuant to Section 3.01(e), (B) the Withholding Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by such Loan
Party or Ultimate Parent shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
withholding or deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent or the applicable Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties and Ultimate Parent. Without
limiting the provisions of Section 3.01(a), the Loan Parties shall and Ultimate
Parent shall, or shall cause the Loan Parties to, timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws, except
for Other Taxes resulting from an assignment by any Lender pursuant to
Section 11.06(b) if such assignment is not at the request of Ultimate Parent or
a Borrower pursuant to Section 11.13.

(c) Tax Indemnifications. (i) Without limiting or duplication of the provisions
of Section 3.01(a) or 3.01(b), each Loan Party shall, and does hereby, indemnify
the Administrative Agent and each Lender, and shall make payment in respect
thereof within 20 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses (including the fees, charges and disbursements
of any counsel for the Administrative Agent or such Lender) arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each Lender
and the Administrative Agent agrees to give written notice to the Borrowers and
Ultimate Parent of the assertion of any claim against such Lender or the
Administrative Agent, as the case may be, relating to such Indemnified Taxes no
later than 180 days after the principal officer of such party responsible for
administering this Agreement obtains knowledge thereof. Each Loan Party shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by Section 3.01(c)(ii) after the Administrative Agent has
exercised such remedies provided in Section 3.01(c)(ii) as the Administrative
Agent in its good faith discretion determines to be appropriate. A certificate
as to any amount due pursuant to this Section 3.01(c)(i) delivered to the
Borrowers and Ultimate Parent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of Section 3.01(a) or 3.01(b), and except
as provided below, each Lender shall, and does hereby, indemnify the Loan
Parties and

 

37



--------------------------------------------------------------------------------

the Administrative Agent, and shall make payment in respect thereof within 20
days after demand therefor, against any and all (A) Taxes (but, in the case of
any Indemnified Taxes, only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender incurred by or asserted against the Loan Parties or the Administrative
Agent by any Governmental Authority in connection with any Loan Document and any
and all related penalties, interest and expenses (including the fees, charges
and disbursements of any counsel for the Loan Parties or the Administrative
Agent) arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
and (B) without duplication of clause (A), Taxes and any and all related
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Loan Parties or the Administrative Agent) incurred by or
asserted against the Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrowers, Ultimate Parent or the
Administrative Agent pursuant to Section 3.01(e). In no event, however, shall
any Lender indemnify the Loan Parties for any Taxes other than Excluded Taxes.
Each Lender hereby authorizes the Administrative Agent (on its own behalf or on
behalf of such Lender) to set off and apply any and all amounts (including
interest and fees) at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Section 3.01(c)(ii). The agreements in this Section 3.01(c)(ii) shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d) Evidence of Payments. Upon request by a Borrower, Ultimate Parent or the
Administrative Agent, as the case may be, after any payment of Taxes by the Loan
Parties or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the applicable Borrower or Ultimate Parent shall deliver
to the Administrative Agent or the Administrative Agent shall deliver to the
applicable Borrower or Ultimate Parent, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by applicable Laws to report such
payment or other evidence of such payment reasonably satisfactory to Ultimate
Parent or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender and the Administrative
Agent shall deliver to the applicable Borrower, Ultimate Parent and to the
Administrative Agent (if applicable), if reasonably requested by such Borrower,
Ultimate Parent or the Administrative Agent in writing, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the applicable Borrower, Ultimate Parent or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made by the
Loan Parties hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) the
entitlement of such Lender or the Administrative Agent to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Person by the Loan Parties pursuant to this Agreement or
otherwise to establish such Person’s status for withholding tax purposes in the
applicable jurisdictions. Notwithstanding anything to the contrary in this
Section 3.01(e), the completion, execution and submission of the documentation
referred to in this Section 3.01(e) (other than such documentation set forth in
Sections 3.01(e)(ii)(A), (ii)(B)(I), (ii)(B)(II), (ii)(B)(III), (ii)(B)(IV) and
3.01(g)) shall not be required if in such Lender’s reasonable judgment such
completion, execution or submission would subject

 

38



--------------------------------------------------------------------------------

such Lender to any material unreimbursed cost or expense or materially prejudice
the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a US Person shall, on or prior to the date it becomes a
party to this Agreement (and from time to time thereafter upon the expiration,
obsolescence or invalidity of any form, documentation or information previously
delivered pursuant to this clause (A)), deliver to the applicable Borrower and
the Administrative Agent two properly completed and executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the applicable Borrower
or the Administrative Agent as will establish its exemption from backup
withholding; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the applicable
Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Foreign Lender under this Agreement (and from time to
time thereafter upon the expiration, obsolescence or invalidity of any form,
documentation or information previously delivered pursuant to this clause (B),
or upon the request of the applicable Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), two of whichever of
the following is applicable:

(I) properly completed and executed originals of IRS Form W-8BEN or W-8BEN-E (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(II) properly completed and executed originals of IRS Form W-8ECI or W-8EXP (or
successor form),

(III) to the extent a Foreign Lender is not the beneficial owner of such
payments, properly completed and executed originals of IRS Form W-8IMY (or
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or
successor form), and all required supporting documentation, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership for U.S. federal income tax
purposes and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide
certification documents on behalf of each such direct and indirect partner,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1, F-2, F-3 or F-4, as applicable, and
(y) properly completed and executed originals of IRS Form W-8BEN or W-8BEN-E (or
successor form), or

 

39



--------------------------------------------------------------------------------

(V) properly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the applicable Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) Each Lender and the Administrative Agent shall promptly (A) notify the
applicable Borrower, Ultimate Parent and the Administrative Agent (if
applicable) of any change in circumstances which would modify or render invalid
any claimed exemption or reduction, and (B) take such steps as shall not be
disadvantageous to it, in the reasonable judgment of such Person, and as may be
reasonably necessary (including, in the case of any Lender, the re-designation
of its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that any Loan Party or the Administrative Agent make any
withholding or deduction for Taxes from amounts payable to such Person.

(iv) The applicable Borrower shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request in writing, in a timely fashion after the Effective Date, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes,
or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion reasonably exercised in good faith, that it has received a refund
(including, for this purpose, a credit in lieu of a refund) of any Taxes or
Other Taxes as to which it has been indemnified by the Loan Parties or Ultimate
Parent or with respect to which a Loan Party or Ultimate Parent has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party or Ultimate Parent, as the case may be, an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party or Ultimate Parent under this Section 3.01 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party or Ultimate Parent, as the case may be, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party or Ultimate Parent to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 3.01(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Loan Parties, Ultimate Parent or any other Person.

(g) Additional Withholding Documentation. If a payment made to a Lender under
this Agreement may be subject to United States federal withholding Tax under
FATCA, such Lender shall deliver to the applicable Borrower, Ultimate Parent and
the Administrative Agent, at the time or times prescribed by applicable Law and
at such time or times reasonably requested by the applicable Borrower, Ultimate
Parent or the Administrative Agent, such documentation prescribed by applicable
Law and such additional documentation reasonably requested by the applicable
Borrower, Ultimate Parent or the

 

40



--------------------------------------------------------------------------------

Administrative Agent to comply with its withholding obligations, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.01(g), “FATCA” shall include any amendments made to
FATCA after the Effective Date.

(h) Defined Terms. For purposes of this Section 3.01, the term “applicable Law”
includes FATCA.

(i) VAT.

(i) All amounts set out or expressed in any Loan Document to be payable by any
party to the Administrative Agent or any Lender that (in whole or in part)
constitute the consideration for a supply for VAT purposes shall, except as
otherwise agreed by the Administrative or such Lender, as applicable, be deemed
to be exclusive of any VAT that is chargeable on such supply. Subject to
Section 3.01(i)(ii), if VAT is or becomes chargeable on any supply made by the
Administrative Agent or any Lender to any party under any Loan Document, such
party shall pay to the Administrative Agent or such Lender, as applicable (in
addition to and at the same time as paying any other consideration for such
supply), an amount equal to the amount of such VAT (and the Administrative Agent
or such Lender, as applicable, shall have delivered to such party an invoice
complying with the applicable legal requirements) unless such party is obligated
by applicable Law to account directly to the applicable Governmental Authority
for such VAT or the Administrative Agent or such Lender, as applicable, has
reasonably determined that it is entitled to a refund or credit in respect of
the amount of such VAT.

(ii) If VAT is or becomes chargeable on any supply made by the Administrative
Agent or any Lender (the “VAT Supplier”) to any other Lender (the “VAT
Recipient”) under any Loan Document, and any party other than the VAT Recipient
(the “VAT Relevant Party”) is required by the terms of any Loan Document to pay
an amount equal to the consideration for that supply to the VAT Supplier (rather
than being required to reimburse or indemnify the VAT Recipient in respect of
that consideration), then: (x) in the case where the VAT Supplier is the Person
required to account to the relevant tax authority for the VAT, the VAT Relevant
Party shall also pay to the VAT Supplier (at the same time as paying that
amount) an additional amount equal to the amount of the VAT and the VAT
Recipient shall (where the immediately foregoing clause (x) applies) promptly
pay to the VAT Relevant Party an amount equal to any credit or repayment the VAT
Recipient receives from the relevant Governmental Authority which the VAT
Recipient reasonably determines relates to the VAT chargeable on that supply;
and (y) in the case where the VAT Recipient is the Person required to account to
the relevant Governmental Authority for the VAT, the VAT Relevant Party shall
promptly, following demand from the VAT Recipient, pay to the VAT Recipient an
amount equal to the VAT chargeable on that supply but only to the extent that
the VAT Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant Governmental Authority in respect of that VAT.

(iii) Where any Loan Document requires any party to reimburse or indemnify the
Administrative Agent or any Lender for any cost or expense, such party shall
reimburse or indemnify (as the case may be) the Administrative Agent or such
Lender, as applicable, for the full amount of such cost or expense, including
such part thereof as represents VAT, except to the extent that the
Administrative Agent or Lender, as

 

41



--------------------------------------------------------------------------------

applicable, reasonably determines that it, or any company of its group, is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

(iv) Any reference in Sections 3.01(i)(i), 3.01(i)(ii) and 3.01(i)(iii) to any
party shall, at any time when such party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the Value Added
Tax Act 1994) or otherwise to a Person treated as making or (as appropriate)
receiving the supply under the grouping rules provided for in Article 11 of the
council directive 2006/112/EEC on the common system of value added tax.

(v) In relation to any supply made by the Administrative Agent or any Lender to
any party under any Loan Document, if reasonably requested by the Administrative
Agent or such Lender, as applicable, such party must promptly provide the
Administrative Agent or such Lender, as applicable, with details of such party’s
VAT registration and such other information as is reasonably requested in
connection with the VAT reporting requirements of the Administrative Agent or
such Lender, as applicable, in relation to such supply.

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans in US Dollars or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, US Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrowers and Ultimate Parent through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
will be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent, the Borrowers and Ultimate Parent that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the applicable Borrower will, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or convert to Base Rate Loans
all such Eurodollar Rate Loans of such Lender, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the applicable Borrower will also pay
accrued interest on the amount so prepaid or converted.

 

42



--------------------------------------------------------------------------------

SECTION 3.03. Inability to Determine Rates. If prior to the commencement of any
Interest Period for a Eurodollar Rate Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Eurodollar Rate Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrowers, Ultimate Parent and the Lenders as promptly as
practicable and, until the Administrative Agent notifies the Borrowers, Ultimate
Parent and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Loan Notice that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective, and such Borrowing shall be continued as a Base Rate Borrowing, and
(ii) the applicable Borrower can revoke any pending Loan Notice for a Eurodollar
Rate Borrowing upon receipt of such notice and otherwise any Loan Notice for a
Eurodollar Rate Borrowing shall be treated as a request for a Base Rate
Borrowing.

SECTION 3.04. Increased Costs; Additional Reserve Requirements.

(a) Increased Costs Generally. If any Change in Law will:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate or referred to
in Section 3.04(e));

(ii) subject the Administrative Agent or any Lender to any Tax on its loans,
loan principal, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (except for Indemnified Taxes
or Other Taxes covered by Section 3.01 and the imposition of, or any change in
the rate of, any Excluded Tax payable by the Administrative Agent or such
Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing will be to increase the cost to the
Administrative Agent or such Lender of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by the Administrative
Agent or such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Administrative Agent or such Lender, as the
case may be, the Borrowers will pay to the Administrative Agent or such Lender,
as the case may be, such additional amount or amounts as will compensate the
Administrative Agent or such Lender, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital or Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if

 

43



--------------------------------------------------------------------------------

any, regarding capital or liquidity requirements has had or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time upon request of such Lender, the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.04(a) or 3.04(b) and delivered to the
Borrowers and Ultimate Parent will be conclusive absent manifest error. The
Borrowers will pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 will not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrowers will not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than three (3) months prior to the date that such
Lender notifies the Borrowers and Ultimate Parent of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above will be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. Without duplication of any reserve
requirement reflected in the Eurodollar Rate, the Borrowers shall pay to each
Lender, as long as such Lender shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided, that the Borrowers and Ultimate Parent shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender with a reasonably detailed
explanation of the regulatory requirements imposing such costs and a calculation
of the allocation of such costs to the relevant Loan or Commitment. If a Lender
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional interest or costs shall be due and payable ten (10) days from
receipt of a proper notice. Notwithstanding the foregoing, if any reserves
described in this Section 3.04(e) are based upon the financial strength or
creditworthiness of a Lender, for the purposes of calculating the actual costs
of a Lender with respect to such reserves, each such Lender shall be deemed to
be in the highest applicable category of financial strength or creditworthiness.

(f) Certain Agreements. With respect to amounts due under this Section 3.04 as a
result of any Change in Law, the claim for additional amounts shall be generally
consistent with such Lender’s treatment of customers of such Lender that such
Lender considers, in its reasonable discretion, to be similarly situated to the
Borrowers and having generally similar provisions in their credit agreements
with such Lender.

 

44



--------------------------------------------------------------------------------

SECTION 3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower will
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the applicable
Borrower (whether or not any such notice may be revoked in accordance herewith);
or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the applicable Borrower
or Ultimate Parent pursuant to Section 11.13.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender will be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

SECTION 3.06. Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or the Loan Parties are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01 (other than additional amounts arising from VAT), or if any
Lender gives a notice pursuant to Section 3.02, then such Lender will use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(b) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Loan
Parties hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

SECTION 3.07. Survival. All of the Loan Parties’ and Ultimate Parent’s
obligations under this Article III will survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

SECTION 4.01. Conditions to Effectiveness. This Agreement and the Commitments of
the Lenders hereunder shall not become effective until the date on which each of
the following conditions shall be satisfied (or waived in accordance with
Section 11.01):

(a) The Administrative Agent’s receipt from each party hereto of either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) evidence
satisfactory to the

 

45



--------------------------------------------------------------------------------

Administrative Agent, which may include a facsimile or other electronic
transmission (including “pdf” and “tif”), that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent’s receipt of the following, each of which may be
delivered by facsimile or other electronic transmission (including “pdf” and
“tif”), followed promptly after the Effective Date by originals, provided that
the delivery of any originals shall not be a condition precedent to the
Effective Date:

(i) a certificate, dated the Effective Date and signed by a Responsible Officer
of each of Ultimate Parent, Intermediate Parent, the Borrowers and Actavis SCS,
(A) certifying and attaching the resolutions adopted by such Person authorizing
the execution, delivery and performance of this Agreement and, if applicable,
the Notes, (B) certifying as to the incumbency and specimen signature of each
Responsible Officer executing this Agreement and the Notes, if applicable, on
behalf of such Person, (C) attaching a good standing certificate (or the local
equivalent, to the extent applicable in the relevant jurisdiction) and a
certificate of incorporation (or the local equivalent) evidencing that such
Person is validly existing and in good standing (or the local equivalent, to the
extent applicable in the relevant jurisdiction) in its jurisdiction of
organization and (D) certifying and attaching a true and complete copy of the
Organization Documents of such Person; and

(ii) an executed legal opinion of (A) Cleary Gottlieb Steen & Hamilton LLP,
special New York counsel for Ultimate Parent and the Loan Parties, (B) Arthur
Cox, special Irish counsel for Ultimate Parent, (C) Conyers Dill & Pearman,
special Bermuda counsel for Intermediate Parent, (D) Loyens & Loeff Luxembourg
S.à r.l., special Luxembourg counsel for the Luxembourg Borrower and Actavis
SCS, and (E) Greenberg Traurig LLP, special Nevada counsel for the US Borrower,
in each case addressed to the Administrative Agent and each Lender, dated the
Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent.

(c) All fees due to the Administrative Agent and the Arrangers pursuant to the
Fee Letters and, to the extent invoiced at least two (2) Business Days prior to
the Effective Date, all reasonable and documented expenses to be paid or
reimbursed to the Administrative Agent and the Arrangers on or prior to the
Effective Date pursuant to the Commitment Letter, shall have been paid.

(d) To the extent requested at least ten (10) Business Days prior to the
Effective Date by any Lender through the Administrative Agent, Ultimate Parent
and the Loan Parties shall have delivered to the Administrative Agent and the
Lenders at least one (1) Business Day prior to the Effective Date the
documentation and other information with respect to Ultimate Parent and the Loan
Parties that is required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the Patriot Act.

SECTION 4.02. Conditions to Borrowing. The obligation of each Lender to make its
Loans hereunder is subject solely to the receipt by the Administrative Agent of
a Loan Notice therefor in accordance with Section 2.02 and to the satisfaction
(or waiver in accordance with Section 11.01) of the following conditions
precedent (or simultaneous, to the extent specified herein) on or after the
Effective Date:

(a) The Administrative Agent’s receipt of the following, each of which may be
delivered by facsimile or other electronic transmission (including “pdf” and
“tif”), followed promptly

 

46



--------------------------------------------------------------------------------

after the Closing Date by originals, provided that the delivery of any originals
shall not be a condition precedent to the Closing Date:

(i) a certificate, dated the Closing Date and signed by a Responsible Officer of
Ultimate Parent, certifying that the conditions specified in Sections 4.02(b),
4.02(c), 4.02(d) and 4.02(e) have been satisfied on and as of the Closing Date,
in the form attached as Exhibit G hereto; and

(ii) a certificate, dated the Closing Date and signed by the chief executive
officer, chief financial officer or treasurer of Ultimate Parent, as to the
financial condition and Solvency of Ultimate Parent and its Subsidiaries (on a
consolidated basis, after giving effect to the Transactions), in the form
attached as Exhibit H hereto.

(b) Since November 16, 2014, no “Company Material Adverse Effect” (as defined in
the Allergan Merger Agreement) shall have occurred and be continuing.

(c) The Allergan Acquisition shall have been, or substantially simultaneously
with the making of the Loans shall be, consummated in accordance with the terms
of the Allergan Merger Agreement without giving effect to any amendments,
modifications, supplements, waivers or consents thereto after November 16, 2014,
by Ultimate Parent or any of its Affiliates that are materially adverse to the
interests of the Lenders and not approved by the Arrangers (which approval shall
not be unreasonably withheld, conditioned or delayed). It is understood and
agreed that (i) no increase in consideration shall be deemed to be materially
adverse to the interests of the Lenders so long as such increase is solely in
the form of additional Equity Interests in Ultimate Parent and (ii) any
amendment to the definition of “Company Material Adverse Effect” (including by
means of any such amendment to the definition of “Effects”) in the Allergan
Merger Agreement shall be deemed materially adverse to the interests of the
Lenders.

(d) Such representations and warranties made by or with respect to the Allergan
Acquired Business and its Subsidiaries in the Allergan Merger Agreement as are
material to the interests of the Lenders shall be true and correct, but only to
the extent that Ultimate Parent or any of its Affiliates has the right to
terminate Ultimate Parent’s or such Affiliate’s obligations under the Allergan
Merger Agreement, or to decline to consummate the Allergan Acquisition pursuant
to the Allergan Merger Agreement, as a result of a breach of such
representations and warranties in the Allergan Merger Agreement. The Specified
Representations shall be true and correct in all material respects.

(e) The Refinancing shall have occurred, or shall occur substantially
simultaneously with the making of the Loans. After giving effect to the
Transactions, Ultimate Parent and its Subsidiaries (including the Allergan
Acquired Business and its Subsidiaries) shall not have any Indebtedness for
borrowed money other than (i) the Loans, (ii) the Allergan Acquisition Term
Facilities, the Allergan Bridge Facility and/or debt securities (including
securities exchangeable for shares of capital stock of (or other ownership or
profits interests, or warrants, rights or options for the purchase of ordinary
shares)) issued and other credit facilities entered into, in each case, to
finance the Allergan Acquisition and the related transactions,
(iii) Indebtedness under the Actavis Revolving Credit Agreement, the Existing
Actavis Term Loan Credit Agreement and the WC Term Loan Credit Agreement
permitted hereunder, (iv) any notes of Ultimate Parent and its Subsidiaries
issued and outstanding on the Effective Date, (v) Indebtedness of the Acquired
Business and its Subsidiaries permitted to remain outstanding on the Closing
Date under the Merger Agreement (as in effect on November 16, 2014),
(vi) Indebtedness permitted under Section 7.02(b), 7.02(e) or, other than with
respect to Indebtedness of the Allergan Acquired Business and its Subsidiaries,
7.02(f), (vii) Indebtedness owed by Ultimate Parent or any of its Subsidiaries
to Ultimate Parent or any of its Subsidiaries, (viii) any working capital
financings and project

 

47



--------------------------------------------------------------------------------

financings in the ordinary course of business of Ultimate Parent and its
Subsidiaries, (ix) any commercial paper financings and other short-term
Indebtedness incurred in the ordinary course of business of Ultimate Parent and
its Subsidiaries and (x) other Indebtedness in an aggregate principal amount not
to exceed $300,000,000.

(f) All fees due to the Administrative Agent, the Arrangers and the Lenders
pursuant to the Commitment Letter, the Fee Letters or this Agreement and, to the
extent invoiced at least two (2) Business Days prior to the Closing Date, all
reasonable and documented expenses to be paid or reimbursed to the
Administrative Agent and the Arrangers on or prior to the Closing Date pursuant
to the Commitment Letter or this Agreement, shall have been paid.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in Section 4.01 or 4.02,
each Lender will be deemed to have consented to approved or accepted, or to be
satisfied with, each document or other matter referred to in such Section unless
the Administrative Agent will have received notice from such Lender prior to the
proposed Effective Date or the proposed Closing Date, as applicable, specifying
its objection thereto. The Administrative Agent shall promptly notify in writing
Ultimate Parent, the Borrowers and the Lenders of the occurrence of the
Effective Date and the Closing Date, and such notice shall be conclusive and
binding.

For the avoidance of doubt, (a) the conditions precedent (or simultaneous, to
the extent specified herein) in Section 4.02 shall not be conditions to the
delivery of any Lender’s Pre-Advanced Funds on the Pre-Funding Date, but shall
be conditions to the Administrative Agent making the Pre-Advanced Funds
available to the Borrowers and (b) if the conditions set forth in Section 4.02
are satisfied, the absence of any Default shall not be a condition precedent to
any Borrowing on the Closing Date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Ultimate Parent, Intermediate Parent, each Borrower and the other Loan
Parties represents and warrants to the Administrative Agent and the Lenders that
on the Closing Date:

SECTION 5.01. Existence, Qualification and Power. Ultimate Parent, Intermediate
Parent, each Borrower and each Material Subsidiary (a) is duly organized or
formed, validly existing and in good standing (or the local equivalent) under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and in good standing (or the local equivalent) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except, in the
case referred to in clause (a) with respect to any Material Subsidiary that is
not a Loan Party only and in each case referred to in clause (b)(i) or (c), to
the extent that failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each of Ultimate Parent and the Loan Parties of each Loan
Document to which such Person is party (a) have been duly authorized by all
necessary corporate or other organizational action, and (b) do not and will not
(i) contravene the terms of any such Person’s Organization Documents,

 

48



--------------------------------------------------------------------------------

(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Material Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any Law,
except, in each case referred to in clause (b)(ii) or (b)(iii), to the extent
that failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.03. Material Governmental Authorization. Other than any filings with
the SEC and any approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, Ultimate Parent or any Loan Party of this Agreement
or any other Loan Document to which it is a party, except those approvals,
consents, exemptions, authorizations, actions, notices and filings the failure
of which to obtain, take, give or make, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by Ultimate Parent, if it is a party thereto, and each Loan Party that is a
party thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of Ultimate
Parent, if it is a party thereto, and each Loan Party that is a party thereto,
in each case enforceable against such Person in accordance with its terms,
subject to applicable Debtor Relief Laws and the effect of general principles of
equity, whether applied by a court of law or equity.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements, and the unaudited consolidated balance
sheets of Ultimate Parent and its Subsidiaries, and the related unaudited
consolidated statements of operations and comprehensive income of Ultimate
Parent and its Subsidiaries, as of and for the fiscal quarters and portions of
the fiscal year ended March 31, 2014, June 30, 2014, September 30, 2014 (and, if
the unaudited consolidated balance sheet of Ultimate Parent and its Subsidiaries
as of any subsequent fiscal quarter shall have been filed with the SEC as part
of the Actavis SEC Documents, as of the last day of and for each such subsequent
fiscal quarter), and the related unaudited consolidated statements of cash flows
of Ultimate Parent and its Subsidiaries for such portions of such fiscal year,
have been prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and fairly
present, in all material respects, the consolidated financial condition of
Ultimate Parent and its Subsidiaries at such dates and the consolidated results
of their operations and cash flows for such periods (subject in the case of such
unaudited financial statements, to the absence of footnotes and to year-end
audit adjustments).

(b) As of the Closing Date, since December 31, 2013, except for events and
circumstances disclosed in any SEC Documents, in each case filed or furnished
and publicly available after January 1, 2014 and before the Effective Date (but
excluding any disclosure in the “Risk Factors” or “Forward-Looking Statements”
sections of any SEC Document and similar statements included in any SEC Document
that are solely forward looking in nature) there has been no event or
circumstance that, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Ultimate Parent, threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or
against Ultimate Parent or any of its Subsidiaries or against any of their
respective properties that (a) purport to affect or pertain to this Agreement or
any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in any SEC Documents filed or furnished and
publicly available on or before the Effective Date (but excluding any disclosure
in the “Risk Factors” or “Forward-Looking Statements” sections of any SEC
Document and similar statements included in any SEC Document that are solely
forward looking in nature) or on Schedule 5.06, individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.07. No Default. Neither Ultimate Parent nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.08. Ownership of Property. Each of Ultimate Parent and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.09. Environmental Matters. Ultimate Parent and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof Ultimate Parent has reasonably concluded
that such Environmental Laws and claims would not, except as specifically
disclosed in any SEC Documents (but excluding any disclosure in the “Risk
Factors” or “Forward-Looking Statements” sections of any SEC Document and
similar statements included in any SEC Document that are solely forward looking
in nature) filed or furnished and publicly available on or before the Effective
Date, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 5.10. Solvency. Ultimate Parent and its Subsidiaries, on a consolidated
basis, are Solvent on the Closing Date after giving effect to the Transactions.

SECTION 5.11. Insurance. Ultimate Parent, Intermediate Parent, the Borrowers and
the Material Subsidiaries are insured with financially sound and reputable
insurance companies, in such amounts (after giving effect to any
self-insurance), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Ultimate Parent, Intermediate Parent, the
Borrowers or the applicable Material Subsidiary operates.

SECTION 5.12. Taxes. Ultimate Parent, Intermediate Parent, the Borrowers and the
Material Subsidiaries have filed or caused to be filed all material federal,
state and other Tax returns and reports required to be filed by them, and have
paid all material federal, state and other Taxes levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) to the extent that the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.13. ERISA. (a) Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) each Plan is in
compliance in all respects

 

50



--------------------------------------------------------------------------------

with the applicable provisions of ERISA, the Code and other Federal or state
Laws and (ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of Ultimate Parent, as of the Closing Date, nothing has occurred that would
prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of Ultimate Parent,
threatened claims, actions or lawsuits, or action by any Governmental Authority
with respect to any Plan that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that, individually or in the aggregate, has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; and (ii) except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(A) neither Ultimate Parent nor any ERISA Affiliate has incurred any material
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (B) neither Ultimate
Parent nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; (C) no Pension Plan or
Multiemployer Plan has been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan or Multiemployer Plan; and (D) Ultimate
Parent and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained.

SECTION 5.14. OFAC. (a) None of Ultimate Parent, Intermediate Parent, any
Borrower or any Guarantor (or any officer or director of Ultimate Parent,
Intermediate Parent, any Borrower or any Guarantor), or any other Subsidiary, is
a Sanctioned Person.

(b) No Loan, nor the proceeds from any Loan, will be lent, contributed, provided
or otherwise made available for the purpose of funding any activity or business
in any Sanctioned Country or for the purpose of funding any activity or business
of or with any Sanctioned Person, or in any other manner, in each case as will
result in any violation by any Lender, any Arranger or the Administrative Agent
of any Sanctions.

SECTION 5.15. Subsidiaries; Equity Interests. As of the Effective Date, Ultimate
Parent has no Subsidiaries other than those specifically disclosed on
Schedule 5.15, and all of the outstanding Equity Interests in the Material
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by Ultimate Parent or its Subsidiaries in the amounts specified on
Schedule 5.15.

SECTION 5.16. Margin Regulations; Investment Company Act. (a) None of Ultimate
Parent, Intermediate Parent, any Borrower or any other Loan Party is engaged or
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock

 

51



--------------------------------------------------------------------------------

(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock.

(b) Neither Ultimate Parent nor any Loan Party is required to be registered as
an “investment company” under the Investment Company Act of 1940.

SECTION 5.17. Disclosure. All written information (other than projected
financial information and information of a general economic or general industry
nature) that has been made available to the Arrangers or any of the Lenders by
or on behalf of Ultimate Parent, Intermediate Parent, any Borrower, any other
Loan Party or any of their representatives, taken as a whole, in connection with
any aspect of this Agreement, the Allergan Acquisition, the Transactions and the
related transactions is, when taken as a whole, complete and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not misleading (in each case after giving effect to all supplements and
updates provided thereto on or prior to the Effective Date); provided that, with
respect to projected financial information, Ultimate Parent, Intermediate
Parent, the Borrowers and the other Loan Parties represent only that such
information was prepared in good faith based upon reasonable assumptions that
are believed by the preparer thereof to be reasonable at the time made and at
the time such projected financial information is delivered to the Arrangers or
any of the Lenders; it being understood and agreed that such projected financial
information is not to be viewed as facts and that actual results during the
period or periods covered by any such projected financial information may differ
significantly from the projected results, and no assurance can be given that the
projected results will be realized. Solely as they relate to matters with
respect to the Allergan Acquired Business and its Subsidiaries, the foregoing
representations and warranties are made to the best of Ultimate Parent’s
knowledge.

SECTION 5.18. Compliance with Laws. Each of Ultimate Parent, Intermediate
Parent, each Borrower and each Material Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.19. Intellectual Property; Licenses, Etc. Ultimate Parent and its
Subsidiaries own, or possess the right to use, without conflict with the rights
of any other Person, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) with respect to which the failure to
possess or have the right to use or the presence of a conflict with the rights
of any other Person (other than with respect to any litigation arising under
Section 505(j)(3)(A)(vii)(iv) of the Federal Food, Drug and Cosmetic Act of
1938) would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. To the best knowledge of Ultimate Parent, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by Ultimate
Parent or any Subsidiary infringes upon any rights held by any other Person,
except where such infringement would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of Ultimate
Parent, threatened, which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

SECTION 5.20. Existing Third Party Indebtedness. Schedule 5.20 hereto sets
forth, as of the Effective Date, all outstanding third party Indebtedness for
borrowed money (including obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments) of

 

52



--------------------------------------------------------------------------------

Ultimate Parent or any of its Subsidiaries that is in an aggregate principal
amount in excess of $200,000,000, and indicates the primary obligors and
guarantors in respect thereof.

SECTION 5.21. Choice of Law Provisions. The choice of law provisions set forth
in Section 11.14 are legal, valid and binding under the Laws of Ireland,
Bermuda, Luxembourg and each other jurisdiction in which any Loan Party that is
a Foreign Subsidiary is organized, and Ultimate Parent knows of no reason why
the courts of Ireland, Bermuda, Luxembourg or any such other jurisdiction will
not give effect to the choice of law of the State of New York as the proper law,
other than through the exercise by any such court of discretionary powers under
general principles of equity or public policy limitations in each case not
specifically relating to such provisions. Ultimate Parent has the legal capacity
to sue and be sued in its own name under the Laws of Ireland, Intermediate
Parent has the legal capacity to sue and be sued in its own name under the Laws
of Bermuda, each of the Luxembourg Borrower and Actavis SCS has the legal
capacity to sue and be sued in its own name under the Laws of Luxembourg and
each other Loan Party that is a Foreign Subsidiary has the legal capacity to sue
and be sued in its own name under the Laws of its jurisdiction of formation,
incorporation or organization, as applicable. Each of Ultimate Parent and each
Loan Party that is a Foreign Subsidiary has the power to submit, and has
irrevocably submitted, to the exclusive jurisdiction of the courts of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
and such irrevocable submission and the waiver by Ultimate Parent and each Loan
Party that is a Foreign Subsidiary of any immunity and any objection to the
venue of the proceedings in such Federal or state court are legal, valid and
binding obligations of Ultimate Parent or such Loan Party, as applicable, and
Ultimate Parent knows of no reason why the courts of Ireland, Bermuda,
Luxembourg or any other jurisdiction where any Loan Party that is a Foreign
Subsidiary is organized would not give effect to such submission and waivers,
other than through the exercise by any such court of discretionary powers under
general principles of equity or based on public policy limitations in each case
not specifically relating to such submission and waivers. Each of Ultimate
Parent and each Loan Party that is a Foreign Subsidiary has validly and
irrevocably appointed the US Borrower as its authorized agent for the purpose
described in Section 11.14. Service of process in the manner set forth in
Section 11.14 will be effective to confer valid personal jurisdiction over
Ultimate Parent and each Loan Party that is a Foreign Subsidiary, and Ultimate
Parent knows of no reason why the courts in Ireland, Bermuda, Luxembourg or any
other jurisdiction where any Loan Party that is a Foreign Subsidiary is
organized will not recognize as valid and final, or will not enforce, any final
and conclusive judgment against Ultimate Parent or any Loan Party that is a
Foreign Subsidiary obtained in any such Federal or state court arising out of or
in relation to the obligations of Ultimate Parent or such Loan Party under the
Loan Documents, other than through the exercise by any such court of
discretionary powers under general principles of equity or public policy
limitations in each case not specifically relating to jurisdictional matters
(including consent to service of process provisions).

SECTION 5.22. No Immunity. Each of Ultimate Parent and each Loan Party that is a
Foreign Subsidiary is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents to which it is a
party, and the execution, delivery and performance by Ultimate Parent and such
Loan Party of this Agreement and any other Loan Documents to which it is a party
constitute and will constitute private and commercial acts and not public or
governmental acts. None of Ultimate Parent, any Loan Party that is a Foreign
Subsidiary or any of their properties has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the Laws of the jurisdiction in which such Person is organized and existing in
respect of its obligations under this Agreement and any other Loan Documents to
which it is a party.

SECTION 5.23. Proper Form; No Recordation. With respect to Ultimate Parent and
each Loan Party that is a Foreign Subsidiary, this Agreement and each other Loan
Document to which it

 

53



--------------------------------------------------------------------------------

is a party are in proper legal form under the Laws of the jurisdiction in which
such Person is organized and existing for the enforcement thereof against such
Person under the Laws of such jurisdiction and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement and such
other Loan Documents. It is not necessary, in order to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or any other Loan Document to which Ultimate Parent or any Loan Party
that is a Foreign Subsidiary is party, that this Agreement or such other Loan
Document be filed, registered or recorded with, or executed or notarized before,
any court or other Governmental Authority in the jurisdiction in which Ultimate
Parent or such Loan Party, as applicable, is organized and existing or that any
registration charge or stamp or similar Tax be paid on or in respect of this
Agreement or any such other Loan Document, except for (a) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the applicable Loan Document is sought to be enforced
and (b) any charge or Tax as has been timely paid by Ultimate Parent or such
Loan Party.

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Closing Date (except that Section 6.05(a) shall apply from
and after the Effective Date with respect to Ultimate Parent, Intermediate
Parent, the Borrowers and the other Loan Parties), until the Commitments shall
have expired or been terminated and all Loans and other Obligations (other than
contingent obligations as to which no claim has been made) have been paid in
full, each of Ultimate Parent, Intermediate Parent, the Borrowers and the other
Loan Parties covenants and agrees with the Lenders that:

SECTION 6.01. Financial Statements. Ultimate Parent will deliver to the
Administrative Agent (which will make available copies to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of Ultimate Parent (commencing with the first Fiscal Year ending
after the Closing Date), a consolidated balance sheet of Ultimate Parent and its
Subsidiaries as of the end of such Fiscal Year, and the related consolidated
statements of operations, comprehensive income and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or another independent public registered accounting firm of recognized
national standing, which report and opinion will be prepared in accordance with
audit standards of the Public Company Accounting Oversight Board and will not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement in accordance with GAAP; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of Ultimate Parent
(commencing with the first such fiscal quarter ending after the Closing Date), a
consolidated balance sheet of Ultimate Parent and its Subsidiaries as of the end
of such fiscal quarter, and the related consolidated statements of operations,
comprehensive income and cash flows for such fiscal quarter and for the portion
of the Fiscal Year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, all in reasonable detail
and prepared in accordance with GAAP, certified by the chief financial officer
or the vice president and controller of Ultimate Parent as fairly presenting, in
all material respects, the consolidated financial condition of Ultimate Parent
and its Subsidiaries as of the end of such fiscal quarter and the consolidated

 

54



--------------------------------------------------------------------------------

results of their operations and cash flows for such periods, subject only to
normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), Ultimate Parent will not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing will not be in
derogation of the obligation of Ultimate Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

SECTION 6.02. Certificates; Other Information. Ultimate Parent will deliver to
the Administrative Agent (which will distribute copies to the Lenders):

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of Ultimate Parent (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic
communication, including fax or e-mail, and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(b) promptly, after the same are available, copies of each proxy statement sent
to the shareholders of Ultimate Parent and copies of all annual, regular,
periodic and special reports and registration statements which Ultimate Parent
files with the SEC under Section 13 or 15(d) of the Securities Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

(c) promptly following request, such additional information regarding the
business, financial or corporate affairs of Ultimate Parent or any Subsidiary,
or compliance with the terms of the Loan Documents by Ultimate Parent or any
Loan Party, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, will be
deemed to have been delivered on the date on which (i) Ultimate Parent posts
such documents, or provides a link thereto on Ultimate Parent’s website on the
Internet at the website address listed on Schedule 11.02 or (ii) such documents
are posted on Ultimate Parent’s behalf on the Platform. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Ultimate Parent with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Ultimate Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of Ultimate Parent and the Loan Parties hereunder
(collectively, “Company Materials”) by posting the Company Materials on Debt
Domain, Intralinks, Syndtrak, ClearPar or another similar electronic
transmission system (whether a commercial, third-party website and whether
sponsored by the Administrative Agent) (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
MNPI. Ultimate Parent and each Loan Party hereby agree that (i) all Company
Materials that are to be made available to Public Lenders will be clearly and
conspicuously marked by Ultimate Parent and the Loan Parties “PUBLIC”, which, at
a minimum, will mean that the word “PUBLIC” will appear prominently on the first
page thereof; (ii) by marking Company Materials “PUBLIC”, Ultimate Parent and
the Loan Parties will be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Company Materials as not containing any
MNPI (provided, however, that to the extent such Company Materials constitute

 

55



--------------------------------------------------------------------------------

Information, they will be treated as set forth in Section 11.07); (iii) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (iv) the
Administrative Agent and the Arrangers will be entitled to treat any Company
Materials that are not marked “PUBLIC” as being suitable only for posting
outside the portion the Platform designated “Public Side Information”.

SECTION 6.03. Notices. Ultimate Parent and the Borrowers will promptly notify
the Administrative Agent (and each Lender through the Administrative Agent) of
the following, upon any such event becoming known to any Responsible Officer of
Ultimate Parent or any Borrower:

(a) the occurrence of any Default;

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including any such matter resulting from (i) breach or
non-performance of, or any default under, a Contractual Obligation of Ultimate
Parent or any Subsidiary, or (ii) the commencement of, or any material
development in, any litigation or proceeding affecting Ultimate Parent or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) the occurrence of any ERISA Event, that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability to Ultimate Parent and its Subsidiaries in an aggregate amount
exceeding $200,000,000; and

(d) any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to clause (a) through (c) of this Section 6.03 will be
accompanied by a statement of a Responsible Officer of Ultimate Parent setting
forth details of the occurrence referred to therein and stating what action
Ultimate Parent or its Subsidiaries have taken and propose to take with respect
thereto. Each notice pursuant to Section 6.03(a) will describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached or on account of which a Default otherwise
arises.

SECTION 6.04. Payment of Taxes. Ultimate Parent, Intermediate Parent, the
Borrowers, the other Loan Parties and each other Material Subsidiary will pay
and discharge as the same will become due and payable, all its Taxes levied upon
it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and it is maintaining
adequate reserves in accordance with GAAP, except to the extent that failure to
do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. Ultimate Parent, Intermediate
Parent, the Borrowers, the other Loan Parties and each other Material Subsidiary
will (a) preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization or incorporation, provided that this clause (a) shall not prohibit
any transaction permitted by Section 7.03, (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

SECTION 6.06. Maintenance of Properties. Ultimate Parent, Intermediate Parent,
the Borrowers, the other Loan Parties and each other Material Subsidiary will
(a) maintain, preserve and

 

56



--------------------------------------------------------------------------------

protect all of its properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
and (b) make all necessary repairs thereto and renewals and replacements
thereof, except, in the case of clauses (a) and (b), where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.07. Maintenance of Insurance. Ultimate Parent, Intermediate Parent,
the Borrowers, the other Loan Parties and each other Material Subsidiary will
maintain with financially sound and reputable insurance companies insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance) as
are customarily carried under similar circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Ultimate Parent, Intermediate Parent, the
Borrowers, the other Loan Parties and each other Material Subsidiary will comply
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Ultimate Parent, Intermediate Parent, the
Borrowers, the other Loan Parties and each other Material Subsidiary will
maintain proper books of record and account in which full, true and correct
entries, in all material respects in conformity with GAAP, are made of all
financial transactions and matters involving its assets and business.

SECTION 6.10. Inspection Rights. Ultimate Parent, Intermediate Parent, the
Borrowers, the other Loan Parties and each other Material Subsidiary will permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its officers having direct
knowledge or responsibility of the subject matter; provided, however, that such
visits, inspections or examinations will be made at a reasonable time during
normal business hours with due regard for, and minimal disruption of, the
business of Ultimate Parent and its Subsidiaries, and will not (a) be at the
expense of such Person, (b) occur more frequently than once in any 12-month
period and (c) be made without five (5) Business Days’ prior written notice;
provided further, however, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of such
Person at any time during normal business hours and without advance notice.

SECTION 6.11. Use of Proceeds. Ultimate Parent, Intermediate Parent, the
Borrowers, the other Loan Parties and each other Subsidiary will use the
proceeds of the Loans solely (a) to finance, in part, the cash portion of the
consideration for the Allergan Acquisition payable under the Allergan Merger
Agreement and the Refinancing and (b) to pay fees and expenses incurred in
connection with the Transactions.

SECTION 6.12. Covenant to Guarantee Obligations. Ultimate Parent, Intermediate
Parent, the Borrowers and the other Loan Parties will cause each Subsidiary of
Ultimate Parent (other than any Borrower or a direct Subsidiary of Ultimate
Parent, but including, after consummation of the Allergan Acquisition, the
Allergan Acquired Business) that, at any time after the Effective Date, provides
a Guarantee of third party Indebtedness of Ultimate Parent or any of its
Subsidiaries (including, after consummation of the Allergan Acquisition, third
party Indebtedness of the Allergan Acquired Business)

 

57



--------------------------------------------------------------------------------

in an aggregate principal amount or commitment amount exceeding $350,000,000, to
deliver (a) in the case of any Subsidiary that so provides a Guarantee on or
prior to the Closing Date, on the Closing Date and (b) otherwise, within 30 days
(or such later time as may be reasonably requested in writing by Ultimate Parent
and accepted by the Administrative Agent) of such Subsidiary providing such
Guarantee, to the Administrative Agent (i) a duly executed Subsidiary Guarantor
Counterpart pursuant to which such Subsidiary agrees to be bound by the terms
and provisions of the Obligations Guarantee and such Subsidiary Guarantor
Counterpart and (ii) documents of the types referred to in Sections 4.01(b)(i)
and 4.01(d) and opinions of counsel to such Subsidiary (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)) in form and substance reasonably
satisfactory to the Administrative Agent; provided that the foregoing
requirements shall not apply to (A) any Subsidiary that, on the Effective Date,
is a borrower or a guarantor under the WC Term Loan Credit Agreement unless such
Subsidiary has provided a Guarantee of (1) the Actavis Revolving Credit
Agreement, (2) the Existing Actavis Term Loan Credit Agreement or (3) any other
third party Indebtedness of Ultimate Parent or any Subsidiary (including the
Allergan Acquisition Term Facilities and the Allergan Bridge Facility) in an
aggregate principal amount or commitment amount exceeding $350,000,000 or
(B) any Foreign Subsidiary, if the provision of an Obligations Guarantee by such
Foreign Subsidiary would give rise to adverse tax consequences to Ultimate
Parent and its Subsidiaries, as reasonably determined by Ultimate Parent. In the
case of any Obligations Guarantee by a Subsidiary required under this
Section 6.12, such Obligations Guarantee by such Subsidiary shall be
automatically released at such time as such Subsidiary no longer Guarantees such
other Indebtedness (other than as a result of collection on its Guarantee of
such other Indebtedness).

ARTICLE VII

NEGATIVE COVENANTS

From and after the Closing Date, until the Commitments shall have expired or
been terminated and all Loans and other Obligations (other than contingent
obligations as to which no claim has been made) have been paid in full, each of
Ultimate Parent, Intermediate Parent, the Borrowers and the other Loan Parties
covenants and agrees with the Lenders that:

SECTION 7.01. Liens. None of Ultimate Parent, Intermediate Parent, the
Borrowers, the other Loan Parties or any other Subsidiary will create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Effective Date and set forth on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount of Indebtedness secured or benefited thereby is
not increased (except as contemplated by Section 7.02(b)), (iii) the primary
obligors and guarantors with respect thereto are not changed, and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(b);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if

 

58



--------------------------------------------------------------------------------

adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens on any assets of any Person that becomes a Subsidiary after the
Effective Date existing at the time such Person becomes a Subsidiary and not
created in contemplation of or in connection with such Person becoming a
Subsidiary and securing Indebtedness permitted under Section 7.02(f), and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount of Indebtedness secured or benefited thereby is
not increased, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with any refinancing, refunding, renewal or extension of such Indebtedness, and
(iii) no Subsidiary shall be a primary obligor or guarantor with respect thereto
unless (A) such Subsidiary was (or pursuant to the terms thereof would have been
required to become) a primary obligor or guarantor with respect thereto at such
time or (B) such Subsidiary is a Loan Party;

(j) other Liens securing other Indebtedness or other liabilities of Ultimate
Parent and its Subsidiaries in an aggregate principal amount not to exceed, at
any time, the greater of $750,000,000 and 15% of the Net Worth (it being
understood that any Lien permitted under any other clause in this Section 7.01
shall not be included in the computation described in this clause (j));

(k) bankers’ Liens in the nature of rights of set-off arising in the ordinary
course of business; and

(l) Liens on any assets of the Allergan Acquired Business or its Subsidiaries
existing at the time of consummation of the Allergan Acquisition that are
permitted, under the Allergan Merger Agreement (as in effect on the Effective
Date), to remain in place following consummation of the Allergan Acquisition,
and any renewals or extensions thereof; provided that (i) the property covered
thereby is not changed, (ii) the amount of Indebtedness secured or benefited
thereby is not increased, except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with any refinancing, refunding, renewal or extension of such
Indebtedness, and (iii) no Subsidiary shall be a primary obligor or guarantor
with respect thereto unless (A) such Subsidiary was (or pursuant to the terms
thereof would have been required to become) a primary obligor or guarantor with
respect thereto at such time or (B) such Subsidiary is a Loan Party.

 

59



--------------------------------------------------------------------------------

SECTION 7.02. Subsidiary Indebtedness. None of Intermediate Parent, the
Borrowers, the other Loan Parties or any other Subsidiary of Ultimate Parent
will create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness outstanding on the Effective Date and set forth on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with any refinancing, refunding,
renewal or extension thereof and by an amount equal to any existing commitments
unutilized thereunder and (ii) no Subsidiary shall be a primary obligor or
guarantor with respect thereto unless (A) such Subsidiary was (or pursuant to
the terms thereof would have been required to become) a primary obligor or
guarantor with respect thereto as of the Effective Date or (B) such Subsidiary
is a Loan Party;

(c) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by such Person for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(d) (i) Indebtedness under the WC Term Loan Credit Agreement, provided that
(A) the aggregate principal amount of Indebtedness outstanding thereunder does
not exceed the principal amount thereof outstanding on the Effective Date,
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with any
refinancings, refundings, renewals or extensions thereof, and (B) no Subsidiary
shall be a primary obligor or guarantor with respect thereto unless (x) such
Subsidiary was (or pursuant to the terms thereof would have been required to
become) a primary obligor or guarantor with respect thereto as of the Effective
Date or (y) each Subsidiary that is a primary obligor or guarantor with respect
thereto is a Loan Party, (ii) Indebtedness under the Actavis Revolving Credit
Agreement of any Subsidiary that is a Loan Party and (iii) Indebtedness under
the Existing Actavis Term Loan Credit Agreement of any Subsidiary that is a Loan
Party;

(e) Guarantees by any Subsidiary of Indebtedness otherwise permitted hereunder
of any other Subsidiary or of Ultimate Parent;

(f) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date, and any refinancings, refundings, renewals or extensions thereof; provided
that (i) such Indebtedness exists at the time such Person becomes a Subsidiary
and is not created in contemplation of or in connection with such Person
becoming a Subsidiary, (ii) no Subsidiary shall be a primary obligor or
guarantor with respect thereto unless (A) such Subsidiary was (or pursuant to
the terms thereof would have been required to become) a primary obligor or
guarantor with respect thereto at such time or (B) such Subsidiary is a Loan
Party and (iii) the aggregate principal amount of all such Indebtedness
permitted by this Section 7.02(f) at any one time outstanding shall not exceed
the greater of $750,000,000 and 15% of the Net Worth;

(g) Capital Lease Obligations, Synthetic Lease Obligations and Receivables
Facility Attributable Indebtedness in an aggregate principal amount at any one
time outstanding not to exceed the

 

60



--------------------------------------------------------------------------------

greater of $750,000,000 and 15% of the Net Worth, subject, in the case of any
such Indebtedness secured by a Lien, to the limitation set forth in
Section 7.01(j);

(h) additional secured or unsecured Indebtedness not otherwise permitted under
this Section 7.02 in an aggregate principal amount at any time outstanding that,
when added to, without duplication, the aggregate principal amount of
Indebtedness and other obligations that are secured by a Lien permitted by
Section 7.01(j) at such time, does not exceed the greater of $750,000,000 and
15% of the Net Worth;

(i) intercompany loans made (x) between Ultimate Parent and one or more
Subsidiaries or (y) among any two or more Subsidiaries (including, in each case,
Indebtedness incurred as part of the Post-Closing Restructuring);

(j) [reserved];

(k) Indebtedness of the Allergan Acquired Business or any of its Subsidiaries
existing at the time of consummation of the Allergan Acquisition that is
permitted, under the Allergan Merger Agreement (as in effect on the Effective
Date), to remain outstanding following consummation of the Allergan Acquisition,
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) no Subsidiary shall be a primary obligor or guarantor with respect thereto
unless (A) such Subsidiary was (or pursuant to the terms thereof would have been
required to become) a primary obligor or guarantor with respect thereto at such
time or (B) such Subsidiary is a Loan Party and (ii) the aggregate principal
amount of such Indebtedness at any one time outstanding does not exceed the
principal amount thereof outstanding at such time, except by an amount equal to
a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with any such refinancings, refundings,
renewals or extensions thereof; and

(l) (i) the Allergan Acquisition Term Facilities, and any refinancings,
refundings, renewals or extensions thereof, provided that (A) no Subsidiary that
is not a Loan Party shall be a primary obligor or guarantor with respect thereto
and (B) the aggregate principal amount of such Indebtedness at any one time
outstanding does not exceed $5,500,000,000, except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with any such refinancings, refundings,
renewals or extensions thereof, and (ii) unsecured Indebtedness of the
Luxembourg Borrower or Actavis SCS under the Allergan Bridge Facility and/or
other unsecured Indebtedness of the Luxembourg Borrower or Actavis SCS incurred
to finance the Allergan Acquisition and the related transactions, and any
refinancings, refundings, renewals or extensions thereof, provided that (A) no
Subsidiary that is not a Loan Party shall be a primary obligor or guarantor with
respect thereto and (B) the aggregate principal amount of such Indebtedness at
any one time outstanding does not exceed $30,900,000,000, except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with any such refinancings,
refundings, renewals or extensions thereof.

SECTION 7.03. Fundamental Changes. (a) None of Ultimate Parent, Intermediate
Parent, the Borrowers or the other Loan Parties will (i) dissolve or be
liquidated or (ii) merge or consolidate with or into another Person, unless, in
the case of this clause (ii), (A) at the time thereof and immediately after
giving effect thereto no Event of Default (and no Default under Section 7.04)
shall have occurred and be continuing and (B) if Ultimate Parent, Intermediate
Parent, the applicable Borrower or any other Loan Party is not the survivor of
any such consolidation or merger involving such Person, (1) Ultimate Parent, at
the time thereof and immediately after giving effect thereto, shall be in
compliance on a pro forma basis with the financial covenant contained in
Section 7.08 as if such consolidation or merger had been consummated (and any
related Indebtedness incurred, assumed or repaid in connection

 

61



--------------------------------------------------------------------------------

therewith had been incurred, assumed or repaid, as the case may be) on the first
day of the most recent period of four fiscal quarters of Ultimate Parent for
which financial statements have been delivered pursuant to Section 6.01 (or,
prior to the first such delivery, ending with the most recent fiscal quarter
referred to in Section 5.05(a)), as demonstrated by delivery to the
Administrative Agent of a certificate of a Responsible Officer of Ultimate
Parent to such effect showing such calculation in reasonable detail prior to or
concurrently with such consolidation or merger, (2) the surviving Person of such
consolidation or merger shall expressly assume all the rights and obligations of
Ultimate Parent, Intermediate Parent, such Borrower or such other Loan Party, as
the case may be, under this Agreement and the other Loan Documents pursuant to
documentation reasonably satisfactory to the Administrative Agent and shall
thereafter be deemed to be Ultimate Parent, Intermediate Parent, such Borrower
or such other Loan Party, as the case may be, for all purposes hereunder,
(3) such consolidation or merger will not result in a Change of Control and
(4) such consolidation or merger will not result in a change in the jurisdiction
of organization of Ultimate Parent, Intermediate Parent, such Borrower or such
other Loan Party, as applicable (other than to the United States).

(b) None of Ultimate Parent, Intermediate Parent, the Borrowers, the other Loan
Parties or any other Subsidiary will Dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of Ultimate Parent and the Subsidiaries, taken as a
whole, or of Intermediate Parent and its Material Subsidiaries, taken as whole.

SECTION 7.04. Change in Nature of Business. None of Ultimate Parent,
Intermediate Parent, the Borrowers, the other Loan Parties or any other
Subsidiary will engage in any material line of business substantially different
from those lines of business conducted by Ultimate Parent and the Material
Subsidiaries on the Effective Date or any business substantially related or
incidental thereto.

SECTION 7.05. Transactions with Affiliates. None of Ultimate Parent,
Intermediate Parent, the Borrowers, the other Loan Parties or any other
Subsidiary will enter into any transaction of any kind with any Affiliate of
Ultimate Parent that is a Material Subsidiary, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to Ultimate Parent, Intermediate Parent, such Borrower, such Loan
Party or such Subsidiary as would be obtainable by such Person at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction will not apply to (i) transactions
between or among (A) Ultimate Parent or any Loan Party and any of its Wholly
Owned Subsidiaries, (B) any Wholly Owned Subsidiaries of any Loan Party or
(C) the Loan Parties, (ii) Permitted Receivables Transfers, (iii) transactions
undertaken as part of the Post-Closing Restructuring, (iv) any transaction
between Ultimate Parent or one or more Affiliates of Ultimate Parent resulting
in a transfer to Ultimate Parent or one or more Affiliates of Ultimate Parent of
the proceeds of any Allergan Acquisition Indebtedness issued by such Affiliate
or (v) if, immediately before and after giving effect to such transaction on a
pro forma basis, no Event of Default shall have occurred and be continuing.

SECTION 7.06. Investments. None of Ultimate Parent, Intermediate Parent, the
Borrowers, the other Loan Parties or any other Subsidiary will make any
Investment if, immediately before and after giving effect to such Investment on
a pro forma basis, an Event of Default shall have occurred and be continuing;
provided that the foregoing restriction will not apply to (a) the Allergan
Acquisition and Investments between or among Ultimate Parent and its Wholly
Owned Subsidiaries in connection with the consummation thereof and
(b) Investments made (i) in the ordinary course of business or required in
connection with the Receivables Purchase Documents or (ii) as part of the
Post-Closing Restructuring.

 

62



--------------------------------------------------------------------------------

SECTION 7.07. Restricted Payments. Ultimate Parent will not declare or make,
directly or indirectly, any Restricted Payment or incur any obligation
(contingent or otherwise) to do so; provided that the foregoing restriction will
not apply (a) if, immediately before and after giving effect to the declaration
(or, in the case of any Restricted Payment made without a declaration thereof,
to the making thereof) on a pro forma basis, no Event of Default shall have
occurred and be continuing, (b) to dividends by Ultimate Parent with respect to
its Equity Interests payable solely in additional Equity Interests of Ultimate
Parent and (c) to any issuance by Ultimate Parent of its Equity Interests as
part of the acquisition consideration in the Allergan Acquisition, and any cash
payments in lieu of the issuance of fractional shares in connection with the
Allergan Acquisition.

SECTION 7.08. Consolidated Leverage Ratio. Commencing on the last day of the
first full fiscal quarter of Ultimate Parent ending after the Closing Date, none
of Ultimate Parent, Intermediate Parent, the Borrowers or the other Loan Parties
will permit the Consolidated Leverage Ratio as of the last day of any fiscal
quarter of Ultimate Parent to exceed (a) 5.25:1.00, in the case of the last day
of the first full fiscal quarter ending after the Closing Date through and
including the last day of the second full fiscal quarter ending after the
Closing Date, (b) 5.00:1.00, in the case of the last day of the third full
fiscal quarter ending after the Closing Date through and including the last day
of the fourth full fiscal quarter ending after the Closing Date, (c) 4.25:1.00,
in the case of the last day of the fifth full fiscal quarter ending after the
Closing Date through and including the last day of the sixth full fiscal quarter
ending after the Closing Date, (d) 4.00:1.00, in the case of the last day of the
seventh full fiscal quarter ending after the Closing Date through and including
the last day of the eighth full fiscal quarter ending after the Closing Date,
and (e) 3.50:1.00, in the case of the last day of the ninth full fiscal quarter
ending after the Closing Date and the last day of any fiscal quarter at any time
thereafter.

SECTION 7.09. Passive Holding Companies; Activities of Actavis SCS. (a) Passive
Holding Companies. Neither Ultimate Parent nor any Subsidiary that, directly or
indirectly through any other Subsidiary, owns any Equity Interests in
Intermediate Parent (other than any such Subsidiary that is a Subsidiary
Guarantor, Intermediate Parent or a Borrower) (each such Subsidiary and Ultimate
Parent, the “Passive Holding Companies”) will (i) conduct, transact or otherwise
engage in any active trade or business or operations other than through a
Subsidiary of Intermediate Parent or (ii) own any IP Rights, any operating
assets or any other assets that are material to the operations of Ultimate
Parent and its Subsidiaries, taken as a whole; provided that the foregoing will
not prohibit any Passive Holding Company from the following: (A) ownership of
Equity Interests in Intermediate Parent or in one or more Subsidiaries of
Ultimate Parent that are Passive Holding Companies, (B) the maintenance of its
legal existence and, with respect to Ultimate Parent, status as a public company
(including the ability to incur fees, costs and expenses relating to such
maintenance), (C) the performance of its obligations with respect to the
Allergan Merger Agreement, this Agreement, the Actavis Revolving Credit
Agreement, the Existing Actavis Term Loan Credit Agreement, the WC Term Loan
Credit Agreement, the Allergan Acquisition Term Facilities, the Allergan Bridge
Facility, any Allergan Acquisition Indebtedness or any other Indebtedness in
respect of which it is an obligor and any other agreement to which it is a
party, (D) with respect to Ultimate Parent, any offering of its common stock or
any mandatorily redeemable preferred stock or any other Equity Interests
(including any equity-linked securities), (E) the making of Restricted Payments,
(F) the incurrence of Indebtedness, (G) the making of contributions to (or other
equity investments in) the capital of its direct Subsidiaries (which shall be
Passive Holding Companies or Intermediate Parent), (H) the creation of, and
ownership of the Equity Interests in, any newly formed Subsidiary with de
minimis capitalization that is formed solely for the purpose of consummating an
acquisition by Ultimate Parent so long as, within six (6) months (or such later
time as may be reasonably requested in writing by Ultimate Parent and accepted
by the Administrative Agent) such newly formed Subsidiary merges with and into a
target entity and the survivor thereof becomes a direct or indirect Subsidiary
of Intermediate Parent), (I) providing a Guarantee of Indebtedness or other
obligations of Ultimate Parent or any of the Subsidiaries, (J) participating in
tax, accounting and other administrative

 

63



--------------------------------------------------------------------------------

matters as a member or parent of the consolidated group, (K) holding any cash or
cash equivalents (including cash and cash equivalents received in connection
with Restricted Payments) and any other assets on a temporary basis that are in
the process of being transferred through such Passive Holding Company as part of
a downstream contribution or an upstream distribution or other upstream payment
(e.g., a spin-off of assets), (L) providing indemnification to officers and
directors, (M) Disposing of assets that are permitted to be held by it in
accordance with this Section 7.09(a) and (N) activities incidental to the
businesses or activities described above.

(b) Activities of Actavis SCS. Actavis SCS will not (i) conduct, transact or
otherwise engage in any active trade or business or operations or (ii) own any
IP Rights, any operating assets or any other material assets (other than cash
and cash equivalents and intercompany loans and advances); provided that the
foregoing will not prohibit Actavis SCS from the following: (A) the maintenance
of its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (B) the performance of its obligations with
respect to this Agreement, the Actavis Revolving Credit Agreement, the Existing
Actavis Term Loan Credit Agreement, the Allergan Acquisition Term Facilities,
the Allergan Bridge Facility, any Allergan Acquisition Indebtedness or any other
Indebtedness in respect of which it is an obligor and any other agreement to
which it is a party, (C) the incurrence of Indebtedness, (D) the making of
Restricted Payments with, and the lending, advancing or other transfer of, the
proceeds of Indebtedness incurred by it to Ultimate Parent or any of the
Subsidiaries, (E) providing a Guarantee of Indebtedness or other obligations of
Ultimate Parent or any of the Subsidiaries, (F) participating in tax, accounting
and other administrative matters as a member or parent of the consolidated
group, (G) holding any cash or cash equivalents on a temporary basis,
(H) providing indemnification to officers and directors, (I) Disposing of assets
that are permitted to be held by it in accordance with this Section 7.09(b) and
(J) activities incidental to the businesses or activities described above.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01. Events of Default. Subject to Section 8.04, any of the following
will constitute an “Event of Default”:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or (ii) within five (5) days after the same becomes due, any interest on
any Loan, any fee due hereunder or any other amount payable hereunder or under
any other Loan Document (other than an amount specified in clause (i) above);

(b) Specific Covenants. Ultimate Parent or any Loan Party fails to perform or
observe any term, covenant or agreement contained in Section 6.03(a) or 6.05(a)
(with respect to existence of Ultimate Parent, Intermediate Parent, any Borrower
or any other Loan Party) or in Article VII;

(c) Other Defaults. Ultimate Parent or any Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
8.01(b)) contained in any Loan Document on its part to be performed or observed
and such failure continues for thirty (30) days after notice thereof from the
Administrative Agent (given at the request of any Lender) to Ultimate Parent and
the Borrowers, unless such failure is not susceptible to cure within thirty
(30) days (but is susceptible to cure within sixty (60) days) and, within such
thirty (30) days, Ultimate Parent or the applicable Loan

 

64



--------------------------------------------------------------------------------

Party has taken reasonable steps to effectuate a cure, continues to diligently
pursue such cure and actually effectuates such cure within sixty (60) days after
such notice to Ultimate Parent and the Borrowers;

(d) Representations and Warranties. Any representation and warranty made or
deemed made by or on behalf of Ultimate Parent or any Loan Party herein or in
any other Loan Document, or any statement made by or on behalf of Ultimate
Parent or any Loan Party or any Responsible Officer thereof in any certificate
delivered in connection with any Loan Document, is incorrect in any material
respect when made or deemed made;

(e) Cross-Default. (i) Ultimate Parent, Intermediate Parent, any Borrower or any
Material Subsidiary fails to make any payment of principal or interest in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace periods), (ii) any event or
condition occurs that (A) results in any Material Indebtedness becoming due
prior to its scheduled maturity or (B) enables or permits (after giving effect
to any applicable grace periods) the holder or holders of any Material
Indebtedness, or any trustee or agent on its or their behalf, to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, provided that
this Section 8.01(e)(ii) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness if such secured Indebtedness is paid when due,
(iii) any termination event or event of like import occurs under any Receivables
Purchase Facility having a principal amount or committed amount in excess of
$300,000,000, that (x) terminates, or permits the investors under any
Receivables Purchase Facility to terminate, the reinvestment of collections or
proceeds of Receivables and Related Security under any Receivables Purchase
Document (other than a termination resulting solely from the request of Ultimate
Parent or any of its Subsidiaries) or (y) causes the replacement of, or permits
the investors under any Receivables Purchase Facility to replace, the Person
then acting as servicer for such Receivables Purchase Facility, if the Person
then acting as servicer is a Loan Party or an Affiliate of a Loan Party or
(iv) there occurs under any Swap Contract an early termination date resulting
from (x) any event of default under such Swap Contract as to which Ultimate
Parent, Intermediate Parent, any Borrower or any Material Subsidiary is the
defaulting party thereunder or (y) any termination event under such Swap
Contract as to which Ultimate Parent, Intermediate Parent, any Borrower or any
Material Subsidiary is an affected party thereunder and, in either event, the
Swap Termination Value owed by Ultimate Parent, Intermediate Parent, such
Borrower or such Material Subsidiary as a result thereof is greater than
$300,000,000;

(f) Insolvency Proceedings, Etc. Ultimate Parent, Intermediate Parent, any
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors, or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, examiner
or similar officer for it or for all or any material part of its property; any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, examiner
or similar officer is appointed without the application or consent of Ultimate
Parent, Intermediate Parent, any Borrower or any Material Subsidiary and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to Ultimate Parent,
Intermediate Parent, any Borrower or any Material Subsidiary or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) calendar days, or an order
for relief is entered in any such proceeding;

(g) Inability to Pay Debts; Attachment. (i) Ultimate Parent, Intermediate
Parent, any Borrower or any Material Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of Ultimate Parent,
Intermediate Parent,

 

65



--------------------------------------------------------------------------------

any Borrower or any Material Subsidiary and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy;

(h) Judgments. There is entered against Ultimate Parent, Intermediate Parent,
any Borrower or any Material Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding $300,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) and (i) enforcement proceedings are commenced by any
creditor upon such judgment or order and (ii) there is a period of thirty
(30) consecutive days during which execution shall not have been effectively
stayed, vacated or bonded pending appeal or otherwise;

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Ultimate Parent, Intermediate Parent, any Borrower or any
Material Subsidiary under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $300,000,000 or
(ii) Ultimate Parent, Intermediate Parent, any Borrower, any Material Subsidiary
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $300,000,000;

(j) Invalidity of Loan Documents. This Agreement, any Note or any material
Guarantee under the Obligations Guarantee shall, for any reason, cease to be in
full force and effect, or Ultimate Parent or any Loan Party shall contest in
writing the validity or enforceability of this Agreement, any Note or any such
Guarantee, in each case, other than in accordance with the terms hereof and
thereof (including, in the case of a Subsidiary Guarantor, as a result of the
release of such Subsidiary Guarantor in accordance with Section 10.10); or

(k) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies Upon Event of Default. Subject to Section 8.04, if any
Event of Default occurs and is continuing after the funding of Loans on the
Closing Date, the Administrative Agent will at the request of, or may with the
consent of, the Required Lenders, in each case only after the funding of Loans
on the Closing Date, take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Ultimate Parent and the Loan Parties; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under Debtor Relief Laws, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid will automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations will be applied by the Administrative Agent in the
following order:

 

66



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and reimbursements payable to the Lenders or the Arrangers
(including fees, charges and disbursements of counsel to the Lenders or the
Arrangers and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

SECTION 8.04. Cleanup Period. Notwithstanding anything to the contrary, if on
the Closing Date a matter or circumstance exists which constitutes a Default,
such matter or circumstance will not constitute a Default on the Closing Date
and during the five-day period following the Closing Date; provided that
(a) such matter or circumstance does not constitute (i) a Major Default or
(ii) a Default incapable of being cured, (b) reasonable steps are being taken by
Ultimate Parent and its Subsidiaries to cure such Default and (c) such Default
is cured or otherwise ceases to exist within five days after the Closing Date.
For the avoidance of doubt, nothing in this Section 8.04 shall affect the
conditions set forth in Article IV.

ARTICLE IX

GUARANTEE

SECTION 9.01. Guarantee of Obligations. Each of the Guarantors hereby, jointly
and severally, absolutely, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, to the Administrative Agent, for the
benefit of the Guaranteed Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrowers and each other Guarantor, when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations. Each Guarantor shall be liable
under its guarantee set forth in this Section 9.01, without any limitation as to
amount, for all present and future Obligations, including specifically all
future increases in the outstanding principal amount of the Loans and other
future increases in the Obligations, whether or not any such increase is
committed, contemplated or provided for by the Loan Documents on the date
hereof. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all Obligations (including interest, fees, costs and
expenses) that would be owed by any other obligor on the Obligations but for the
fact that they are unenforceable or not allowable due to the existence of a
proceeding under any Debtor Relief Law involving such other obligor because it
is the intention of the Guarantors and the Guaranteed Parties that the
Obligations that are guaranteed by the Guarantors pursuant hereto should be
determined without regard to any applicable Law or order that may relieve any
Borrower or any other Guarantor of any portion of any Obligations.

 

67



--------------------------------------------------------------------------------

SECTION 9.02. Limitation on Obligations Guaranteed. (a) Notwithstanding any
other provision hereof, the right of recovery against each Guarantor under this
Article IX shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Article IX void or voidable under
applicable Law, including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to the Obligations Guarantee set forth herein and the
obligations of each Guarantor hereunder. To effectuate the foregoing, the
Administrative Agent and the Guarantors hereby irrevocably agree that the
obligations of each Guarantor in respect of the Obligations Guarantee set forth
in this Article IX at any time shall be limited to the maximum amount as will
result in the obligations of such Guarantor under the Obligations Guarantee not
constituting a fraudulent transfer or conveyance after giving full effect to the
liability under the Obligations Guarantee set forth in this Article IX and its
related contribution rights but before taking into account any liabilities under
any other Guarantee by such Guarantor.

(b) Each Guarantor agrees that Obligations may at any time and from time to time
be incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under Section 9.02(a) without impairing the Obligations Guarantee
contained in this Article IX or affecting the rights and remedies of any
Guaranteed Party hereunder.

(c) Notwithstanding anything to the contrary in this Article IX, the obligations
under this Article IX of any Guarantor incorporated in Ireland shall be deemed
not to be undertaken or incurred to the extent that the same would (but for this
Section 9.02(c)):

(i) constitute unlawful financial assistance prohibited by Section 60 of the
Companies Act 1963 of Ireland; or

(ii) constitute a breach of Section 31 of the Companies Act 1990 of Ireland.

For the avoidance of doubt, to the extent that such indemnities, guarantees,
obligations, liabilities or undertakings have been validated under Section 60
(2) to (11) of the Companies Act 1963 of Ireland, they shall not constitute
unlawful financial assistance under the said Section 60.

(d) Notwithstanding any provision of any Loan Document to the contrary, the
aggregate payment obligations (excluding, for the avoidance of doubt, securities
in rem) under this Obligations Guarantee of Actavis SCS (when taken together
with the aggregate payment obligations (excluding, for the avoidance of doubt,
securities in rem) of Actavis SCS under a Guarantee of any other Indebtedness)
shall be limited to (such limitation to be applied to this Obligations Guarantee
and to all such other Guarantees on a pro rata basis based on the aggregate
outstanding principal amount of Indebtedness Guaranteed by Actavis SCS hereunder
and under its Guarantee of any other such Indebtedness), and shall not exceed,
an amount corresponding to 95% of the sum of (i) its own funds (capitaux
propres) plus (ii) subordinated debts (as referred to in article 34 of the law
of December 19, 2002 on the register of commerce and companies and accounting
and the annual accounts of undertakings, as amended) (A) as shown in its most
recent financial statements available on the date on which the initial demand is
made in respect of obligations of Actavis SCS under this Obligations Guarantee
or (B) as shown in its most recent financial statements available on the
Effective Date, whichever is higher; provided that the limitation contained in
this Section 9.02(d) shall not apply to any amounts borrowed by, or made
available to, in any form whatsoever, under the Loan Documents (or any document
entered into in connection therewith) to Actavis SCS or any of its (current or
future) direct or indirect Subsidiaries. Where, for the purpose of the above
determination under this Section 9.02(d) in respect of Actavis SCS, no duly
established annual financial statements are available for the relevant reference
period (which, for the avoidance of doubt, includes a situation where, in
respect of the determination to be made above under this Section 9.02(d), no
final financial statements have been

 

68



--------------------------------------------------------------------------------

established in due time in respect of the then most recently ended financial
year), Actavis SCS shall promptly establish unaudited interim financial
statements (as of the end of the then most recently ended financial quarter) or
annual financial statements (as applicable) duly established in accordance with
applicable accounting rules, pursuant to which the relevant own funds and
subordinated debts will be determined. If Actavis SCS fails to provide such
unaudited interim financial statements or annual financial statements (as
applicable) within twenty-one (21) Business Days as from the date of request by
the Administrative Agent, the Administrative Agent may appoint (at the Loan
Parties’ expense) an independent auditor (réviseur d’entreprises agréé), or an
independent reputable investment bank, that shall undertake the determination of
the relevant own funds and subordinated debts. In order to prepare such
determination, the independent auditor (réviseur d’entreprises agréé) or the
independent reputable investment bank shall take into consideration such
available elements and facts at such time, including the latest annual financial
statements of Actavis SCS and its Subsidiaries, any recent valuation of the
assets of Actavis SCS and its Subsidiaries (if available), the market value of
the assets of Actavis SCS and its Subsidiaries as if sold between a willing
buyer and a willing seller as a going concern using a standard market multi
criteria approach combining market multiples, book value, discounted cash flow
or comparable public transaction of which price is known (taking into account
circumstances at the time of the valuation and making all necessary adjustments
to the assumption being used) and acting in a reasonable manner.

SECTION 9.03. Nature of Guarantee; Continuing Guarantee; Waivers of Defenses.

(a) Each Guarantor understands and agrees that the Obligations Guarantee
contained in this Article IX shall be construed as a continuing guarantee of
payment and performance and not merely of collectability. Each Guarantor waives
diligence, presentment, protest, marshaling, demand for payment, notice of
dishonor, notice of default and notice of nonpayment to or upon any Borrower or
any of the other Guarantors with respect to the Obligations. Without limiting
the generality of the foregoing, this Obligations Guarantee and the obligations
of the Guarantors hereunder shall be valid and enforceable and shall not be
subject to any reduction, limitation, impairment, set-off, defense,
counterclaim, discharge or termination for any reason (other than a Discharge of
the Obligations and as set forth in Sections 9.02(c) and 9.02(d)).

(b) Each Guarantor agrees that the Obligations Guarantee of each Guarantor
hereunder is independent of the Obligations Guarantee of each other Guarantor
and of any other guarantee of the Obligations and when making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Guaranteed Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any Borrower and any other Guarantor or any other Person or against any
other guarantee for the Obligations or any right of offset with respect thereto,
and any failure by any Guaranteed Party to make any such demand, to pursue such
other rights or remedies or to collect any payments from any Borrower and any
other Guarantor or any other Person or to realize upon any such guarantee or to
exercise any such right of offset, or any release of any Borrower and any other
Guarantor or any other Person or any such guarantee or right of offset, shall
not relieve any Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Guaranteed Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

(c) No payment made by any Borrower, any of the other Guarantors, any other
guarantor or any other Person or received or collected by any Guaranteed Party
from any Borrower and any of the other Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of

 

69



--------------------------------------------------------------------------------

any Guarantor hereunder which shall, notwithstanding any such payment remain
liable for the Obligations until the Discharge of the Obligations.

(d) Without limiting the generality of the foregoing, each Guarantor agrees that
its obligations under and in respect of the Obligations Guarantee contained in
this Article IX shall not be affected by, and shall remain in full force and
effect without regard to, and hereby waives all, rights, claims or defenses that
it might otherwise have (now or in the future) with respect to each of the
following (whether or not such Guarantor has knowledge thereof):

(i) the validity or enforceability of this Agreement or any other Loan Document,
any of the Obligations or any guarantee or right of offset with respect thereto
at any time or from time to time held by any Guaranteed Party;

(ii) any renewal, extension or acceleration of, or any increase in the amount of
the Obligations, or any amendment, supplement, modification or waiver of, or any
consent to departure from, the Loan Documents;

(iii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Documents, at law, in equity or otherwise) with respect to the Obligations
or any agreement relating thereto, or with respect to any other guaranty of or
security for the payment of the Obligations;

(iv) any change, reorganization or termination of the corporate structure or
existence of any Loan Party or any Subsidiary of any Loan Party and any
corresponding restructuring of the Obligations;

(v) any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Obligations or any subordination of the Obligations to
any other obligations; and

(vi) any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Guarantor for the Obligations, or of such
Guarantor under this Article IX.

(e) In addition, each Guarantor further waives any and all other defenses,
set-offs or counterclaims (other than a defense of payment or performance in
full hereunder) which may at any time be available to or be asserted by it, any
Borrower or any other Guarantor or Person against any Guaranteed Party,
including, without limitation, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction and usury.

SECTION 9.04. Rights of Reimbursement, Contribution and Subrogation. In case any
payment is made on account of the Obligations by any Guarantor or is received or
collected on account of the Obligations from any Guarantor:

(a) If such payment is made by a Guarantor in respect of the Obligations of
another Guarantor, such Guarantor shall be entitled, subject to and upon (but
not before) a Discharge of the Obligations (and each Guarantor hereby waives its
right to exercise such rights until a Discharge of the Obligations), (A) to
demand and enforce reimbursement for the full amount of such payment from such

 

70



--------------------------------------------------------------------------------

other Guarantor, and (B) to demand and enforce contribution in respect of such
payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors (other
than the Guarantor whose primary obligations were so guaranteed by the other
Guarantors) based on the relative value of their assets and any other equitable
considerations deemed appropriate by the court.

(b) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor whether under
Section 9.04(a) or otherwise, such Guarantor shall be entitled, subject to and
upon (but not before) a Discharge of the Obligations (and each Guarantor hereby
waives its right to subrogation until a Discharge of the Obligations), to be
subrogated (equally and ratably with all other Guarantors entitled to
reimbursement or contribution from any other Guarantor as set forth in this
Section 9.04) to any security interest that may then be held by the
Administrative Agent upon any collateral securing or purporting to secure any of
the Obligations. Any right of subrogation of any Guarantor shall be enforceable
solely after a Discharge of the Obligations and solely against the Guarantors,
and not against the Guaranteed Parties, and neither the Administrative Agent nor
any other Guaranteed Party shall have any duty whatsoever to warrant, ensure or
protect any such right of subrogation or to obtain, perfect, maintain, hold,
enforce or retain any collateral securing or purporting to secure any of the
Obligations for any purpose related to any such right of subrogation. If
subrogation is demanded by any Guarantor, then, after Discharge of the
Obligations, the Administrative Agent shall deliver to the Guarantors making
such demand, or to a representative of such Guarantors or of the Guarantors
generally, an instrument satisfactory to the Administrative Agent transferring,
on a quitclaim basis without any recourse, representation, warranty or any other
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever collateral securing or purporting to secure any of the
Obligations that may then exist that was not previously released or disposed of
or acquired by the Administrative Agent.

(c) The obligations of the Guarantors under this Obligations Guarantee and the
other Loan Documents, including their liability for the Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 9.04 or otherwise. The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Guaranteed Party against any Guarantor. The Guaranteed Parties
make no representations or warranties in respect of any such right and shall
have no duty to assure, protect, enforce or ensure any such right or otherwise
relating to any such right.

SECTION 9.05. Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent, for the account of the applicable
Guaranteed Parties to which such payment is owed, to such account as may be
specified by the Administrative Agent, in US Dollars and in Same Day Funds.

SECTION 9.06. Subordination of Other Obligations. Each Guarantor hereby
subordinates the payment of all obligations and Indebtedness of Intermediate
Parent owing to such Guarantor, whether now existing or hereafter arising,
including but not limited to any obligation of Intermediate Parent to such
Guarantor as subrogee of the Guaranteed Parties or resulting from such
Guarantor’s performance under this Obligations Guarantee, to the indefeasible
payment in full in cash of all Obligations. If the Administrative Agent so
requests, any such obligation or Indebtedness of Intermediate Parent to such
Guarantor shall be enforced and performance received by such Guarantor as

 

71



--------------------------------------------------------------------------------

trustee for the Guaranteed Parties and the proceeds thereof shall be paid over
to the Administrative Agent on account of the Obligations, but without reducing
or affecting in any manner the liability of such Guarantor under this
Obligations Guarantee.

SECTION 9.07. Financial Condition of Borrowers and other Guarantors. Any
extension of credit may be made to a Borrower or continued from time to time,
without notice to or authorization from any Guarantor regardless of the
financial or other condition of such Borrower or any other Guarantor at the time
of any such grant or continuation. No Guaranteed Party shall have any obligation
to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Borrowers or any other Guarantor.
Each Guarantor has adequate means to obtain information from the Borrowers and
each other Guarantor on a continuing basis concerning the financial condition of
the Borrowers and each other Guarantor and its ability to perform its
obligations under the Loan Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrowers and each other Loan Party and each other Guarantor and of all
circumstances bearing upon the risk of nonpayment of the Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Guaranteed
Party to disclose any matter, fact or thing relating to the business, operations
or condition of any Borrower or any other Guarantor now known or hereafter known
by any Guaranteed Party.

SECTION 9.08. Bankruptcy, Etc. Until a Discharge of the Obligations, no
Guarantor shall, without the prior written consent of the Administrative Agent,
commence or join with any other Person in commencing any proceeding under any
Debtor Relief Law against a Borrower or any other Guarantor. The obligations of
the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding under any Debtor
Relief Law, voluntary or involuntary, involving a Borrower or any other
Guarantor or by any defense which a Borrower or any Guarantor may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding. To the fullest extent permitted by law, the Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar Person to pay the Administrative Agent,
or allow the claim of the Administrative Agent in respect of, any interest,
fees, costs, expenses or other Obligations accruing or arising after the date on
which such case or proceeding is commenced.

SECTION 9.09. Duration of Guarantee. The Obligations Guarantee contained in
this Article IX shall remain in full force and effect until the Discharge of the
Obligations.

SECTION 9.10. Reinstatement. If at any time payment of any of the Obligations or
any portion thereof is rescinded, disgorged or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation, examinership or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any other Guarantor or
any substantial part of its property, or otherwise, or if any Guaranteed Party
repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to the Guaranteed Party in full or partial
satisfaction of any Obligation, because the payment or transfer or the
incurrence of the obligation is so satisfied, is declared to be void, voidable,
or otherwise recoverable under any state or federal law (collectively, a
“Voidable Transfer”), or because such Guaranteed Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer, or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer, and, subject to Section 11.04, as to all reasonable costs,
expenses and attorney’s fees of the Guaranteed Party related thereto, the
liability of each Guarantor hereunder will automatically and immediately be
revived, reinstated, and restored and will exist as though the Voidable Transfer
had never been made.

 

72



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

SECTION 10.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMCB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article X (other than Sections 10.06 and 10.10) are solely for the benefit of
the Administrative Agent and the Lenders, and neither Ultimate Parent nor any
Loan Party will have any rights as a third party beneficiary of any of such
provisions.

SECTION 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder will have the same rights and powers in its capacity as a Lender
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Ultimate Parent or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

SECTION 10.03. Exculpatory Provisions. The Administrative Agent will not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) will not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties);

(b) will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) will not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to Ultimate Parent, the Loan Parties or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent will not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as will be necessary, or as the
Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) unless, and only
to the extent that, a court of competent jurisdiction shall have determined, by
a final and nonappealable judgment, that such action or inaction constituted
gross negligence or willful misconduct on the part of the Administrative

 

73



--------------------------------------------------------------------------------

Agent. The Administrative Agent will be deemed not to have knowledge of any
Default unless and until notice (stating that it is a “notice of default”)
describing such Default is given to the Administrative Agent by Ultimate Parent,
a Borrower or a Lender.

The Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction (or waiver) of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.

SECTION 10.04. Reliance by Administrative Agent. The Administrative Agent will
be entitled to rely upon, and will not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person (whether or not such Person
in fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof). The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person (whether or not such Person in fact meets
the requirements set forth in the Loan Documents for being the maker thereof),
and will not incur any liability for relying thereon. In determining compliance
with any condition under Article IV that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent will
have received notice to the contrary from such Lender prior to the Effective
Date or the Closing Date, as applicable. The Administrative Agent may consult
with legal counsel (who may be counsel for Ultimate Parent or any Loan Party),
independent accountants and other experts selected by it, and will not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

SECTION 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article X will apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and will apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 10.06. Resignation of Administrative Agent. The Administrative Agent
may, at any time, give notice of its resignation to the Lenders, Ultimate Parent
and the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders will have the right, in consultation with Ultimate Parent and the
Borrowers, to appoint a successor, which will be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor will have been so appointed by the Required Lenders
and will have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent notifies Ultimate Parent and

 

74



--------------------------------------------------------------------------------

the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation will nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent will be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent will instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 10.06. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent will be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.06). The fees payable
by the Borrowers to a successor Administrative Agent will be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article X and
Section 11.04 will continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

SECTION 10.07. Non-Reliance on Administrative Agent, Arrangers and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it will
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

SECTION 10.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Co-Syndication Agents will have
any duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder, but all such Persons shall have the benefit of the
indemnities provided for hereunder.

SECTION 10.09. Administrative Agent May File Proofs of Claim. In case any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition, examinership or other judicial proceeding relative to
any Loan Party is pending, the Administrative Agent (irrespective of whether the
principal of any Loan will then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
will have made any demand on such Loan Party) will be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.10 and 11.04) allowed in such judicial
proceeding; and

 

75



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator,
examiner or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent will consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 10.10. Guarantee Matters. (a) The Lenders irrevocably authorize the
Administrative Agent to release any Subsidiary Guarantor from its obligations
under the Obligations Guarantee if such Subsidiary Guarantor (i) after the
Closing Date, ceases to be a Subsidiary of Ultimate Parent as a result of a
transaction permitted hereunder, (ii) originally became a Subsidiary Guarantor
on or after the Closing Date pursuant to Section 6.12 and is no longer required
pursuant to the terms of such Section to be a Subsidiary Guarantor (after giving
effect to any other releases of such Subsidiary Guarantor from its Guarantees of
other Indebtedness to occur substantially simultaneously with the release of its
obligations under the Obligations Guarantee) or (iii) was voluntarily designated
by Ultimate Parent as a Subsidiary Guarantor and Ultimate Parent requests, in
writing, that the Administrative Agent release it from the Obligations Guarantee
and no Event of Default would immediately result from such a release. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Obligations Guarantee
pursuant to this Section 10.10.

(b) The Lenders irrevocably authorize the Administrative Agent to determine, in
connection with any Foreign Subsidiary becoming a Subsidiary Guarantor on or
after the Effective Date, the terms and conditions of any limitations to be set
forth in the Subsidiary Guarantor Counterpart to be executed by such Foreign
Subsidiary if the Administrative Agent determines (or is advised by counsel)
that such limitations are required by applicable Law or are otherwise customary
and appropriate for Guarantees provided by Persons organized in the jurisdiction
of organization of such Foreign Subsidiary.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Ultimate Parent or the Loan Parties therefrom, will be effective unless in
writing signed by the Required Lenders, Ultimate Parent and the Borrowers (and,
if the rights of any other Loan Party shall be affected thereby, such Loan
Party), and acknowledged by the Administrative Agent (such acknowledgement not
to be unreasonably withheld, conditioned or delayed) and each such waiver or
consent will be effective only in the specific instance and for the specific
purpose for which given; provided that any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
Ultimate Parent, the Borrowers and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, (x) such
amendment does not adversely affect the rights of any Lender or (y) the Lenders
shall have received at least five (5) Business Days’ prior written notice
thereof and the Administrative

 

76



--------------------------------------------------------------------------------

Agent shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; provided further that no such
amendment, waiver or consent will:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest or fees due to any Lender hereunder or under any
other Loan Document without the written consent of such Lender;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees payable hereunder or under any other Loan Document, without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders will be necessary to waive any
obligation of any Borrower to pay interest at the default rate or change the
amount of the default rate specified in Section 2.09(b);

(d) [Reserved];

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(f) release Intermediate Parent, any Borrower or all of the Subsidiary
Guarantors from the Obligations Guarantee in Section 9.01 (including, in each
case, by limiting liability in respect thereof (other than as required by
applicable Law)) without the written consent of each Lender, except, in the case
of all of the Subsidiary Guarantors, to the extent the release of all of the
Subsidiary Guarantors is permitted pursuant to Section 10.10 (in which case such
release may be made by the Administrative Agent acting alone);

(g) change any provision of this Section 11.01 or the percentage set forth in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or

(h) [Reserved];

and; provided further, that no amendment, waiver or consent will, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) any amendment, waiver or consent
referred to in clause (a), (b) or (c) above shall require the consent of such
Defaulting Lender in the event such Defaulting Lender shall be directly affected
thereby and (y) any amendment, waiver or consent requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender. Any amendment, waiver or consent effected in accordance with
this Section 11.01 shall be binding upon each Person that is at the time thereof
a Lender and each Person that subsequently becomes a Lender.

 

77



--------------------------------------------------------------------------------

SECTION 11.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.02(b)), all notices and other communications provided for herein will
be in writing and will be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by fax or e-mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone will be made to the applicable telephone number, as follows:

(i) if to Ultimate Parent, any Loan Party or the Administrative Agent, to the
address, fax number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, fax number, electronic mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain MNPI).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, will be deemed to have been given when
received; notices and other communications sent by fax will be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, will be deemed to have been given at the opening of business on
the next business day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in
Section 11.02(b), will be effective as provided in such Section.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing will not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. In addition to e-mail communications permitted as set forth
above, the Administrative Agent or the Loan Parties may, in their discretion,
agree to accept notices and other communications to it hereunder by other
electronic communications pursuant to procedures approved by them; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication will be deemed to have been sent at the opening of business on the
next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website will be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS

 

78



--------------------------------------------------------------------------------

FROM THE COMPANY MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMPANY
MATERIALS OR THE PLATFORM. In no event will the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
Ultimate Parent, the Loan Parties, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of Ultimate Parent’s, any Loan Party’s or the
Administrative Agent’s transmission of Company Materials through the Platform,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event will any Agent Party have
any liability to Ultimate Parent, the Loan Parties, any Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Ultimate Parent, the Loan Parties and the
Administrative Agent may change its address, fax number, telephone number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto. Each other Lender may change its address, fax
number, telephone number or electronic mail address for notices and other
communications hereunder by notice to Ultimate Parent, the Loan Parties and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
federal and state securities Laws, to make reference to Company Materials, if
any, that are not made available through the “Public Side Information” portion
of the Platform and that may contain MNPI.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders will be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of Ultimate Parent,
any Borrower or any other Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrowers will
indemnify the Administrative Agent, each Lender and their respective Related
Parties from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on any notice purportedly given by or on behalf of
Ultimate Parent, any Borrower or any other Loan Party. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document will operate as a waiver thereof; nor will any single or
partial exercise of any right, remedy, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges of the Administrative Agent and the Lenders provided
hereunder or under the other Loan Documents are cumulative and not exclusive of
any rights, remedies, powers and privileges that they would otherwise have. No
waiver of any provision

 

79



--------------------------------------------------------------------------------

of any Loan Document or consent to any departure by Ultimate Parent or any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 11.01, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, the delivery of any Pre-Advanced Funds by any Lender to the
Administrative Agent, or the release of any Pre-Advanced Funds by the
Administrative Agent to any Borrower, or the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Related Party of any of the foregoing may have had
notice or knowledge of such Default at the time.

SECTION 11.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Ultimate Parent will, or will cause the Borrowers to,
and Intermediate Parent, the Borrowers and each other Loan Party will, pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates (including
the reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent and the Arrangers, which shall be limited to Cravath,
Swaine & Moore LLP and one local counsel in each of Ireland, Luxembourg and, if
deemed reasonably necessary by the Administrative Agent or the Arrangers, each
jurisdiction of organization of any other Loan Party), in connection with the
structuring, arrangement, syndication, preparation, negotiation, execution,
delivery and administration of the Commitment Letter, the Fee Letters, this
Agreement and the other Loan Documents and the credit facilities provided for
herein and any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent, the Arrangers and their respective
Affiliates and the Lenders (including the reasonable fees, disbursements and
other charges of counsel, which shall be limited to one primary counsel and one
local counsel in each of Ireland, Luxembourg and, if deemed reasonably necessary
by the Administrative Agent, the Arrangers or the Lenders, each jurisdiction of
organization of any other Loan Party (and, solely in the case of an actual or
perceived conflict of interest, one additional counsel (and one additional local
counsel in each such jurisdiction) to each group of affected parties that are
similarly situated, taken as a whole) in connection with the enforcement or
protection of their respective rights in connection with this Agreement and the
other Loan Documents and the credit facilities provided for herein, including
its rights under this Section.

(b) Indemnification by the Borrowers. Ultimate Parent will, or will cause the
Borrowers to, and Intermediate Parent, the Borrowers and the other Loan Parties
will, indemnify the Administrative Agent (and any sub-agent thereof), each
Arranger, each Co-Syndication Agent, each Lender, and each Related Party of any
of the foregoing Persons and the successors and assigns of each of the foregoing
(each an “Indemnitee”) from and against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of counsel, which shall be
limited to one primary counsel, one local counsel in each of Ireland, Luxembourg
and, if deemed necessary by the Indemnitees, one local counsel in each other
appropriate jurisdiction and, solely in the case of an actual or perceived
conflict of interest, one additional counsel (and one additional local counsel
in each such jurisdiction) to each group of affected Indemnitees that are
similarly situated, taken as a whole) arising out of, in connection with, or as
a result of (i) the Transactions, (ii) the preparation, execution or delivery of
the Commitment Letter, the Fee Letters, this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(iii) any Loan or Commitment or the use or proposed use of the proceeds
therefrom, (iv) any actual or alleged presence or release of Hazardous Materials
on or from any property

 

80



--------------------------------------------------------------------------------

owned or operated by Ultimate Parent or any of its Subsidiaries, or any
Environmental Liability related in any way to Ultimate Parent or any of its
Subsidiaries, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Ultimate Parent or a
Loan Party, or any Affiliate thereof, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity will not, as to any Indemnitee,
apply to (A) losses, claims, damages, liabilities or related expenses to the
extent they (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of such Indemnitee or any of its Related Indemnified
Parties or (y) result from a claim brought by Ultimate Parent or a Loan Party
against such Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, but only if Ultimate
Parent or such Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction, or (B) a
claim of any Indemnitee solely against one or more Indemnitees (other than a
dispute involving a claim against the Administrative Agent, any Co-Syndication
Agent or any Arranger) not arising out of or in connection with any act or
omission of Ultimate Parent or its Subsidiaries or any of their respective
Related Parties. Notwithstanding any of the foregoing provisions to the
contrary, this Section 11.04(b) shall not apply with respect to Taxes, other
than any Taxes that represent losses, claims or damages arising from a non-Tax
claim.

(c) Reimbursement by Lenders. To the extent that Ultimate Parent or the Loan
Parties for any reason fail to indefeasibly pay any amount required under
Section 11.04(a) or 11.04(b) to be paid by them to the Administrative Agent (or
any sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s ratable share (based on
the Applicable Percentage of such Lender determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this Section 11.04(c) are subject
to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, none of the parties to this Agreement shall assert, and each
party hereto hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent that such
damages are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; provided, however, that in no event will any
Indemnitee have any liability for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages). Nothing in this
Section 11.04(d) shall abrogate, modify or diminish the obligations of the
Administrative Agent and the Lenders to keep certain information confidential in
the manner and to the extent provided in Section 11.07.

(e) Payments. All amounts due under this Section 11.04 will be payable not later
than ten (10) Business Days after demand therefor.

 

81



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section 11.04 will survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of any
and all of the Obligations.

SECTION 11.05. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied will be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence will
survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 11.06. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that none of Ultimate Parent, any Borrower or any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (except in
connection with any merger or consolidation permitted by Section 7.03) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 11.06(b), (ii) by way of participation in accordance with the provisions
of Section 11.06(e) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 11.06(e), the Arrangers, the Co-Syndication Agents, the Indemnitees and,
to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related Parties of each of the Administrative
Agent, the Arrangers, the Co-Syndication Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may, at any time, assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in Section 11.06(b)(i)(A), the aggregate amount of
the Commitment or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to

 

82



--------------------------------------------------------------------------------

each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or 8.01(f) has
occurred and is continuing, Ultimate Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment so
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.06(b)(i)(B) and in addition:

(A) the consent of Ultimate Parent (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default under Section 8.01(a)
or 8.01(f) has occurred and is continuing at the time of such assignment or
(2) in the case of any assignment after the Closing Date, such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund, in each case that is not
a Non-Qualifying Lender; provided that in the case of any assignment after the
Closing Date, Ultimate Parent shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

The parties hereto acknowledge and agree that (x) the Administrative Agent shall
have no duty or obligation to ascertain whether any Lender is a Non-Qualifying
Lender or with respect to obtaining (or confirming the receipt) of any written
consent of Ultimate Parent to any assignment to a Non-Qualifying Lender, any
such duty and obligation being solely with the assigning Lender and the
assignee, and (y) the Administrative Agent may rely upon, and shall incur no
liability therefor, any determination by Ultimate Parent, any Lender or any
prospective Lender as to whether any Person is a Non-Qualifying Lender (and, in
connection with any proposed assignment, may require confirmation by Ultimate
Parent as to Ultimate Parent’s determination whether the proposed assignee is a
Non-Qualifying Lender prior to accepting any such assignment for recordation in
the Register).

Each Borrower consents to the assignments and transfers of rights and
obligations permitted under and made in accordance with this Section 11.06(b).
Each of the Luxembourg Borrower and Actavis SCS agree and confirm that each of
their guarantee

 

83



--------------------------------------------------------------------------------

and/or indemnity obligations (as applicable) under the Loan Documents granted by
each of them in support of their respective borrowing obligations, guarantee
and/or indemnity obligations (as applicable) under the Loan Documents will
continue notwithstanding any assignment or transfer under this Section 11.06(b)
and will extend to cover and support obligations transferred or assigned and
owed to new Lenders that have been assigned to pursuant to this Section 11.06(b)
and the Lenders hereby expressly accept and confirm for the purposes of article
1278 and 1281 of the Luxembourg civil code that notwithstanding any assignment,
transfer and/or novation under this Section 11.06(b) any guarantee shall be
preserved for the benefit of any new Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Ultimate Parent or any of Ultimate Parent’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person that, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(d), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and shall, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the applicable Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.06(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.06(e).

(c) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, with the consent of Ultimate
Parent and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this Section 11.06(c),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

84



--------------------------------------------------------------------------------

(d) Register. (i) The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Ultimate Parent and the Loan Parties (and such agency
being solely for Tax purposes), shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Ultimate Parent, the Loan Parties, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by Ultimate
Parent, the Loan Parties and, solely with respect to the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, any Lender, such
Lender, in each case at any reasonable time and from time to time upon
reasonable prior notice.

(ii) Upon receipt by the Administrative Agent of an Assignment and Assumption
(or an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to above, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section 11.06 or is otherwise not in proper form, it
being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 11.06(d)(ii). Each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is not a Person made ineligible under
Section 11.06(b)(v).

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, Ultimate Parent, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or Ultimate Parent or any of Ultimate Parent’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Ultimate Parent, the Loan Parties, the Administrative Agent, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Ultimate Parent and the Loan Parties, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other

 

85



--------------------------------------------------------------------------------

obligations under this Agreement) to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to Section 11.06(f),
Ultimate Parent, the Borrowers and the other Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b); provided that such Participant agrees to be subject to the
provisions of Section 3.06 as if it were a Lender. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Ultimate Parent’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless Ultimate Parent and
the Borrowers are notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Sections 3.01(e) and 3.01(g) as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender, and this Section 11.06
shall not apply to any such pledge or assignment to secure obligations; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 11.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 11.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any

 

86



--------------------------------------------------------------------------------

actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Ultimate Parent, any Borrower or any other Subsidiary
and its obligations, (g) with the consent of Ultimate Parent, (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 11.07 or (ii) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than Ultimate Parent or the Loan Parties or (i) in the
case of any Person that is, or any Affiliate of which is, a party to the Actavis
Revolving Credit Agreement, the Existing Actavis Term Loan Credit Agreement, the
WC Term Loan Credit Agreement or any other syndicated credit agreement of
Ultimate Parent or any of its Subsidiaries, as expressly permitted by the terms
of such credit agreement. It is agreed that, notwithstanding the restrictions of
any prior confidentiality agreement with Ultimate Parent or any Subsidiary
binding on the Administrative Agent, any Arranger or any Co-Syndication Agent,
or any of their respective Affiliates, such Persons (and their respective
Affiliates) may disclose Information as provided in this Section 11.07.

For purposes of this Section 11.07, “Information” means all information received
from Ultimate Parent or any Subsidiary relating to Ultimate Parent or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Ultimate Parent or any Subsidiary;
provided that, in the case of information received from Ultimate Parent or any
Subsidiary after the Effective Date, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 will be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include MNPI, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle all MNPI in accordance with
applicable Law, including United States federal and state and applicable foreign
securities Laws.

Subject to any applicable requirements of United State federal, state or local
or applicable foreign Laws or regulations, including securities Laws or
regulations, neither the Administrative Agent nor any Lender will make or cause
to be made, whether orally, in writing or otherwise, any public announcement or
statement that is intended for the general public and not targeted primarily to
reach audiences in the banking industry and the banking industry’s customers
with respect to the transactions contemplated by this Agreement, or any of the
provisions of this Agreement, without the prior written approval of Ultimate
Parent as to the form, content and timing of such announcement or disclosure,
which approval may be given or withheld in Ultimate Parent’s sole discretion.

SECTION 11.08. Right of Setoff. If an Event of Default will have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of its obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender, irrespective of whether or not such Lender
will have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section 11.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the Loan
Parties and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice will not affect the
validity of such setoff and

 

87



--------------------------------------------------------------------------------

application. Notwithstanding the provisions of this Section 11.08, if at any
time any Lender or any of their respective Affiliates maintains one or more
deposit accounts for any Borrower or any other Loan Party into which Medicare
and/or Medicaid receivables are deposited, such Person shall waive the right of
setoff set forth herein.

SECTION 11.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents will not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender will receive interest in an amount that exceeds the Maximum
Rate, the excess interest will be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 11.10. Counterparts; Integration; Effectiveness. This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which will constitute an original,
but all of which when taken together will constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the Commitment Letter and any commitment advice submitted by
them (but do not supersede any other provisions of the Commitment Letter or the
Fee Letters that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). This Agreement will become effective upon the satisfaction
(or waiver) of the conditions precedent set forth in Section 4.01. Delivery of
an executed counterpart of a signature page of any Loan Document by facsimile or
other electronic transmission (including “pdf” or “tif”) will be effective as
delivery of a manually executed counterpart of such Loan Document.

SECTION 11.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith will
survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by or on behalf of the
Administrative Agent or any Lender or any of their respective Affiliates and
notwithstanding that the Administrative Agent, any Lender or any of their
respective Affiliates may have had notice or knowledge of any Default on the
Closing Date, and will continue in full force and effect as long as any Loan or
any other Obligation hereunder will remain unpaid or unsatisfied.

SECTION 11.12. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents will not be affected or impaired thereby
and (b) the parties will endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability

 

88



--------------------------------------------------------------------------------

of any provisions in this Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

SECTION 11.13. Replacement of Lenders. In the event (a) any Lender requests
compensation under Section 3.04, (b) the Loan Parties are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 (other than additional amounts arising from
VAT), (c) any Lender becomes a Defaulting Lender or (d) any Lender refuses to
consent to any amendment, waiver or other modification of this Agreement or any
other Loan Document requested by Ultimate Parent or a Loan Party that requires
the consent of all the Lenders (or all the affected Lenders) and such amendment,
waiver or other modification is consented to by the Required Lenders, then
Ultimate Parent or a Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.01 or
3.04) and obligations under this Agreement and the other Loan Documents to an
assignee that will assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and delegation); provided that:

(i) the applicable Borrower will have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

(ii) such Lender will have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender will not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Loan Party to require such assignment and
delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this Section 11.13 may be effected pursuant to
an Assignment and Assumption executed by the applicable Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

SECTION 11.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
(I) THE INTERPRETATION OF THE DEFINITION OF COMPANY MATERIAL ADVERSE EFFECT (AS
DEFINED IN THE ALLERGAN MERGER AGREEMENT) AND WHETHER OR NOT A COMPANY MATERIAL
ADVERSE EFFECT HAS OCCURRED, (II) THE DETERMINATION OF THE ACCURACY OF ANY
MERGER AGREEMENT REPRESENTATIONS AND WHETHER AS A RESULT OF ANY INACCURACY
THEREOF ULTIMATE PARENT OR

 

89



--------------------------------------------------------------------------------

ULTIMATE PARENT’S AFFILIATES HAVE THE RIGHT TO TERMINATE ULTIMATE PARENT’S OR
SUCH AFFILIATES’ OBLIGATIONS UNDER THE ALLERGAN MERGER AGREEMENT, OR TO DECLINE
TO CONSUMMATE THE TRANSACTIONS (AS DEFINED IN THE ALLERGAN MERGER AGREEMENT)
PURSUANT TO THE ALLERGAN MERGER AGREEMENT, AND (III) THE DETERMINATION OF
WHETHER THE TRANSACTIONS (AS DEFINED IN THE ALLERGAN MERGER AGREEMENT) HAVE BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ALLERGAN MERGER AGREEMENT, IN
EACH CASE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED SOLELY IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY OTHER
PRINCIPLES OF CONFLICTS OF LAW.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
WILL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT WILL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ULTIMATE PARENT OR ANY OF THE LOAN
PARTIES OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION FOR THE
PURPOSE OF ENFORCEMENT OF A JUDGMENT.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.14(B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

90



--------------------------------------------------------------------------------

SECTION 11.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.16. USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Ultimate Parent and the Loan Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies Ultimate Parent and the Loan Parties, which information includes the
name and address of such Persons and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Persons in
accordance with the Patriot Act. Ultimate Parent and the Loan Parties shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

SECTION 11.17. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used will
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of Ultimate
Parent or any Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
will, notwithstanding any judgment in a currency (the “Judgment Currency”) other
than that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from Ultimate Parent or any Loan Party in the Agreement Currency,
Ultimate Parent or such Loan Party, as applicable, agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to Ultimate Parent or such Loan Party, as applicable (or to
any other Person that may be entitled thereto under applicable Law).

SECTION 11.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan Document
and any communications in connection therewith), Ultimate Parent and the Loan
Parties acknowledge and agree that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the

 

91



--------------------------------------------------------------------------------

Arrangers are arm’s-length commercial transactions between Ultimate Parent and
the Loan Parties, on the one hand, and the Administrative Agent, the Lenders and
the Arrangers, on the other hand, (ii) Ultimate Parent and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate and (iii) Ultimate Parent and the Loan Parties are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Administrative Agent, the Lenders and the
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Ultimate Parent, the Loan Parties
or any other Person and (ii) neither the Administrative Agent nor any Lender nor
any Arranger has any obligation to Ultimate Parent or the Loan Parties with
respect to the transactions contemplated hereby, except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Ultimate Parent and the Loan Parties, and
none of the Administrative Agent, any Lender or any Arranger has any obligation
to disclose any of such interests to Ultimate Parent or the Loan Parties. To the
fullest extent permitted by law, each of Ultimate Parent and the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders or any Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 11.19. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

SECTION 11.20. Appointment of Agent for Service of Process; Waiver of Immunity.
(a) Each of Ultimate Parent, Intermediate Parent, the Luxembourg Borrower and
each other Loan Party hereby irrevocably designates, appoints and empowers, for
the benefit of the parties hereto (other than Ultimate Parent, Intermediate
Parent, any Borrower or any other Loan Party) and the Indemnitees, the US
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on behalf of it, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any suit,
action or proceeding brought in connection with or as a result of this
Agreement, the other Loan Documents, the Loans made to the Borrowers hereunder
and the other transactions contemplated hereby. Such service may be made by
mailing or delivering a copy of such process to Ultimate Parent, Intermediate
Parent, the Luxembourg Borrower or such other Loan Party in care of the US
Borrower at its address at Morris Corporate Center III, 400 Interpace Parkway,
Parsippany, New Jersey 07054, Attention: Stephen Kaufhold, Senior Vice
President, Treasurer (or another officer of the US Borrower), and each of
Ultimate Parent, Intermediate Parent, the Luxembourg Borrower and each other
Loan Party hereby irrevocably authorizes and directs the US Borrower to accept
such service on its behalf.

(b) The US Borrower hereby acknowledges and accepts its designation, appointment
and empowerment by Ultimate Parent, Intermediate Parent, the Luxembourg Borrower
and each other Loan Party (other than the US Borrower) as their designee,
appointee and agent to receive, accept and acknowledge for and on their behalf
of, and in respect of their property, service of any and all legal process,
summons, notices and documents that may be served in any suit, action or
proceeding brought in

 

92



--------------------------------------------------------------------------------

connection with or as a result of this Agreement, the other Loan Documents, the
Loans made to the Borrowers hereunder and the other transactions contemplated
hereby.

(c) In the event Ultimate Parent, Intermediate Parent, the Luxembourg Borrower
or any other Loan Party or any of their respective property shall have or
hereafter acquire, in any jurisdiction in which any action, proceeding or
investigation may at any time be brought in connection with or as a result of
this Agreement, the other Loan Documents, the Loans made to the Borrowers
hereunder and the other transactions contemplated hereby, any immunity from
jurisdiction, legal proceedings, attachment (whether before or after judgment),
execution, judgment or setoff, each of Ultimate Parent, Intermediate Parent, the
Luxembourg Borrower and each other Loan Party hereby agrees not to claim, and
hereby irrevocably and unconditionally waives, such immunity.

[Signature pages follow]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

ACTAVIS PLC, as Ultimate Parent by

/s/ Stephen M. Kaufhold

Name: Stephen M. Kaufhold Title: Senior Vice President, Treasurer WARNER
CHILCOTT LIMITED, as Intermediate Parent by

/s/ Claire Gilligan

Name: Claire Gilligan Title: Director ACTAVIS CAPITAL S.À R.L., as a Borrower by

/s/ Stephen M. Kaufhold

Name: Stephen M. Kaufhold Title: Class A Manager by

/s/ Patrick van Denzen

Name: Patrick van Denzen Title: Class B Manager ACTAVIS, INC., as a Borrower by

/s/ Stephen M. Kaufhold

Name: Stephen M. Kaufhold Title: Senior Vice President, Treasurer

 

[Signature Page to Actavis Cash Bridge Loan Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ACTAVIS FUNDING SCS, as a Subsidiary Guarantor, a société en commandite simple
organized under the laws of the Grand-Duchy of Luxembourg, having its registered
office at 46A, avenue J.F. Kennedy, L-1855 Luxembourg, Grand-Duchy of
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B 187.310 and having a share capital of $20,000,

Represented by Actavis International Holding S.à r.l., a société à
responsabilité limitée incorporated under the laws of the Grand-Duchy of
Luxembourg, having its registered office 6, rue Jean Monnet, L-2180 Luxembourg,
Grand-Duchy of Luxembourg, registered with the Luxembourg Register of Commerce
and Companies under number B 172.484 and having a share capital of $75,764, in
its capacity as general partner of Actavis Funding SCS.

Itself represented by: by

/s/ Stephen M. Kaufhold

Name: Stephen M. Kaufhold Title: Class A Manager by

/s/ Fabrice Rota

Name: Fabrice Rota Title: Class B Manager

 

[Signature Page to Actavis Cash Bridge Loan Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, by

/s/ Philip Mousin

Name: Philip Mousin Title: Credit Executive

 

[Signature Page to Actavis Cash Bridge Loan Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender, by

/s/ Bertram H. Tang

Name: Bertram H. Tang Title: Authorized Signatory

 

[Signature Page to Actavis Cash Bridge Loan Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, by

/s/ Kirk Tesch

Name: Kirk Tesch Title: Managing Director

 

[Signature Page to Actavis Cash Bridge Loan Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 2,459,434,479.39   

Mizuho Bank, Ltd.

   $ 1,373,665,205.83   

Wells Fargo Bank, National Association

   $ 864,900,314.78      

 

 

 

Total:

$ 4,698,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.15

Subsidiaries

 

Name

  

Jurisdiction of Incorporation

Actavis Australia Pty Ltd.    Australia Actavis Pharma Pty Ltd. (f/k/a Watson
Pharma Pty Ltd)    Australia Actavis Pty Ltd (f/k/a/ Ascent Pharmaceuticals Pty
Ltd)    Australia Ascent Australia Pty Ltd    Australia Ascent Pharma Pty Ltd.
   Australia Ascent Pharmahealth Pty Ltd    Australia Eremad Pty Ltd.   
Australia Medis Pharma Pty Ltd. (f/k/a Spirit Pharmaceuticals Pty Ltd)   
Australia Warner Chilcott Australia Pty. Ltd.    Australia Willow
Pharmaceuticals (Australia) Pty Ltd.    Australia Axcan Pharma (Australia) Pty
Ltd    Australia Gastro Services Pty Ltd    Australia Actavis GmbH    Austria
Forest Laboratories Osterreich GmbH    Austria Axcan Pharma PDT Inc.    Barbados
Femalon SPRL    Belgium Odyssea Pharma SPRL    Belgium Uteron Pharma Operations
SPRL    Belgium Uteron Pharma SPRL    Belgium Uteron Pharma Technologies SPRL   
Belgium Warner Chilcott Pharmaceuticals B.V.B.A.    Belgium Schein
Pharmaceutical Ltd    Bermuda Warner Chilcott Holdings Company II, Limited   
Bermuda Warner Chilcott Holdings Company III, Limited    Bermuda Warner Chilcott
Limited    Bermuda Actavis Farmaceutica LTDA (f/k/a Arrow Farmaceutica LTDA)   
Brazil Seeker Investments Limited    British Virgin Islands Soosysoo Ltd.   
British Virgin Islands Watson Pharmaceuticals (Asia) Ltd.    British Virgin
Islands Watson Pharmaceuticals China Limited    British Virgin Islands Watson
Pharmaceuticals International Ltd.    British Virgin Islands WP Holdings Ltd.   
British Virgin Islands Actavis EAD    Bulgaria Actavis Operations EOOD   
Bulgaria Balkanpharma Dupnitsa AD    Bulgaria Balkanpharma Securitiy EOOD   
Bulgaria Balkanpharma Troyan AD    Bulgaria Opening Pharma Bulgaria EOOD   
Bulgaria Abri Pharmaceuticals Company    Canada Actavis Pharma Company (f/k/a
Cobalt Ph. & Arrow Ph. OTC)    Canada Actavis Specialty Pharmaceuticals (f/k/a
Watson Pharma Co)    Canada



--------------------------------------------------------------------------------

Warner Chilcott Canada Co. Canada 3948587 Canada Inc. Canada Aptalis Pharma
Canada ULC Canada Aptalis Pharma Export, Inc. Canada Biozymes Inc. Canada Forest
Laboratories Canada Inc. Canada Marrow Pharmaceuticals Research & Development Co
Ltd. China Med All Enterprise (Shanghai) Co. Ltd. China / Shanghai Actavis
(Cyprus) Ltd. Cyprus Balkanpharma Healthcare International (Cyprus) Ltd. Cyprus
Paomar Plc. Cyprus Actavis CZ a.s. Czech Republic Actavis A/S Denmark Actavis
Nordic A/S Denmark Arrow ApS Denmark Arrow Group ApS Denmark Medis-Danmark A/S
Denmark Forest Laboratories Denmark APS Denmark UAB Actavis Baltic Estonia
Branch Estonia Actavis OY (Finland) Finland Medis Pharma France SAS France
Warner Chilcott France SAS France Aptalis Pharma SAS France Actavis Biopharma
SAS France Axcan France (Invest) SAS France Eurand France S.A.S. France S.C.I.
La Prévôté France Forest Laboratories France S.A.S. France Medis Pharma GmbH
Germany Warner Chilcott Deutschland GmbH Germany Aptalis Pharma GmbH Germany
Forest Laboratories Deutschland GmbH Germany WC Pharmaceuticals I Limited
Gibraltar WC Pharmaceuticals II Limited Gibraltar Alet SA Greece Specifar SA
Greece Arrow Pharma HK Ltd. Hong Kong Ascent Pharmahealth Hong Kong Ltd. Hong
Kong Actavis Hong Kong Limited Hong Kong Actavis Hungary Kft Hungary Actavis ehf
Iceland Actavis Group ehf Iceland Actavis Group PTC ehf Iceland Actavis Pharma
Holding 4 ehf (APH4) Iceland Actavis Pharma Holding 5 ehf (APH5) Iceland Medis
ehf Iceland Actavis Pharma Development Centre Pvt Ltd. India Actavis Pharma
Private Ltd. India



--------------------------------------------------------------------------------

Lotus Laboratories Private Ltd. India Watson Pharma Private Ltd. - Mumbai India
PT Actavis Indonesia Indonesia Actavis Acquisition 1 S.à r.l. Irish Branch
Ireland Actavis Ireland Holding Limited Ireland Actavis Ireland Ltd. Ireland
Selamine Ltd. Ireland Warner Chilcott (Ireland) Limited Ireland Warner Chilcott
Intermediate (Ireland) Limited Ireland Warner Chilcott plc Ireland Ireland
Actavis Finance Ltd. Ireland Aptalis Pharma Ltd. Ireland Forest Laboratories
Holdings Ltd. Ireland Forest Laboratories Ireland Ltd Ireland Forest
Laboraotores Limited Ireland Forest Laboratories Services Limited Ireland Forest
Tosara Ltd. Ireland Tosara Exports Ltd. Ireland Actavis Isle of Man Ltd. Isle of
Man Arrow Blue Ltd Israel Actavis Italy S.p.A. Italy Warner Chilcott Italy
S.r.l. Italy Aptalis Pharma S.r.l. Italy Forest Laboratories Italy S.R.L. Italy
Actavis KK Japan UAB Actavis Baltic Latvia Branch Latvia UAB Actavis Baltic
Lithuania Actavis Acquisition 1 S.à r.l. (f/k/a Watson Pharma S. à r.l.)
Luxembourg Actavis Acquisition 2 S.à r.l. (f/k/a Watson Pharma Actavis S. a
r.l.) Luxembourg Actavis Capital S.à r.l.(f/k/a Actavis WC Holding S. a r.l.)
Luxembourg Actavis Finance S.à r.l. Co. Luxembourg Actavis Finance S.à r.l.
Luxembourg Actavis Holding 2 S.à r.l. (f/k/a WatsonPhHldg 2 S.a r.l.) Luxembourg
Actavis International Holding S.à r.l. (f/k/aWatsonPhHldg.) Luxembourg Actavis
Pharma Holding S.à r.l. (f/k/a WatsonPharma Holding S.a r.l.) Luxembourg Actavis
S.à r.l. Luxembourg Actavis WC 1 S.a r.l. (f/k/a WC Luxembourg S. a r.l.)
Luxembourg Actavis WC 2 S.a r.l. (f/k/a WC Luxco S.aÂ r.l.) Luxembourg Actavis
WC 3 S.a r.l. (f/k/a WC Luxco Holdings S.aÂ r.l. ) Luxembourg Actavis, Inc. II
SCS Luxembourg Actavis, Inc. SCS (f/k/a Watson Pharmaceuticals, Inc. SCS)
Luxembourg Actavis Funding SCS Luxembourg Actavis Luxembourg International S.à
r.l. Luxembourg Actavis Sdn. Bhd (f/k/a Ascent PharmahealthMalaysiaSdn.)
Malaysia Actavis Export International Ltd. Malta Actavis International Ltd.
Malta Actavis Ltd. Malta Actavis Malta Ltd. Malta



--------------------------------------------------------------------------------

Arrow International Ltd. Malta Arrow Laboratories Ltd. Malta Arrow Pharma
(Malta) Ltd. Malta Arrow Supplies Ltd. Malta Actavis Services (Asia) Ltd. (f/k/a
Marrow Holdings Ltd.) Malta Robin Hood Holdings Ltd. Malta Actavis Pharma S. de
R.L. de C.V. (f/k/a WatsonPh. S. de RL de CV) Mexico Actavis S. de R.L. de C.V.
Mexico Watson Laboratories S. de R.L. de C.V. Mexico Actavis Dutch Holding BV
Netherlands, The Actavis Holding Asia BV Netherlands, The Medis Pharma BV (f/k/a
Actavis Holding BV) Netherlands, The Actavis Holding CEE BV Netherlands, The
Actavis Holding Germany GmbH Netherlands, The Actavis Holding NWE BV
Netherlands, The Arrow Pharma Holdings BV Netherlands, The GM Invest BV
Netherlands, The PharmaPack International BV Netherlands, The Warner Chilcott
Nederland B.V. Netherlands, The AHI C.V. Netherlands, The Aptalis Holding B.V.
Netherlands, The Aptalis Netherlands B.V. Netherlands, The FL Holding C.V.
Netherlands, The Forest Finance B.V. Netherlands, The Forest Healthcare (Branch
of Forest Tosara Ltd.) Netherlands, The Forest Pharma B.V. Netherlands, The
Durata Therapeuctics Holding CV Netherlands, The Durata Therapeuctics
International BV Netherlands, The Actavis New Zealand Limited (f/k/a Arrow Pharm
(NZ) Ltd) New Zealand Spirit Pharmaceuticals NZ Pty Ltd. New Zealand Actavis
Norway A/S Norway Actavis Polska Sp. z.o.o. Poland Arrow Poland SA Poland
Biovena Pharma Sp. z.o.o. Poland Arrowblue Productos Farmaceuticos SA Portugal
Anda Puerto Rico, Inc Puerto Rico Warner Chilcott Company, LLC Puerto Rico
Actavis SRL Romania Sindan Pharma SRL Romania LLC Actavis Russia Open Pharma LLC
Russia Actavis d.o.o. Belgrade Serbia Zdravlje AD Serbia Zdravlje Trade d.o.o.
Serbia Actavis Asia Pacific Pte. Ltd. Singapore Ascent Pharmahealth Asia Pte Ltd
Singapore Drug House of Australia Pte Ltd Singapore Actavis S.r.o. Slovak
Republic



--------------------------------------------------------------------------------

Arrow Pharma Tender (Pty) Ltd. South Africa Pharmascript Pharmaceuticals Ltd.
South Africa Referral-Net (Pty) Ltd. South Africa Scriptpharm Marketing (Pty)
Ltd. South Africa Scriptpharm Risk Management (Pty) Ltd. South Africa Spear
Pharmaceuticals (Pty) Ltd. South Africa Actavis (Pty) Ltd. (f/k/a Watson Pharma
(Pty) Ltd.) South Africa Actavis Holdings South Africa (Pty) Ltd. (f//k/a Watson
Pharma Holdings South Africa (Pty) Ltd.) South Africa Actavis Pharma (Pty) Ltd.
(f/k/a Watson Pharma No 1 (Pty) Ltd.) South Africa Zelphy 1308 (Pty) Ltd. South
Africa Warner Chilcott Iberia S.L.U. Spain Forest Laboratories Spain, SL Spain
Actavis AB Sweden Actavis Holding AB Sweden Arrow Lakemedel AB Sweden Actavis
S.à r.l. Steinhausen branch Switzerland Actavis Switzerland AG Switzerland
Oncopharma AG Switzerland Warner Chilcott Pharmaceuticals S. àr.l. Switzerland
Varioraw Percutive Sàrl Switzerland Forest Laboratories Switzerland GmbH
Switzerland Silom Medical Co., Ltd. Thailand Silom Medical International Co.,
Ltd. Thailand Actavis Ilaclari AS Turkey Actavis Istanbul Ilac Sanayive Ticaret
Ltd. Sirketi Turkey Actavis Holdings UK II Ltd. UK Actavis Holdings UK Ltd. UK
Actavis UK Ltd. UK Arrow Generics Ltd. UK Arrow No7 Ltd. UK Bowmed Ltd. UK
Breath Limited UK Chilcott UK Limited UK Actavis Biologics Ltd. (f/k/a Eden
Biodesign Ltd.) UK Eden Biopharm Group Ltd. UK Eden Biopharm Ltd. UK Milbook
(NI) Limited UK Nicobrand Limited UK Warner Chilcott Acquisition Limited UK
Warner Chilcott Pharmaceuticals UK Limited UK Warner Chilcott Research
Laboratories Limited UK Warner Chilcott UK Limited UK Aptalis Pharma UK Limited
UK MPEX London Ltd. UK Forest Laboratories UK Ltd. UK Pharmax Holding Ltd. UK
Pharmax Limited UK Durata Therapeuctics Limited UK



--------------------------------------------------------------------------------

Actavis Ukraine LLC Ukraine Actavis (MEEA) FZE United Arab Emirates Circa
Pharmaceuticals West, Inc. US - California Makoff R&D Laboratories, Inc. US -
California R&D Ferriecit Capital Resources, Inc. US - California R&D New Media
Services Inc. US - California R&D Pharmaceutical, Inc. US - California R&D
Research & Development Corp. US - California Watson Laboratories Inc.
(Connecticut) US - Connecticut Actavis Elizabeth, LLC US - Delaware Actavis
Kadian LLC US - Delaware Actavis LLC US - Delaware Actavis Mid Atlantic, LLC US
- Delaware Actavis Pharma Inc.(f/k/a Watson Pharma, Inc.) US - Delaware Actavis
South Atlantic, LLC US - Delaware Actavis Totowa LLC US - Delaware Actavis US
Holding LLC US - Delaware Actavis W.C. Holding Inc. US - Delaware Andrx
Corporation US - Delaware Andrx Laboratories (NJ) US - Delaware Andrx Labs LLC
US - Delaware Andrx Pharmaceuticals (NC) Equipment LLC US - Delaware Andrx
Pharmaceuticals, LLC US - Delaware Avocado Acquisition Inc. US - Delaware Cobalt
Laboratories LLC US - Delaware Coventry Acquisition, LLC US - Delaware Cybear,
LLC US - Delaware Eden Biodesign Inc. US - Delaware Marsam Pharma, LLC US -
Delaware MSI, Inc US - Delaware Schein Bayer Pharmaceutical Services, Inc. US -
Delaware Schein Pharmaceutical International, Inc. US - Delaware Warner Chilcott
(US), LLC US - Delaware Warner Chilcott Corporation US - Delaware Warner
Chilcott Finance LLC US - Delaware Warner Chilcott Leasing Equipment Inc. US -
Delaware Warner Chilcott Sales (US), LLC US - Delaware Watson Cobalt Holdings,
LLC US - Delaware Watson Diagnostics Inc. US - Delaware Watson Laboratories LLC
US - Delaware Watson Laboratories, Inc. (Arizona) US - Delaware Actavis
Laboratories UT, Inc. (f/k/a Watson Laboratories, Inc. (Salt Lake City)) US -
Delaware Watson Manufacturing Services, Inc. US - Delaware Actavis
Pharmaceuticals NJ, Inc. (f/k/a Watson Pharmaceuticals (NJ) Inc.) US - Delaware
Development Partners, LLC US - Delaware AHI CV HoldCo, LLC US - Delaware Aptalis
Holdings, Inc. US - Delaware Aptalis Pharma US, Inc. US - Delaware



--------------------------------------------------------------------------------

Axcan EU LLC US - Delaware MPEX Pharmaceuticals, Inc. US - Delaware SourceCF
Inhalation Systems, LLC US - Delaware Tango US Holdings Inc. US - Delaware
Forest Laboratories, LLC US - Delaware Cerexa Inc. US - Delaware Commack
Properties, Inc. US - Delaware Dogwood Pharmaceuticals, Inc. US - Delaware FL
Cincinnati I Inc. US - Delaware Forest Laboratories Products Corp. US - Delaware
Forest Pharmaceuticals, Inc. US - Delaware FRX Churchill Holdings, Inc. US -
Delaware M8 Holdings LLC US - Delaware Durata Therapeuctics, Inc US - Delaware
Vicuron Pharmaceuticals, Inc US - Delaware Durata Therapeuctics U.S. Limited US
- Delaware Actavis Puerto Rico Holdings, Inc. US - Delaware FLI International
LLC US - Delaware Anda Inc. US - Florida Anda Marketing, Inc. US - Florida Anda
Pharmaceuticals, Inc. US - Florida Anda Veterinary Supply Inc. US - Florida
Andrx Pharmaceuticals (Mass), Inc. US - Florida Andrx Pharmaceuticals (NC), Inc.
US - Florida Andrx Pharmaceuticals Equipment #1, LLC US - Florida Andrx
Pharmaceuticals Sales and Marketing, Inc. US - Florida Royce Laboratories, Inc.
US - Florida Royce Research & Development Limited Partnership I US - Florida
Royce Research Group, Inc. US - Florida RxAPS, Inc. US - Florida SR Six, Inc. US
- Florida Actavis Laboratories FL, Inc. (f/k/a Watson Laboratories, Inc.
Florida) US - Florida Watson Management Corporation US - Florida Watson
Therapeutics, Inc. US - Florida Del Mar Indemnity Co. Inc. US - Hawaii Actavis,
Inc. US - Nevada Watson Laboratories Inc. (Corona) US - Nevada Aptalis
Pharmatech, Inc. US - Nevada Furiex Pharmaceuticals, Inc. US - New Jersey Forest
Research Institute, Inc. US - New Jersey Ancirc Pharmaceuticals US - New York
Circa Sub US - New York Rugby Laboratories, Inc. US - New York The Rugby Group,
Inc. US - New York Valmed Pharmaceuticals, Inc. US - New York Watson
Laboratories Inc. Ohio US - New York Actavis Laboratories NY, Inc. (f/k/a Watson
Laboratories, Inc. (Copiague)) US - New York Inwood Laboratories, Inc. US - New
York



--------------------------------------------------------------------------------

APBI Holdings, LLC US - North Carolina GenuPro, LLC US - North Carolina Andrx
South Carolina I, Inc. US - South Carolina Natrapac Inc. US - Utah

Note: All Material Subsidiaries are 100% owned by Actavis plc or its
Subsidiaries.



--------------------------------------------------------------------------------

Schedule 5.20

Existing Third Party Indebtedness

 

    

Agreement

  

Issuer(s) /

Borrower(s)

  

Guarantor(s)

  

Facility/ Notes

  

Original

Principal

Amount

1.    Actavis Revolving Credit and Guaranty Agreement dated as December 17, 2014
   Actavis Capital S.a.r.l.   

Actavis plc

 

Warner Chilcott Ltd

 

Actavis, Inc.

 

Actavis Funding SCS

   Revolving Credit Facility    $1,000,000,000 of commitments 2.    Third
Amended and Restated Actavis Term Loan Credit and Guaranty Agreement dated as
December 17, 2014    Actavis Capital S.a.r.l.   

Actavis plc (Tranche A-1 only)

 

Warner Chilcott Ltd

 

Actavis, Inc.

 

Actavis Funding SCS

   Term Credit Facility (Tranche A-1 and A-2)   

$1,800,000,000 (Tranche A-1)

 

$2,000,000,000 (Tranche A-2)

3.    Second Amended and Restated WC Term Loan Credit and Guaranty Agreement
dated as December 17, 2014   

Warner Chilcott Corporation,

 

Actavis WC 2 S.à r.l.

 

Warner Chilcott Company, LLC

  

Actavis plc

 

Warner Chilcott Ltd

 

Warner Chilcott Finance, LLC

   Term Credit Facility    $2,000,000,000 4.    Actavis Bridge Loan Credit and
Guaranty Agreement dated as December 17, 2014    Actavis Capital S.a.r.l.   

Warner Chilcott Ltd

 

Actavis, Inc.

 

Actavis Funding SCS

   Bridge Credit Facility    $30,900,000,000 of commitments 5.    Actavis Term
Loan Credit and Guaranty Agreement dated as December 17, 2014    Actavis Capital
S.a.r.l.   

Warner Chilcott Ltd

 

Actavis, Inc.

 

Actavis Funding SCS

   Term Credit Facility    $5,500,000,000 of commitments 6.    Actavis Cash
Bridge Loan Credit and Guaranty Agreement dated as March [11], 2015   

Actavis Capital S.a.r.l.

 

Actavis, Inc.

  

Warner Chilcott Ltd

 

Actavis Funding SCS

   Cash Bridge Credit Facility    $4,698,000,000 of commitments



--------------------------------------------------------------------------------

    

Agreement

  

Issuer(s) /

Borrower(s)

  

Guarantor(s)

  

Facility/ Notes

  

Original

Principal

Amount

7.    Indenture (and Supplemental Indenture)    Actavis, Inc.    Actavis plc   
1.875% Senior Notes due 2017    $1,200,000,000 8.    Indenture (and Supplemental
Indenture)    Actavis, Inc.    Actavis plc    6.125% Senior Notes due 2019   
$400,000,000 9.    Indenture (and Supplemental Indenture)    Actavis, Inc.   
Actavis plc    3.250% Senior Notes due 2022    $1,700,000,000 10.    Indenture
(and Supplemental Indenture)    Actavis, Inc.    Actavis plc    4.625% Senior
Notes due 2042    $1,000,000,000 11.    Indenture    Actavis Funding SCS   

Warner Chilcott Ltd,

 

Actavis, Inc.

 

Actavis Capital S.a.r.l.

   1.300% Senior Notes due 2017    $500,000,000 12.    Indenture    Actavis
Funding SCS   

Warner Chilcott Ltd,

 

Actavis, Inc.

 

Actavis Capital S.a.r.l.

   2.450% Senior Notes due 2019    $500,000,000 13.    Indenture    Actavis
Funding SCS   

Warner Chilcott Ltd,

 

Actavis, Inc.,

 

Actavis Capital S.a.r.l.

   3.850% Senior Notes due 2024    $1,200,000,000 14.    Indenture    Actavis
Funding SCS   

Warner Chilcott Ltd,

 

Actavis, Inc.

 

Actavis Capital S.a.r.l.

 

   4.850% Senior Notes due 2044    $1,500,000,000



--------------------------------------------------------------------------------

    

Agreement

  

Issuer(s) /

Borrower(s)

  

Guarantor(s)

  

Facility/ Notes

  

Original

Principal

Amount

15.    Indenture    Forest Laboratories, LLC    Actavis plc    4.375% Senior
Notes due 2019    $1,050,000,000 16.    Indenture    Forest Laboratories, LLC   
Actavis plc    4.875% Senior Notes due 2021    $750,000,000 17.    Indenture   
Forest Laboratories, LLC    Actavis plc    5.000% Senior Notes due 2021   
$1,200,000,000



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

Subsidiaries of Ultimate Parent have incurred Liens in connection with various
finance leases. The total aggregate USD equivalent amount outstanding is $18.5
million.



--------------------------------------------------------------------------------

Schedule 7.02

Existing Indebtedness

In addition to the Indebtedness described below, Intermediate Parent
incorporates by reference the Indebtedness disclosed in (a) Items 7 – 17 of
Schedule 5.20 hereto and (b) Ultimate Parent’s Form 10-K for the fiscal year
ended December 31, 2014, filed with the SEC on February 18, 2015 (other than the
WC Term Loan Credit Agreement, the Existing Actavis Term Loan Credit Agreement,
the Actavis Revolving Credit Agreement, the Allergan Acquisition Term Facilities
and the Allergan Bridge Facility).

 

1. Multicurrency Group Account System Agreement (International Cash Pool
Agreement) dated 22 January 2009 between, amongst others, Actavis Group PTC ehf
(as Parent) and DNB NOR Bank ASA (as Bank) and Multicurrency Overdraft Facility
dated 26 January 2007 (as amended on 9 March 2007, 28 March 2008 and 1 October
2012) between Actavis Group PTC ehf and DNB NOR Bank ASA for a collective
principal amount of €15 million.

 

2. Subsidiaries of Ultimate Parent have incurred various finance leases. The
total aggregate USD equivalent amount outstanding is $18.5 million.

 

3. Actavis is party to a Reimbursement Agreement between Actavis and DNB Bank
ASA dated January 4, 2013 in relation to certain Letters of Credit issues at the
request of Actavis or Actavis Group hf and/or any Actavis’ subsidiaries. The USD
equivalent outstanding is $5,014,294.

 

4. Uteron Pharma, SA has incurred third party debt in the form of grants and
finance leases for equipment. The total aggregate USD equivalent amount
outstanding is $5,079,348.

 

5. Letters of credit issued by Bank of America, N.A. with a total outstanding
face amount of $6,935,886.



--------------------------------------------------------------------------------

Schedule 11.02

Administrative Agent’s Office; Certain Addresses for Notices

LOAN PARTIES:

c/o Actavis, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

Attention: Chief Legal Officer and Secretary

Facsimile No: (862) 261-8043

Website Address: www.actavis.com

With a copy to:

c/o Actavis, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

Attention: Stephen M. Kaufhold

Telephone: (862) 261-8274

Facsimile No: (862) 261-7940

E-Mail: stephen.kaufhold@actavis.com

Website Address: www.actavis.com

ADMINISTRATIVE AGENT OFFICE:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago IL, 60603-2300

Attention: Ladesiree Williams

Phone: (312) 732-2007

Facsimile No: (888) 303-9732

With a copy to

JPMorgan Chase Bank, N.A.

270 Park Avenue, 43rd Floor

New York, New York 10017

Attention: Philip Mousin

Telecopy No.: (917) 464-6999



--------------------------------------------------------------------------------

Exhibit A

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, amended and restated, supplemented, extended and/or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

A-1



--------------------------------------------------------------------------------

1.    Assignor:   

 

     

 

2.    Assignee:   

 

     

 

      [indicate [Affiliate] [Approved Fund] of [identify Lender]] 3.   
Borrowers: Actavis Capital S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg and Actavis, Inc., a Nevada corporation. 4.   
Administrative Agent: JPMorgan Chase Bank, N.A. 5.    Credit Agreement: Actavis
Cash Bridge Loan Credit and Guaranty Agreement, dated as of March 11, 2015,
among Actavis plc, a public limited company incorporated under the laws of
Ireland, Warner Chilcott Limited, a Bermuda exempted company, Actavis Capital
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of Luxembourg, Actavis, Inc., a
Nevada corporation, Actavis Funding SCS, a limited partnership (société en
commandite simple) organized under the laws of the Grand-Duchy of Luxembourg,
each Lender from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. 6.    Assigned Interest[s]:1

 

Aggregate
Commitments/
Loans for all
Lenders2     Amount of
Commitment/
Loans
Assigned     Percentage
Assigned of Aggregate
Commitments/
Loans3   $                   $                          %  $                   $
                         % 

 

[7.   Trade Date: ]4



Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including federal and state securities laws.

[Signature pages follow]

 

1  Must comply with the minimum assignment amounts set forth in
Section 11.06(b)(i)(B) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

2  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

3  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By:

 

Name: Title:

 

Consented to and Accepted: [JPMORGAN CHASE BANK, N.A., as Administrative Agent]5
By:

 

Name: Title: [Consented to:    ]6 ACTAVIS PLC By:

 

Name: Title:

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

6  To be added only if the consent of Ultimate Parent is required by the terms
of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements, warranties
or representations made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents,
(iii) the financial condition of Ultimate Parent, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Ultimate Parent, any of its Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Sections 11.06(b)(iii) and 11.06(b)(v) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received and/or had the opportunity to review a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements of Ultimate Parent and its
Subsidiaries (as defined in the Credit Agreement) delivered pursuant to
Section 6.01 thereof (or, prior to the first such delivery, the financial
statements referred to in Section 5.05(a)), as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has independently and without reliance
upon Ultimate Parent, any of its Subsidiaries or other Affiliates, the
Administrative Agent, any Arranger or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by it; and (b) agrees that (i) it will,
independently and without reliance upon Ultimate Parent, any of its Subsidiaries
or other Affiliates, the Administrative Agent, any Arranger, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to or otherwise conferred upon the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto and
(iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

 

A-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed copy of this
Assignment and Assumption to the Administrative Agent, as of the Effective Date,
(a) the Assignee shall be a party to the Credit Agreement and, to the extent of
the Assigned Interest and as provided in this Assignment and Assumption, have
the rights and obligations of a Lender thereunder and under the other Loan
Documents and (b) the Assignor shall, to the extent provided in this Assignment
and Assumption and the Credit Agreement, relinquish its rights and be released
from its obligations under the Credit Agreement and the other Loan Documents to
the extent of the Assigned Interest.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic transmission (including “.pdf” and “.tif”) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

A-5



--------------------------------------------------------------------------------

Exhibit B

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Actavis Cash Bridge Loan Credit and Guaranty Agreement,
dated as of March 11, 2015, among Actavis plc, a public limited company
incorporated under the laws of Ireland (“Ultimate Parent”), Warner Chilcott
Limited, a Bermuda exempted company, Actavis Capital S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand-Duchy of Luxembourg, Actavis, Inc., a Nevada corporation, Actavis
Funding SCS, a limited partnership (société en commandite simple) organized
under the laws of the Grand-Duchy of Luxembourg, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned,
in his/her capacity as a Responsible Officer of Ultimate Parent, certifies as
follows:

1. [Attached hereto as Exhibit [A] is a consolidated balance sheet of Ultimate
Parent and its Subsidiaries as of December 31, 20[—], and the related
consolidated statements of operations, comprehensive income and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or another independent public registered accounting
firm of recognized national standing, which report and opinion was prepared in
accordance with audit standards of the Public Company Accounting Oversight Board
and is not subject to any “going concern” or like qualification or exception or
any qualification or exception as to the scope of such audit or with respect to
the absence of material misstatement in accordance with GAAP.]

2. [Attached hereto as Exhibit [B] is a consolidated balance sheet of Ultimate
Parent and its Subsidiaries as of [—], 20[—], and the related consolidated
statements of operations, comprehensive income and cash flows for such fiscal
quarter and for the portion of the Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP. Such financial
statements fairly present, in all material respects, the consolidated financial
condition of Ultimate Parent and its Subsidiaries as of the end of such fiscal
quarter and the consolidated results of their operations and cash flows for such
periods, subject only to normal year-end audit adjustments and the absence of
footnotes.]

3. At no time during the period between [—] and [—] (the “Certificate Period”)
did a Default occur, and on the date hereof no Default exists. [If unable to
provide the foregoing certification, fully describe the reasons therefor and
circumstances thereof and any action taken or proposed to be taken with respect
thereto (including the delivery of a “Notice of Intent to Cure” concurrently
with delivery of this Compliance Certificate) on Annex A attached hereto.]

4. The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine whether Ultimate Parent is in
compliance with the Consolidated Leverage Ratio covenant set forth in
Section 7.08 of the Credit Agreement:

 

Consolidated Total Debt: [—] Consolidated EBITDA: [—]

 

B-1



--------------------------------------------------------------------------------

Actual Consolidated Leverage Ratio: [—] to 1.00 Required Consolidated Leverage
Ratio: [—] to 1.00

Supporting detail showing the calculation of Consolidated Total Debt is attached
hereto as Schedule 1. Supporting detail showing the calculation of Consolidated
EBITDA is attached hereto as Schedule 2.

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of Ultimate Parent, has executed this certificate for and on behalf of
Ultimate Parent and has caused this certificate to be delivered this      day of
             20    .

 

ACTAVIS PLC By:

 

Name: Title:

 

B-2



--------------------------------------------------------------------------------

[ANNEX A]1

[Information Relating to Default]

 

1  Annex A to be attached only if required pursuant to paragraph 3.

 

B-3



--------------------------------------------------------------------------------

SCHEDULE 1

Calculation of Consolidated Total Debt

 

B-4



--------------------------------------------------------------------------------

SCHEDULE 2

Calculation of Consolidated EBITDA

 

B-5



--------------------------------------------------------------------------------

Exhibit C

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF] LOAN NOTICE

Date:            , 20    

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Actavis Cash Bridge Loan Credit and Guaranty Agreement,
dated as of March 11, 2015, among Actavis plc, a public limited company
incorporated under the laws of Ireland, Warner Chilcott Limited, a Bermuda
exempted company, Actavis Capital S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg (the “Luxembourg Borrower”), Actavis, Inc., a Nevada
corporation (the “US Borrower”), Actavis Funding SCS, a limited partnership
(société en commandite simple) organized under the laws of the Grand-Duchy of
Luxembourg, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

The [Luxembourg][US]1 Borrower hereby requests (select one):

¨  A Borrowing of Loans

 

  1. The date of the Borrowing is             .2

 

  2. [The requested Pre-Funding Date is             , 20    .3]

 

  3. [The anticipated Closing Date is             , 20    .4]

 

  4. The aggregate principal amount of the Borrowing is $        .

 

  5. The initial Type of requested Loans initially is [Base Rate
Loans][Eurodollar Rate Loans].5

 

  6. The initial Interest Period is         [month[s]]6.

 

  7. The Borrowing is to be credited to [    ] at [            ], ABA
#[        ], Account #[            ], Attention:[            ].7

¨  A conversion or continuation of Loans

 

  1. Borrowing to which this request applies:

 

Principal Amount:

 

Type:

 

Interest Period8:

 

 

1  Select applicable Borrower.

2  Must be a Business Day.

3  Include if Pre-Funding is requested. Must be a Business Day.

4  Include if Pre-Funding is requested. Must be a Business Day.

5  Must be a Base Rate Loan if a Pre-Funding is requested.

6  For Eurodollar Rate Loans only. To be a period permitted under the definition
of “Interest Period” in the Credit Agreement.

7  Must be an account located in New York City, Switzerland or another
jurisdiction acceptable to the Administrative Agent.

 

C-1



--------------------------------------------------------------------------------

2. Effective date of this election:9

 

3. Resulting Borrowing[s]10

Principal Amount11:

 

Type12

 

Interest Period13

 

 

[ACTAVIS CAPITAL

S.À R.L.][ACTAVIS, INC.]

By:

 

Name: Title:]

 

8  In the case of a Eurodollar Rate Borrowing, specify the last day of the
current Interest Period therefor.

9  Must be a Business Day.

10  If different options are being elected with respect to different portions of
the Borrowing, provide the information required by this item 3 for each
resulting Borrowing.

11  Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above.

12  Must comply with the Borrowing Minimum/Borrowing Multiple requirements set
forth in Section 2.02(a) of the Credit Agreement.

13  Applicable only if the resulting Borrowing is to be a Eurodollar Rate
Borrowing. To be a period permitted under the definition of “Interest Period” in
the Credit Agreement.

 

C-2



--------------------------------------------------------------------------------

Exhibit D

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF]

NOTE

 

LENDER: [        ]                , 20     PRINCIPAL AMOUNT: $[            ]   
 

FOR VALUE RECEIVED, [Actavis Capital S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg (the “Luxembourg Borrower”)][Actavis, Inc., a Nevada
corporation (the “US Borrower”)], hereby promises to pay to                     
or its registered assigns (the “Lender”), in accordance with the provisions of
the Credit Agreement (as hereinafter defined), the principal sum of [amount in
words] ($[            ]) or, if less, the aggregate unpaid principal amount of
all Loans made by the Lender to the [Luxembourg][US] Borrower under that certain
Actavis Cash Bridge Loan Credit and Guaranty Agreement, dated as of March 11,
2015, among Actavis plc, a public limited company incorporated under the laws of
Ireland, Warner Chilcott Limited, a Bermuda exempted company, [the Luxembourg
Borrower, Actavis, Inc., a Nevada corporation][Actavis Capital S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of Luxembourg, the US Borrower],
Actavis Funding SCS, a limited partnership (société en commandite simple)
organized under the laws of the Grand-Duchy of Luxembourg, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

The [Luxembourg][US] Borrower promises to pay interest on the unpaid principal
amount of each Loan made by the Lender from the date such Loan is made until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in US
Dollars in Same Day Funds to such account of the Administrative Agent as shall
have been specified by it. If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. The
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount,
currency and maturity of its Loans and payments with respect thereto; provided
that the failure of the Lender to attach such schedules or endorse them shall
not affect the obligations of the [Luxembourg][US] Borrower hereunder or under
the Credit Agreement.

The [Luxembourg][US] Borrower, for itself, its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[ACTAVIS CAPITAL S.À R.L.] [ACTAVIS, INC.]

 

D-1



--------------------------------------------------------------------------------

By:

 

Name: Title:

 

D-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan
Made    Amount of
Loan
Made    End of
Interest
Period    Amount of
Principal
or
Interest
Paid
This Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                      

 

D-3



--------------------------------------------------------------------------------

Exhibit E

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF]

SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT

This SUBSIDIARY GUARANTOR COUNTERPART AGREEMENT is entered into as of
[            ], [        ] (this “Agreement”), between [                    ], a
[                    ] (the “New Subsidiary Guarantor”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent under the Credit Agreement referred to
below.

Reference is made to (a) the Actavis Cash Bridge Loan Credit and Guaranty
Agreement, dated as of March 11, 2015, among Actavis plc, a public limited
company incorporated under the laws of Ireland, Warner Chilcott Limited, a
Bermuda exempted company, Actavis Capital S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg (the “Luxembourg Borrower”), Actavis, Inc., a Nevada
corporation (the “US Borrower”), Actavis Funding SCS, a limited partnership
(société en commandite simple) organized under the laws of the Grand-Duchy of
Luxembourg, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”) and
(b) the Obligations Guarantee set forth in Article IX of the Credit Agreement.
Capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

The Guarantors have provided the Obligations Guarantee in order to induce the
Lenders to extend credit to the Luxembourg Borrower and/or the US Borrower. The
Credit Agreement provides that additional Subsidiaries of Ultimate Parent may
become Subsidiary Guarantors under the Obligations Guarantee by execution and
delivery of an instrument in the form of this Agreement. The New Subsidiary
Guarantor is executing this Agreement to become a Subsidiary Guarantor under the
Credit Agreement in order to induce the Lenders to make additional extensions of
credit under the Credit Agreement and as consideration for the maintenance of
such extensions of credit previously made.

Accordingly, the New Subsidiary Guarantor and the Administrative Agent agree as
follows:

Section 1. Obligations Guarantee. Pursuant to Section 6.12 of the Credit
Agreement, the New Subsidiary Guarantor hereby:

(a) agrees that this Agreement may be attached to the Credit Agreement and that
upon the execution and delivery hereof, the New Subsidiary Guarantor becomes a
party to, and a Subsidiary Guarantor, under the Credit Agreement and the
Obligations Guarantee set forth in Article IX thereof and agrees to be bound by
all of the terms thereof that are applicable to Subsidiary Guarantors; and

(b) makes, as to itself, each of the representations and warranties set forth in
Sections 5.01, 5.02, 5.03, 5.14, 5.16[,][and] 5.04[, 5.21, 5.22 and 5.23]1 of
the Credit Agreement.

Section 2. Further Assurances. The New Subsidiary Guarantor agrees to take all
such actions and execute and deliver, or cause to be executed and delivered,
such further documents as it is required to pursuant to Section 6.12 of the
Credit Agreement.

 

1  Insert if New Subsidiary Guarantor is a Foreign Subsidiary.

 

E-1



--------------------------------------------------------------------------------

Section 3. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which will constitute an original, but all of which when taken together will
constitute a single contract. This Agreement shall become effective as to the
New Subsidiary Guarantor when a counterpart hereof executed on behalf of the New
Subsidiary Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Subsidiary Guarantor and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the New Subsidiary Guarantor, the Administrative
Agent and the other Guaranteed Parties and their respective successors and
assigns, except that the New Subsidiary Guarantor shall not have the right to
assign or transfer its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly provided
in the Credit Agreement. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic transmission (including “pdf”
or “tif”) will be effective as delivery of a manually executed counterpart of
this Agreement.

Section 4. Amendments. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated, except as provided pursuant to the
Credit Agreement.

Section 5. Notices. Any notice or other communication to the New Subsidiary
Guarantor required or permitted to be given shall be given pursuant to
Section 11.02 of the Credit Agreement, and for all purposes thereof, the notice
address, fax number, telephone number or electronic mail address of the New
Subsidiary Guarantor shall be as set forth on the signature page hereof, subject
to any change thereto in accordance with Section 11.02(d) of the Credit
Agreement.

Section 6. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement will not be affected or impaired
thereby and (b) the parties will endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction will not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 7. Governing Law; Jurisdiction; Etc.

(a) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY GUARANTEED PARTY OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND THE
NEW SUBSIDIARY GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. THE NEW SUBSIDIARY GUARANTOR

 

E-2



--------------------------------------------------------------------------------

AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING WILL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT WILL AFFECT ANY RIGHT
THAT ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST THE NEW SUBSIDIARY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION FOR THE PURPOSE OF ENFORCEMENT OF A
JUDGMENT.

(c) Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 7(B). THE
NEW SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 5 HEREOF. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY GUARANTEED PARTY TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). THE NEW SUBSIDIARY GUARANTOR (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature Page Follows]

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GUARANTOR] By:

 

Name: Title: Address for notices:

 

 

 

Attention: Facsimile: Telephone: with a copy to:

 

 

 

Attention: Facsimile: Telephone: JPMORGAN CHASE BANK, N.A., as Administrative
Agent, By:

 

Name: Title:

 

E-4



--------------------------------------------------------------------------------

Exhibit F-1

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Actavis Cash Bridge Loan Credit and Guaranty Agreement,
dated as of March 11, 2015, among Actavis plc, a public limited company
incorporated under the laws of Ireland, Warner Chilcott Limited, a Bermuda
exempted company, Actavis Capital S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg (the “Luxembourg Borrower”), Actavis, Inc., a Nevada
corporation (the “US Borrower” and, together with the Luxembourg Borrower, the
“Borrowers”), Actavis Funding SCS, a limited partnership (société en commandite
simple) organized under the laws of the Grand-Duchy of Luxembourg, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

Pursuant to Section 3.01(e) of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the Loans (as
well as any Notes evidencing such Loans) in respect of which it is providing
this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (c) it is not a ten-percent shareholder of
either Borrower or Ultimate Parent within the meaning of Section 871(h)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to either
Borrower or Ultimate Parent as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E (or successor form). By executing this certificate, the undersigned
agrees that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the applicable Borrower and the
Administrative Agent in writing, and (b) the undersigned shall have at all times
furnished the applicable Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER], By:

 

Name: Title: Date:             , 20    

 

F-1



--------------------------------------------------------------------------------

Exhibit F-2

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Actavis Cash Bridge Loan Credit and Guaranty Agreement,
dated as of March 11, 2015, among Actavis plc, a public limited company
incorporated under the laws of Ireland, Warner Chilcott Limited, a Bermuda
exempted company, Actavis Capital S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg (the “Luxembourg Borrower”), Actavis, Inc., a Nevada
corporation (the “US Borrower” and, together with the Luxembourg Borrower, the
“Borrowers”), Actavis Funding SCS, a limited partnership (société en commandite
simple) organized under the laws of the Grand-Duchy of Luxembourg, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

Pursuant to Section 3.01(e) of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten-percent shareholder of either Borrower or Ultimate Parent within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to either Borrower or Ultimate Parent as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or successor form). By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], By:

 

Name: Title: Date:             , 20    

 

F-2



--------------------------------------------------------------------------------

Exhibit F-3

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Actavis Cash Bridge Loan Credit and Guaranty Agreement,
dated as of March 11, 2015, among Actavis plc, a public limited company
incorporated under the laws of Ireland, Warner Chilcott Limited, a Bermuda
exempted company, Actavis Capital S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg (the “Luxembourg Borrower”), Actavis, Inc., a Nevada
corporation (the “US Borrower” and, together with the Luxembourg Borrower, the
“Borrowers”), Actavis Funding SCS, a limited partnership (société en commandite
simple) organized under the laws of the Grand-Duchy of Luxembourg, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

Pursuant to Section 3.01(e) of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record owner of the participation in respect
of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such participation, (c) with
respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten-percent shareholder of either Borrower or
Ultimate Parent within the meaning of Section 871(h)(3)(B) of the Code and
(e) none of its direct or indirect partners/members is a controlled foreign
corporation related to either Borrower or Ultimate Parent as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN-E
(or successor form) or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or W-8BEN-E (or successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (ii) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], By:

 

Name: Title: Date:             , 20    

 

F-3



--------------------------------------------------------------------------------

Exhibit F-4

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is made to the Actavis Cash Bridge Loan Credit and Guaranty Agreement,
dated as of March 11, 2015, among Actavis plc, a public limited company
incorporated under the laws of Ireland, Warner Chilcott Limited, a Bermuda
exempted company, Actavis Capital S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg (the “Luxembourg Borrower”), Actavis, Inc., a Nevada
corporation (the “US Borrower” and, together with the Luxembourg Borrower, the
“Borrowers”), Actavis Funding SCS, a limited partnership (société en commandite
simple) organized under the laws of the Grand-Duchy of Luxembourg, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

Pursuant to Section 3.01(e) of the Credit Agreement, the undersigned hereby
certifies that (a) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(c) with respect to the extension of credit pursuant to this Credit Agreement or
any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct or
indirect partners/members is a ten-percent shareholder of either Borrower or
Ultimate Parent within the meaning of Section 871(h)(3)(B) of the Code and
(e) none of its direct or indirect partners/members is a controlled foreign
corporation related to either Borrower or Ultimate Parent as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(a) an IRS Form W-8BEN or W-8BEN-E (or successor form) or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor form) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the applicable Borrower and the Administrative Agent in
writing, and (ii) the undersigned shall have at all times furnished the
applicable Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

F-4



--------------------------------------------------------------------------------

[NAME OF LENDER], By:

 

Name: Title: Date:             , 20    

 

E-2



--------------------------------------------------------------------------------

Exhibit G

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF]

OFFICER’S CERTIFICATE

[            ], 20[   ]

Reference is made to the Actavis Cash Bridge Loan Credit and Guaranty Agreement,
dated as of March 11, 2015, among Actavis plc, a public limited company
incorporated under the laws of Ireland (“Ultimate Parent”), Warner Chilcott
Limited, a Bermuda exempted company, Actavis Capital S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand-Duchy of Luxembourg, Actavis, Inc., a Nevada corporation, Actavis
Funding SCS, a limited partnership (société en commandite simple) organized
under the laws of the Grand-Duchy of Luxembourg, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. This Certificate is being delivered pursuant to Section 4.02(a)(i) of
the Credit Agreement, and may be relied on by the Lenders.

[Name], [title] of Ultimate Parent, certifies in [his][her] capacity as a
Responsible Officer of Ultimate Parent, and not in [his][her] individual
capacity, that each of the conditions specified in Sections 4.02(b), 4.02(c),
4.02(d) and 4.02(e) of the Credit Agreement has been satisfied on and as of the
date hereof.

[signature page follows]

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has affixed [his][her] signature below as of
the date first written above.

 

ACTAVIS PLC By:

 

Name: Title:

 

G-2



--------------------------------------------------------------------------------

Exhibit H

to the Actavis Cash Bridge Loan Credit and Guaranty Agreement

[FORM OF]

SOLVENCY CERTIFICATE

[—], 20[    ]

The undersigned, [—], the [—]1 of Actavis plc, a public limited company
incorporated under the laws of Ireland (“Ultimate Parent”), is familiar with the
properties, businesses, assets and liabilities of Ultimate Parent and is duly
authorized to execute this certificate (this “Solvency Certificate”) on behalf
of Ultimate Parent.

This Solvency Certificate is delivered pursuant to Section 4.02(a)(ii) of the
Actavis Cash Bridge Loan Credit and Guaranty Agreement dated as of March 11,
2015 (the “Credit Agreement”), among Ultimate Parent, Warner Chilcott Limited, a
Bermuda exempted company, Actavis Capital S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg, Actavis, Inc., a Nevada corporation, Actavis Funding
SCS, a limited partnership (société en commandite simple) organized under the
laws of the Grand-Duchy of Luxembourg, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used but not defined in this Solvency Certificate have the meanings
assigned thereto in the Credit Agreement. As used herein, “Company” means
Ultimate Parent and its subsidiaries on a consolidated basis.

1. I, [—], hereby certify that I am the [—] of Ultimate Parent and that I am
knowledgeable of the financial and accounting matters of the Company, the Credit
Agreement and the covenants and representations (financial or otherwise)
contained therein and that, as such, I am authorized to execute and deliver this
Solvency Certificate on behalf of Ultimate Parent.

2. I hereby certify, on behalf of Ultimate Parent and not in my individual
capacity, that I have made such investigation and inquiries as to the financial
condition of the Company as I deem necessary and prudent for the purposes of
providing this Solvency Certificate. I acknowledge that the Administrative Agent
and the Lenders are relying on the truth and accuracy of this Solvency
Certificate in connection with the making of Loans under the Credit Agreement.

3. I hereby certify, on behalf of Ultimate Parent and not in my individual
capacity, that (a) the financial information, projections and assumptions which
underlie and form the basis for the representations made in this Solvency
Certificate were made in good faith and were based on assumptions reasonably
believed by Ultimate Parent to be fair in light of the circumstances existing at
the time made; and (b) for purposes of providing this Solvency Certificate, the
amount of contingent liabilities has been computed as the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability.

BASED ON THE FOREGOING, I hereby certify, on behalf of Ultimate Parent and not
in my individual capacity, that, on the date hereof, before and after giving
effect to the Transactions (and the Loans made or to be made and other
obligations incurred or to be incurred on the Closing Date):

(i) the fair value of the property of the Company (including, for the avoidance
of doubt, property consisting of the residual equity value of the Company’s
subsidiaries) is greater than the total amount of liabilities, including
contingent liabilities, of the Company;

 

1  To be executed by the chief executive officer, chief financial officer or
treasurer of Ultimate Parent.

 

H-1



--------------------------------------------------------------------------------

(ii) the present fair saleable value of the assets of the Company (including,
for the avoidance of doubt, property consisting of the residual equity value of
the Company’s subsidiaries) is greater than the amount that will be required to
pay the probable liability of the Company on the sum of its debts and other
liabilities, including contingent liabilities;

(iii) the Company has not, does not intend to, and does not believe (nor should
it reasonably believe) that it will, incur debts or liabilities beyond the
Company’s ability to pay such debts and liabilities as they become due (whether
at maturity or otherwise);

(iv) the Company does not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted (and
reflected in the Projections (as defined in the Commitment Letter)) and are
proposed to be conducted following the Closing Date;

(v) the Company is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business; and

(vi) the Company is “solvent” within the meaning given to that term and similar
terms under the Bankruptcy Code of the United States and applicable Laws
relating to fraudulent transfers and conveyances.

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in [his][her] capacity as [—] of Ultimate
Parent and not in [his][her] individual capacity.

 

ACTAVIS PLC By:

 

Name: Title:

 

H-2